Exhibit 10.1

Execution Version

 

 

 

 

 

 

 

 

 

 

MARGIN LOAN AGREEMENT

Dated as of August 31, 2017

among

LBC CHEETAH 6, LLC,

as Borrower

VARIOUS LENDERS,

BANK OF AMERICA, N.A.,

as Calculation Agent,

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS


1

 

 

1.01.

Defined Terms


1

1.02.

Other Interpretive Provisions


42

1.03.

Accounting Terms


44

1.04.

Times of Day


44

1.05.

Timing of Payment and Performance.


44

 

 

 

ARTICLE II THE LOANS


44

 

 

2.01.

The Loans


44

2.02.

Funding of the Loans


45

2.03.

Repayment of the Loans


46

2.04.

Voluntary Prepayments


46

2.05.

Mandatory Prepayments


46

2.06.

Interest and Fees


47

2.07.

Computations


49

2.08.

Termination of Commitments


49

2.09.

LTV Maintenance; LTV Notice.


49

2.10.

Evidence of Debt


55

2.11.

Payments Generally.


55

2.12.

Sharing of Payments, Etc.


57

2.13.

Defaulting Lender


57

2.14.

Rebalancing


59

2.15.

Additional Commitments and Loans.


59

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY


61

 

 

3.01.

Taxes


61

3.02.

Illegality


65

3.03.

Increased Costs; Reserves


66

3.04.

Compensation for Losses


67

3.05.

Mitigation Obligations


67

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO THE LOAN


68

 

 

4.01.

Conditions Precedent to Closing Date and Funding Date


68

4.02.

Conditions Precedent to all Loans


71

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES


72

 

 

5.01.

Existence, Qualification and Power


72

5.02.

Authorization; No Contravention


72

5.03.

Binding Effect


72

5.04.

Financial Statements; No Material Adverse Effect.


72

5.05.

Disclosure


73

5.06.

Litigation


73

5.07.

No Default


73

5.08.

Compliance with Laws


73

5.09.

Taxes


73

 





i

--------------------------------------------------------------------------------

 



5.10.

Assets; Liens


74

5.11.

Governmental Authorization; Other Consents


74

5.12.

Governmental Regulation


74

5.13.

ERISA and Related Matters


74

5.14.

Organization Documents


74

5.15.

Margin Regulations; Investment Company Act


75

5.16.

Subsidiaries; Equity Interests


75

5.17.

Solvency


75

5.18.

Trading and Other Restrictions


75

5.19.

USA PATRIOT Act


75

5.20.

No Material Non-public Information


76

5.21.

Bulk Sale and Private Sale


76

5.22.

Status of Shares.


76

5.23.

Special Purpose Entity/Separateness


76

5.24.

Reporting Obligations


76

5.25.

Restricted Transactions


77

5.26.

Anti-Corruption Laws and Sanctions


77

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS


77

 

 

6.01.

Financial Statements


77

6.02.

Certificates; Other Information


77

6.03.

Notices


78

6.04.

Preservation of Existence, Etc.


78

6.05.

Special Purpose Entity/Separateness


79

6.06.

Payment of Taxes and Claims


79

6.07.

Compliance with Laws and Material Contracts


79

6.08.

Books and Records


79

6.09.

Use of Proceeds


79

6.10.

Purpose Statement


80

6.11.

Further Assurances


80

 

 

 

ARTICLE VII NEGATIVE COVENANTS


80

 

 

7.01.

Restricted Transaction


80

7.02.

Liens


80

7.03.

Indebtedness


80

7.04.

Dispositions


81

7.05.

Investments


81

7.06.

Amendments or Waivers of Organization Documents


81

7.07.

Restricted Payments


81

7.08.

No Impairment of Collateral


82

7.09.

Fundamental Changes


82

7.10.

Limitation on Borrower’s Activities


82

7.11.

Status of Shares


82

7.12.

Investment Company


82

7.13.

Transactions with Affiliates


82

7.14.

No Subsidiaries


83

7.15.

ERISA and Related Matters


83

7.16.

Regulation of the Board of Governors


83

7.17.

Certification of Public Information


83

7.18.

Name, Form and Location


83

7.19.

Limitation on Certain Sales


83

 





ii

--------------------------------------------------------------------------------

 



 

 

 

7.20.

Anti-Terrorism Laws


84

7.21.

Dispositions of Shares by Parent.


84

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES


84

 

 

8.01.

Events of Default


84

8.02.

Remedies upon Event of Default


86

8.03.

Application of Funds


87

8.04.

Certain Provisions Related to Applicable Lenders


87

 

 

 

ARTICLE IX AGENTS


89

 

 

9.01.

Authorization and Authority


89

9.02.

Agent Individually


89

9.03.

Duties of the Agents; Exculpatory Provisions


91

9.04.

Reliance by Agent


92

9.05.

Delegation of Duties


92

9.06.

Resignation of an Agent.


92

9.07.

Non-Reliance on the Agents and Other Lenders


93

9.08.

Lenders’ Rights with Respect to Collateral


95

9.09.

Withholding Taxes


96

9.10.

Administrative Agent May File Proofs of Claim


96

 

 

 

ARTICLE X MISCELLANEOUS


97

 

 

10.01.

Amendments, Etc.


97

10.02.

Notices; Effectiveness; Electronic Communications


99

10.03.

No Waiver; Cumulative Remedies


101

10.04.

Expenses; Indemnity; Damage Waiver


101

10.05.

Payments Set Aside


103

10.06.

Successors and Assigns


103

10.07.

Confidentiality


106

10.08.

Right of Setoff


107

10.09.

Interest Rate Limitation


107

10.10.

Counterparts; Integration; Effectiveness


107

10.11.

Survival of Representations and Warranties


108

10.12.

Severability


108

10.13.

Governing Law; Jurisdiction; Etc.


108

10.14.

Waiver of Jury Trial


109

10.15.

USA PATRIOT Act Notice


109

10.16.

Bankruptcy Code


109

10.17.

No Recourse to Affiliates of Borrower


110

10.18.

Conflicts


110

10.19.

Electronic Execution of Assignments and Certain Other Documents


111

10.20.

No Advisory or Fiduciary Relationship


111

10.21.

Acknowledgment and Consent to Bail-In of EEA Financial Institutions


111

 





iii

--------------------------------------------------------------------------------

 



 

 

SCHEDULES

 

 

 

SCHEDULE I TO MARGIN LOAN AGREEMENT

 

SCHEDULE 10.02 TO MARGIN LOAN AGREEMENT

 

 

EXHIBITS

 

 

 

Form of

 

 

A

Collateral Account Control Agreement

B

Note

C

Compliance Certificate

D

Security Agreement

E

Assignment and Assumption

F

Issuer Acknowledgment

G

Solvency Certificate

H-1

Borrowing Request

H-2

Voluntary Prepayment Notice

I-1

U.S. Tax Compliance Certificate

I-2

U.S. Tax Compliance Certificate

I-3

U.S. Tax Compliance Certificate

I-4

U.S. Tax Compliance Certificate

J

PIK Interest Election Notice

K

Collateral Reallocation Instruction

L

Mandatory Prepayment Notice

M

Collateral Shortfall Notice

 

 



iv

--------------------------------------------------------------------------------

 



MARGIN LOAN AGREEMENT

This MARGIN LOAN AGREEMENT (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”) is
entered into as of August 31, 2017 by and among LBC CHEETAH 6, LLC, a Delaware
limited liability company, as the Borrower (the “Borrower”), BANK OF AMERICA,
N.A., as Calculation Agent (in such capacity, together with its successors and
assigns in such capacity, the “Calculation Agent”), BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, together with its successors and assigns
in such capacity, the “Administrative Agent”) and the Lenders (as defined below)
from time to time party hereto.

The Borrower has requested that the Lenders extend credit in the form of (i)
Initial Loans (as defined below) in an aggregate principal amount not exceeding
the aggregate principal amount of the Initial Loan Commitments (as defined
below) and (ii) Delayed Draw Loans (as defined below) in an aggregate principal
amount not exceeding the aggregate principal amount of the Delayed Draw
Commitments (as defined below), and the Lenders are willing to make such loans
on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01.      Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Activities” has the meaning specified in Section 9.02(b).

“Additional Lender” means a Lender with an Additional Loan Commitment, unless
and until (a) such Person ceases to be a “Lender” hereunder as a result of an
assignment pursuant to Section 10.06 or (b) all of the Additional Loan
Commitments and Additional Loans, if any, held by such Person have been assigned
pursuant to Section 10.06 or (c) all of the Additional Loan Commitments, if any,
held by any such Person have been terminated and the Obligations relating to
such Person’s Additional Loans (other than contingent obligations with respect
to which no claim has been made), if any, owing to such Person have been paid in
full; provided,  however, that the obligations of such Person as a Lender that
the Loan Documents expressly provide survive the termination of the Commitments
held by such Person and the payment in full of the Obligations owing to such
Person shall survive such termination and payment.

“Additional Loan Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make Additional Loans hereunder up to the amount set
forth in the applicable Incremental Agreement, and/or in any Assignment and
Assumption pursuant to which such Lender assumes an Additional Loan Commitment,
as applicable, as the same may be (a) reduced from time to time or terminated
pursuant to this Agreement and (b) increased from time to time pursuant to
Section 2.15 or assignments to such Lender pursuant to Section 10.06.





1

--------------------------------------------------------------------------------

 



“Additional Loans” has the meaning specified in Section 2.15(a).

“Additional Loans Closing Date” has the meaning specified in Section 2.15(a).

“Administrative Agent” has the meaning specified in the introductory paragraph
hereto.

“Advance/Newhouse Proxy” means the Proxy and Right of First Refusal Agreement,
dated as of May 18, 2016, by and among Parent, Advance/Newhouse Partnership,
Charter and CCH I, LLC, as amended by the Side Letter, and as further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

 “Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Affiliated Persons” mean, with respect to any specified natural Person, (a)
such specified Person’s parents, spouse, siblings, descendants, step children,
step grandchildren, nieces and nephews and their respective spouses, (b) the
estate, legatees and devisees of such specified Person and each of the Persons
referred to in clause (a) and (c) any company, partnership, trust or other
entity or investment vehicle Controlled by any of the Persons referred to in
clause (a) or (b) or the holdings of which are for the primary benefit of any of
such Persons.

“Agent” means each of the Administrative Agent and the Calculation Agent.

“Agent Account” means such account of the Administrative Agent in New York, New
York as is designated in writing from time to time by the Administrative Agent
to the Borrower and the Lenders for such purpose.

“Agent Parties” has the meaning specified in Section 10.02(e).

“Agent’s Group” has the meaning specified in Section 9.02(b).

“Agented Lender” means any Lender who has taken a Loan hereunder by assignment,
but has not yet entered into joinders to the Security Agreement and the
Collateral Account Control Agreement with respect to its Ratable Share of the
Collateral securing the Obligations. Any reference in the Loan Documents to an
Applicable Lender with respect to an Agented Lender shall be to the Applicable
Lender who assigned a Loan to such Agented Lender, and vice versa.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Anti-Corruption Laws”  means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption, including, without
limitation, the United States Foreign Corrupt Practices Act of 1977.

“Anti-Terrorism Laws” has the meaning specified in Section 5.19.

“Applicable Lender” means any Lender that has, or purports to have, control
(other than a





2

--------------------------------------------------------------------------------

 



Lender that is an Agented Lender solely as it relates to that portion of the
Collateral for which such Lender is an Agented Lender) over any portion of the
Collateral pursuant to the Collateral Account Control Agreement (it being
understood that the termination of the Collateral Account Control Agreement (or
the termination of the Collateral Account Control Agreement with respect to such
Lender’s Ratable Share of the Collateral) without the written consent of the
relevant Applicable Lender shall not result in such Lender ceasing to be an
Applicable Lender).

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) obtained by dividing (a) the
aggregate principal amount of such Lender’s Loans outstanding under this
Agreement (or (i) in the case of Sections 2.06(d) and (e), such Lender’s
aggregate principal amount of Commitments outstanding under this Agreement or
(ii) in the case of Section 2.11(c), such Lender’s aggregate principal amount of
Initial Loan Commitments, Delayed Draw Commitments and/or Additional Loan
Commitments, as applicable, outstanding under this Agreement on the date of
determination) by (b) the sum of the aggregate principal amount of the Loans
outstanding under this Agreement (or (x) in the case of Sections 2.06(d) and
(e), the aggregate principal amount of all Commitments outstanding under this
Agreement or (y) in the case of Section 2.11(c), the aggregate principal amount
of all Initial Loan Commitments, Delayed Draw Commitments and/or Additional Loan
Commitments, as applicable, outstanding under this Agreement on the date of
determination).  Notwithstanding the foregoing, the Applicable Percentage of any
Applicable Lender, when used with respect to any determination related to
Collateral or payment or proceeds of Collateral, shall include the Applicable
Percentage of each Agented Lender that such Applicable Lender holds Collateral
for and the Applicable Percentage for such purpose of any Agented Lender with
respect to such Collateral or payment or proceeds shall be zero (and if any
Agented Lender has multiple Applicable Lenders, such Applicable Percentage shall
be allocated proportionately among the Collateral held by such Applicable
Lenders).

 “Approved Fund” means any Fund that is (or will be) administered or managed by
(a) a Lender, (b) an Affiliate of any Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

“Assignment and Assumption” means an agreement substantially in the form of
Exhibit E.

“Attributable Debt” means, on any date, (a) in respect of any obligation of a
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
the amount thereof that would appear as a capital lease on a balance sheet of
such Person prepared as of such date in accordance with GAAP, and (b) in respect
of any Synthetic Lease Obligation, the capitalized amount of the remaining lease
payments under the relevant lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capital lease.

“Availability Period” means (a) with respect to Delayed Draw Loans, the period
from and including the first Business Day following the later of (i) the Funding
Date and (ii) the Cheetah Payoff to the earlier of (x) the twelve (12) month
anniversary of the Funding Date and (y) the date of termination of all of the
Delayed Draw Commitments and (b) with respect to Additional Loans, the period
from and including the later of (i) the relevant Additional Loans Closing Date
and (ii) the first Business Day following the Cheetah Payoff to the earlier of
(x) thirty (30) days prior to the





3

--------------------------------------------------------------------------------

 



Maturity Date of such Additional Loans and (y) the date of termination of all of
the Additional Loan Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the United States Bankruptcy Code.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate and (c)
LIBOR plus 1%; provided that, if the Base Rate as otherwise determined pursuant
to this definition shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate.

“Base Spread” means 150 basis points per annum.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Financial Statements” means a statement of assets and liabilities of
the Borrower, dated as of the Closing Date, which shall (a) demonstrate that,
after giving effect to the transactions to be consummated on the Closing Date
and the Funding Date, the Borrower will have no other assets other than the
Permitted Assets, and (b) contain a list of all Indebtedness, other liabilities
and/or commitments of the Borrower that are individually in excess of $100,000
(other than Indebtedness, other liabilities and/or commitments arising under or
evidenced by the Loan Documents), a description of the material terms of each
item on such list (including the amount of any liability thereunder, whether
contingent, direct or otherwise, the due date for each such liability, the total
unfunded commitment, if any, and the rate of interest, if any, applicable
thereto).

“Borrower Materials” has the meaning specified in Section 10.02(f).

“Borrower Sole Member” means LMC Cheetah 1, LLC, a Delaware limited liability
company, or its successor (provided that such successor shall be the Parent or a
direct or indirect wholly-owned Subsidiary of the Parent), in its capacity as
the sole member and a manager of the Borrower.

“Borrowing” means, individually or collectively, as the context may require, an
Initial Loan Borrowing or a Subsequent Loan Borrowing.

“Borrowing Request” means a request by the Borrower in accordance with the terms
of Section 2.02 and substantially in the form of Exhibit H-1, or such other form
as shall be approved by the Administrative Agent (including any form on an
electronic platform or electronic





4

--------------------------------------------------------------------------------

 



transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer.

“Business Day” means (i) any day other than a Saturday, Sunday or other day on
which commercial banks are required or authorized to close under the Laws of, or
are in fact closed, in New York and (ii) additionally, with respect to all
notices, determinations, fundings and payments in connection with the Loans
(excluding, for the avoidance of doubt, any notices or determinations pursuant
to Section 2.09), any day on which dealings in Dollar deposits are conducted by
and between banks in the London interbank eurodollar market.

“Calculation Agent” has the meaning specified in the introductory paragraph
hereto. All calculations and determinations made by the Calculation Agent shall
be made in good faith and in a commercially reasonable manner.

“Cash” means U.S. dollars in immediately available funds.

“Cash Equivalents” means any of the following (a) readily marketable direct
obligations of the government of the United States or any agency or
instrumentality thereof that are obligations unconditionally guaranteed by the
full faith and credit of the government of the United States and have a maturity
of not greater than 12 months from the date of issuance thereof or (b) insured
certificates of deposit issued by, or time or demand deposits with the Custodian
(so long as the Custodian is a member of the Federal Reserve System, the
Custodian or its parent issues commercial paper rated at least P-1 (or the then
equivalent grade) by Moody’s or A-1 (or the then equivalent grade) by S&P, and
the long-term, unsecured debt of the Custodian is rated P-3 or better by Moody’s
and A-3 or better by S&P), having a remaining maturity of not longer than one
year.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of Law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means (i) with respect to the Borrower, any event or
transaction, or series of related events or transactions, as a result of which
the Parent, directly or indirectly, is the “beneficial owner” of less than 100%
of the Borrower’s Equity Interests and (ii) with respect to the Parent, (x) any
event or transaction, or series of related events or transactions, as a result
of which a “person” or “group” (other than a Permitted Holder) becomes the
“beneficial owner” of sufficient shares of the Parent to entitle such “person”
or “group” to exercise more than 30% of the total voting power of all such
shares entitled to vote generally at elections of directors of the Parent (all
within the meaning of Section 13(d) of the Exchange Act and the rules
promulgated thereunder) and (y) the Permitted Holders do not beneficially own
shares of the Parent having a percentage of





5

--------------------------------------------------------------------------------

 



the voting power of all shares entitled to vote generally at elections of
directors of the Parent in excess of such voting power held by such “person” or
“group”.

“Charter” means Charter Communications, Inc., a Delaware corporation.

“Charter Issuer” means Charter.

“Cheetah 4 CA Margin Loan Documents” means that certain Margin Loan Agreement
among, inter alia, LMC Cheetah 4, LLC, as borrower, Liberty Broadband, as
guarantor, the various lenders party thereto and Credit Agricole Corporate and
Investment Bank, as administrative agent and as calculation agent, dated as of
October 30, 2014, together with each other Loan Document, as such term is
defined thereunder.

“Cheetah 4 Margin Loan Documents” means, collectively, the Cheetah 4 CA Margin
Loan Documents and the Cheetah 4 SG Margin Loan Documents.

“Cheetah 4 SG Margin Loan Documents” means that certain Margin Loan Agreement
among, inter alia, LMC Cheetah 4, LLC, as borrower, Liberty Broadband, as
guarantor, the various lenders party thereto and Société Générale, as
administrative agent and as calculation agent, dated as of October 30, 2014,
together with each other Loan Document, as such term is defined thereunder.

“Cheetah 5 CA Margin Loan Documents” means that certain Margin Loan Agreement
among, inter alia, LMC Cheetah 5, LLC, as borrower, Liberty Broadband, as
guarantor, the various lenders party thereto and Credit Agricole Corporate and
Investment Bank, as administrative agent and as calculation agent, dated as of
March 21, 2016, together with each other Loan Document, as such term is defined
thereunder.

“Cheetah 5 Margin Loan Documents” means, collectively, the Cheetah 5 CA Margin
Loan Documents and the Cheetah 5 SG Margin Loan Documents.

“Cheetah 5 SG Margin Loan Documents” means that certain Margin Loan Agreement
among, inter alia, LMC Cheetah 5, LLC, as borrower, Liberty Broadband, as
guarantor, the various lenders party thereto and Société Générale, as
administrative agent and calculation agent, dated as of March 21, 2016, together
with each other Loan Document, as such term is defined thereunder.

“Cheetah Payoff” means (a) the repayment in full of all outstanding Loans and
other Obligations (each such term under and as defined in each of the Cheetah 4
Margin Loan Agreement and the Cheetah 5 Margin Loan Agreement) under the Cheetah
4 Margin Loan Documents and the Cheetah 5 Margin Loan Documents, in each case,
other than contingent obligations for which no claim has been made, and
termination of all Commitments (under and as defined in each of the Cheetah 4
Margin Loan Agreement or the Cheetah 5 Margin Loan Agreement) or arrangements
for such repayment and termination reasonably satisfactory to Administrative
Agent shall have been made, (b) all Liens and guarantees in respect of such
obligations shall have been terminated or released (or arrangements for such
termination or release reasonably satisfactory to Administrative Agent shall
have been made), and Administrative Agent shall have received (or will, on the
date of the Cheetah Payoff, receive) evidence thereof reasonably satisfactory to
Administrative Agent, and





6

--------------------------------------------------------------------------------

 



(c) Administrative Agent shall have received customary “pay-off” letters
reasonably satisfactory to Administrative Agent with respect to such obligations
and such UCC termination statements, collateral account control agreement
terminations and other documents as Administrative Agent shall have reasonably
requested to release and terminate of record the Liens securing such obligations
and the Cheetah 4 Margin Loan Documents and the Cheetah 5 Margin Loan Documents,
in each case, other than contingent obligations for which no claim has been made
(or arrangements for such termination or release reasonably satisfactory to
Administrative Agent shall have been made).

“CHTR Shares” means the Class A common stock, par value $0.001 per share, of the
Charter Issuer; provided that following the occurrence of an Issuer 251(g)
Merger Event with respect to the Charter Issuer, the shares of common stock
issued by the resulting Delaware corporation shall be deemed to be the “CHTR
Shares” (except for purposes of the definition of Issuer 251(g) Merger Event).

“Closing Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived by the Lenders in accordance with Section
10.01.

“Code” means the Internal Revenue Code of 1986.

“Collateral” has the meaning specified in the Security Agreement.

“Collateral Account” has the meaning specified in the Security Agreement.

“Collateral Account Control Agreement” means a Collateral Account Control
Agreement in substantially the form of Exhibit A, by and among the Borrower, the
Applicable Lenders party thereto, the Administrative Agent, the Calculation
Agent and the Custodian (as the same may be amended, restated or otherwise
modified from time to time and including any successor or replacement
agreement).

 “Collateral Documents” means the Security Agreement, the Collateral Account
Control Agreement and any additional pledge or security agreements required to
be delivered or authorized by the Borrower pursuant to the Loan Documents and
any other instruments of assignment or other instruments, documents or
agreements delivered or authorized by the Borrower pursuant to the foregoing as
security for the Obligations.

“Collateral Reallocation Instruction” means an instruction provided by the
Calculation Agent to the Custodian in connection with any rebalancing or
reallocation of Collateral contemplated in Section 2.14 and substantially in the
form of Exhibit K, or such other form as shall be approved by the
Calculation  Agent, such approval not to be unreasonably withheld.

“Collateral Requirement” means on any date the requirement that:

(a)         the Administrative Agent and each Applicable Lender shall have
received counterparts of the Security Agreement duly executed and delivered by
the Borrower;





7

--------------------------------------------------------------------------------

 



(b)         all documents and instruments, including UCC financing statements,
required by Law or reasonably requested by the Administrative Agent or any
Applicable Lender to be filed, registered or recorded to create the Liens
intended to be created by the Collateral Documents and perfect or record such
Liens to the extent, and with the priority, required by the Security Agreement,
shall have been filed, registered or recorded or delivered to the Administrative
Agent or the relevant Applicable Lender, as applicable, for filing, registration
or recording;

(c)          the Borrower shall have obtained all consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Collateral Documents to which it is a party, the performance of its
obligations thereunder and the granting of the Liens granted by it thereunder;

(d)         the Borrower shall have taken all other action required to be taken
by the Borrower under the Collateral Documents to perfect, register and/or
record the Liens granted by it thereunder; and

(e)          the Borrower shall be in compliance with Section 3 of the Security
Agreement.

“Collateral Shortfall” has the meaning specified in Section 2.09(a).

“Collateral Shortfall Notice” means a notice delivered in accordance with
Section 2.09(a) and substantially in the form of Exhibit M.

“Collateral Shortfall Notice Day” has the meaning specified in Section
2.09(a)(i).

“Collateral Value” means, as of any date of determination, an amount equal to

(a)  the sum of:

(i)             with respect to any Shares (other than Merger Shares or Spin-Off
Shares) constituting Eligible Pledged Shares, the product of the applicable
Market Reference Price of such Shares for such date and the number of such
Shares constituting Eligible Pledged Shares (if any); plus

(ii)            with respect to any Merger Shares constituting Eligible Pledged
Shares, the product of the applicable Market Reference Price of such Merger
Shares for such date, the applicable Valuation Percentage and the number of
Merger Shares constituting Eligible Pledged Shares (if any); plus

(iii)           with respect to any Spin-Off Shares constituting Eligible
Pledged Shares, the product of the applicable Market Reference Price of such
Spin-Off Shares for such date, the applicable Valuation Percentage and the
number of Spin-Off Shares constituting Eligible Pledged Shares (if any); minus

(b)  the amount of any withholding Tax that, in the reasonable determination of
the Calculation Agent, would be imposed on a prospective sale of Collateral on
behalf of the Borrower upon exercise by a Secured Party of any remedies
available to it under





8

--------------------------------------------------------------------------------

 



the Loan Documents as a result of a Change in Law or change of jurisdiction of
any Issuer (provided that commercially reasonable steps were taken to designate
another lending office in order to avoid or mitigate such imposition).

“Commitment” means, as to each Lender, the aggregate amount of such Lender’s
Initial Loan Commitment, Delayed Draw Commitment and/or Additional Commitment,
as applicable.

“Commitment Fee” has the meaning specified in Section 2.06(d).

“Communication” has the meaning specified in Section 7.17.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 “Constrictive Amendment” means an amendment to an Issuer’s certificate of
incorporation or other organizational documents that includes Transfer
Restrictions (whether such Transfer Restrictions would become effective upon the
effectiveness of such an amendment or upon the occurrence of some other event or
condition) that the Calculation Agent determines in its reasonable discretion
would be more restrictive in respect of any Applicable Lender’s ability to
foreclose on the Pledged Shares and/or subsequently sell such Pledged Shares
and/or otherwise exercise its rights with respect to the Pledged Shares under
the Collateral Documents than the then applicable Permissible Transfer
Restrictions.

“Contractual Obligation” means, as to any Person, any agreement, instrument or
other undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management, investments or policies (including
investment policies) of a Person, whether through the ability to exercise voting
power, by contract or otherwise.  “Controlling” and “Controlled” have meanings
correlative thereto.

“Controlling Shareholder” means, as of any date of determination, and without
duplication, (a) the Borrower, (b) the Parent, (c) John C. Malone or Gregory B.
Maffei, (d) any Affiliate of the Borrower, the Parent or John C. Malone or
Gregory B. Maffei, that (i) is or may reasonably be considered to be a member of
a “group” (as defined in Section 13(d)(3) or Section 13(g)(3) of the Exchange
Act and the regulations promulgated thereunder) that includes the Borrower or
any Affiliate that Controls the Borrower or the Parent or (ii) files a joint
Schedule 13D or 13G under the Exchange Act with the Borrower or the Parent or
any Affiliate that Controls the Borrower or the Parent or (e) any other Person
(including any Affiliate of the Borrower, the Parent, John C. Malone or Gregory
B. Maffei to the extent not included in clause (d) above but excluding a Person
that holds securities and other investment property as a custodian for others
(but for the avoidance of doubt, any Merger Shares or Spin-Off Shares, as
applicable, held by any such custodian for a Controlling Shareholder shall be
included for purposes of this clause (e))) that “beneficially owns” within the
meaning of Rules 13d-3 or 16a-1(a)(2) of the Exchange Act more than ten percent
(10.0%) of the total number of Merger Shares or Spin-Off Shares, as applicable,
issued and





9

--------------------------------------------------------------------------------

 



outstanding as determined by (i) any publicly available information issued by
the applicable Issuer or (ii) any publicly available filings with, or order,
decree, notice or other release or publication of, any Governmental Authority.

“Custodian” shall have the meaning assigned to it in the Security Agreement.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Defaulting Lender” means, subject to Section 2.13(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder or (ii) pay to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two (2) Business Days of the date when due, (b) has notified
the Borrower and the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder or has made a public statement to
that effect, (c) has failed, within three (3) Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower) or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.13(d)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each Lender promptly
following such determination.

“Delayed Draw Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Delayed Draw Loans hereunder up to the amount set
forth on Schedule I, or in the Assignment and Assumption pursuant to which such
Lender assumed its Delayed Draw Commitment, as applicable, as the same may be
(a) reduced from time to time or terminated





10

--------------------------------------------------------------------------------

 



pursuant to this Agreement and (b) increased from time to time pursuant to
assignments to such Lender pursuant to Section 10.06.  The aggregate amount of
the Delayed Draw Commitments on the Closing Date is $500,000,000.00.

“Delayed Draw Lender” means a Lender with a Delayed Draw Commitment, unless and
until (a) such Person ceases to be a “Lender” hereunder as a result of an
assignment pursuant to Section 10.06 or (b) all of the Delayed Draw Commitments
and Delayed Draw Loans, if any, held by such Person have been assigned pursuant
to Section 10.06 or (c) all of the Delayed Draw Commitments, if any, held by any
such Person have been terminated and the Obligations relating to such Person’s
Delayed Draw Loans (other than contingent obligations with respect to which no
claim has been made), if any, owing to such Person have been paid in full;
provided,  however, that the obligations of such Person as a Lender that the
Loan Documents expressly provide survive the termination of the Commitments held
by such Person and the payment in full of the Obligations owing to such Person
shall survive such termination and payment.

“Delayed Draw Loan” means a Loan made pursuant to the Delayed Draw Commitments
to the Borrower pursuant to Section 2.01.

“Designated Exchange” means any of The New York Stock Exchange, The NASDAQ
Global Select Market, The NASDAQ Global Market, or any successor to any of the
foregoing.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanctions.

“Disclosures” has the meaning specified in Section 5.05.

“Disposition” and “Dispose” means (a) the sale, transfer, license, lease,
dividend, distribution or other disposition (including any sale and leaseback
transaction) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith or any Equity Interests
held by such Person and (b) with respect to any Indebtedness owed to a Person by
another Person, forgiveness of any such Indebtedness by the Person to whom such
Indebtedness is owed.  For the avoidance of doubt, none of the following shall
constitute a “Disposition”: (i) any pledge of Shares in connection with any
transaction permitted by this Agreement and (ii) any Restricted Transaction.

“Disqualified Person” has the meaning specified in the definition of
“Independent Manager”.

“Dollar” and “$” mean lawful money of the United States.

“DTC” means The Depository Trust Company or any of its successors.

“Early Closure” means the closure on any Exchange Day of the applicable Exchange
prior to its scheduled closing time for such day unless such earlier closing
time is announced by such Exchange at least one hour prior to the actual closing
time for the regular trading session on such Exchange on such Exchange Day, as
determined by the Calculation Agent.





11

--------------------------------------------------------------------------------

 



“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person (other than a natural person, a Defaulting
Lender, an Affiliate of a Defaulting Lender or any Person who, upon becoming a
Lender hereunder, would constitute a Defaulting Lender or an Affiliate of a
Defaulting Lender) that is (a) a Lender; (b) an Affiliate of any Lender, (c) an
Approved Fund or (d) a commercial bank, insurance company, investment or mutual
fund or other entity that extends credit or makes loans in the ordinary course
of its activities, and, in each case, that makes the Purchaser Representations;
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include a Permitted Holder, the Parent, the Borrower, the Borrower Sole Member,
any Issuer or any Affiliate of the Parent, the Borrower, the Borrower Sole
Member or any Issuer.

“Eligible Cash Collateral” means Cash and Cash Equivalents held in a Collateral
Account subject to a valid and perfected First Priority Lien in favor of an
Applicable Lender, created under the Collateral Documents.

“Eligible Pledged Shares” means the Pledged Shares (a) held in a Collateral
Account subject to a valid and perfected First Priority Lien in favor of an
Applicable Lender, created under the Collateral Documents, (b) which are in
book-entry format, (c) which are listed for trading on a Designated Exchange,
(d) which are not subject to Transfer Restrictions (other than the Permissible
Transfer Restrictions) and (e) the aggregate number of which does not exceed the
Maximum Share Number for such Shares at any time.

“Equity Interests” means with respect to any Person (including the Borrower),
all of the shares of capital stock of (or other ownership or profit interests
in) such Person, all of the warrants, options or other rights for the purchase
or acquisition from such Person of shares of capital stock of (or other
ownership or profit interests in) such Person, all of the securities convertible
into or exchangeable for shares of capital stock of (or other ownership or
profit interests in) such Person or warrants, rights or options for the purchase
or acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

“ERISA” means the United States Employee Retirement Income Security Act of 1974.





12

--------------------------------------------------------------------------------

 



“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” means the occurrence of any of the events described in
Section 8.01.

“Exchange” means the Designated Exchange on which the applicable Shares are then
listed.

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Day” means any day an applicable Exchange is open for trading during
its regular trading session (it being understood and agreed that any day on
which an applicable Exchange is open for trading but is scheduled to close early
in connection with a current or pending holiday shall constitute a regular
trading session).

“Exchange Disruption” means any event (other than a scheduled early closure of
an applicable Exchange on any Exchange Day) that materially disrupts or impairs
the ability of market participants in general to effect transactions in, or
obtain market values for, any Shares on such Shares’ applicable Exchange on any
Scheduled Trading Day, as determined by the Calculation Agent.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loans or Commitments (other than pursuant to an assignment request by the
Borrower under Section 3.05) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.01, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(g), and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing Transfer Restrictions” means Transfer Restrictions under or arising in
connection with (a) any lien routinely imposed on all securities by the
Exchange, (b) the federal securities laws of the United States to the extent
that Borrower (or, if applicable, a Lender or the Administrative Agent) is
deemed or determined to be an “affiliate” (within the meaning of Rule 144) of
any Issuer or (c) the Stockholders Agreement (as of the Closing Date except for
such amendments that do not adversely affect the Lenders in any material
respect) or (d) the Advance/Newhouse Proxy (as of





13

--------------------------------------------------------------------------------

 



the Closing Date except for such amendments that do not adversely affect the
Lenders in any material respect).

“FATCA” means Sections 1471 through 1474 of the Code as of the date hereof (or
any amended or successor version that is substantially comparable and not
materially more onerous to comply with), any current or future Treasury
Regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the Code and any intergovernmental agreement
entered into in connection with the implementation of such sections of the Code,
and any fiscal or regulatory litigation, rules or practices adopted pursuant to
such intergovernmental agreement.

“FCPA” has the meaning specified in Section 5.19.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is published on such next succeeding Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three (3) federal funds brokers of recognized standing selected by
it.

“Fee Letter” means that certain letter agreement, dated the Closing Date,
between the Borrower and the Administrative Agent.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject other than Permitted Liens.

“Floating Rate” means, with respect to an Interest Period, a per annum rate
equal to the applicable LIBOR plus the Base Spread (or, if the Loans have been
converted to Base Rate Loans pursuant to clause (i) of Section 3.02, the Base
Rate applicable to each day during such period plus the Base Spread less 1%).

“Floating Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Floating Rate.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Form G-3” means the “Statement of Purpose for an Extension of Credit Secured by
Margin Stock by a Person Subject to Registration Under Regulation U– FR G-3”
form published by the FRB.

“Form U-1” means the “Statement of Purpose for an Extension of Credit Secured by
Margin Stock – FR U-1” form published by the FRB.





14

--------------------------------------------------------------------------------

 



“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Free Float” means, as of any date of determination, the quotient, expressed as
a percentage, obtained by dividing (a) the total number of Free Shares issued
and outstanding by (b) the total number of Merger Shares or Spin-Off Shares, as
applicable, issued and outstanding as determined by the applicable Issuer’s most
recent filings with the SEC.

“Free Shares” means, as of any date of determination, and without duplication, a
number of Merger Shares or Spin-Off Shares, as applicable, equal to (i) the
total number of Merger Shares or Spin-Off Shares, as applicable, then issued and
outstanding as determined by the applicable Issuer’s most recent filings with
the SEC minus (ii) the total number of Merger Shares or Spin-Off Shares, as
applicable, “beneficially owned” within the meaning of Rules 13d-3 or
16a-1(a)(2) of the Exchange Act by Controlling Shareholders as determined by the
applicable Issuer’s or such Controlling Shareholder’s most recent filings with
the SEC, to the extent such information is reported in such filings.  For
purposes of clause (ii), with respect to a Long Position of a Controlling
Shareholder, the total number of Merger Shares or Spin-Off Shares, as
applicable, underlying such Long Position shall be used.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funding Date” has the meaning specified in Section 2.02(c);  provided that in
no event shall the Funding Date be later than the tenth (10th) Business Day
following the Closing Date.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means, with respect to any Person, the government of
the United States or any other nation, or of any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supranational bodies such as the
European Union or the European Central Bank) having jurisdiction or authority
over such Person.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, directly or indirectly,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity





15

--------------------------------------------------------------------------------

 



capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part);
provided that the term “Guarantee” shall not include any endorsement of an
instrument for deposit or collection in the ordinary course of business, or (b)
any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness or such other obligation to obtain any such
Lien).  The amount of the Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

 “Impacted Interest Period” has the meaning specified in the definition of
“LIBOR”.

“Incremental Agreement” has the meaning specified in Section 2.15(d).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c)            net payment obligations of such Person under any Swap Contract;

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than thirty (30)
days after the date on which such trade account payable was created);

(e)            indebtedness secured by a Lien on property owned or purchased by
such Person (including indebtedness arising under conditional sales or other
title retention agreements), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;

(f)            all obligations to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, and Synthetic Lease Obligations to which such Person is a
party or it or its assets are subject;

(g)            all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person,





16

--------------------------------------------------------------------------------

 



valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h)           all Guarantees of such Person in respect of Indebtedness of any
other Person.

For all purposes hereof the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of Indebtedness under clause (f) as of any
date shall be deemed to be the amount of Attributable Debt in respect thereof as
of such date.

For the avoidance of doubt, any obligation to pay (x) reasonable fees and
expenses related to the ownership, administration, management and Disposition of
Permitted Assets (including reasonable Independent Manager fees), in each case
incurred in the ordinary course of business or required pursuant to the terms of
the Loan Documents, and (y) any other accrued expenses incurred in the ordinary
course of business in an aggregate amount not to exceed $200,000 shall not
constitute Indebtedness.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Documents and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Independent Manager” means an individual who has prior experience as an
independent director, independent manager or independent member with at least
three (3) years of employment experience (who may be provided by CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Corporation, Lord Securities Corporation or another nationally recognized
company that is not an Affiliate of the Borrower, the Parent, any Permitted
Holder or any Issuer and that provides independent managers and other corporate
services in the ordinary course of its business) and which individual:

(a)         is duly appointed as an “independent manager” pursuant to Section
18-101(10) of the Delaware Limited Liability Company Act entitled to all the
rights and privileges of such a manager on all Independent Manager Matters and
is not, and has never been, and will not while serving as Independent Manager
be, any of the following (other than in his or her capacity as an Independent
Manager of the Borrower): (i) a Related Party of the Borrower, any Permitted
Holder or any Issuer, (ii) a Permitted Holder, or (iii) a creditor of the
Borrower or a supplier (including a provider of professional services to the
Borrower) to the Borrower  (any of the foregoing, a “Disqualified Person”);

(b)         to the fullest extent permitted by Law, including Section 18-1101(c)
of the Delaware Limited Liability Company Act, shall consider only the interests
of the Borrower,





17

--------------------------------------------------------------------------------

 



including its respective creditors (and not the Borrower’s Affiliates), in
acting or otherwise voting on Independent Manager Matters;

(c)          is under no fiduciary duty to any Disqualified Person; and

(d)         has been disclosed to the Lenders (together with a brief description
of such Person’s prior professional activities and other information as the
Administrative Agent shall reasonably request) prior to the effectiveness of
such Person’s appointment.

 “Independent Manager Matters” means any act (a) instituting or consenting to
the institution of any proceeding with respect to the Borrower under any Debtor
Relief Law, (b) making a general assignment for the benefit of creditors with
respect to the Borrower or (c) applying for or consenting to the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator, ad hoc
manager or similar officer for the Borrower or for all or any material part of
the Borrower’s property.

“Information” has the meaning specified in Section 10.07.

“Initial Loan” means a Loan made by a Lender to the Borrower pursuant to Section
2.01 on the Funding Date.

“Initial Loan Borrowing” means a Borrowing comprised of Initial Loans.

“Initial Loan Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Initial Loans hereunder up to the amount set forth
on Schedule I, or in the Assignment and Assumption pursuant to which such Lender
assumed its Initial Commitment, as applicable, as the same may be (a) reduced
from time to time or terminated pursuant to this Agreement and (b) increased
from time to time pursuant to assignments to such Lender pursuant to Section
10.06.  The aggregate amount of the Initial Commitments on the Closing Date is
$500,000,000.00.

“Initial Loan Lender” means each Lender holding an Initial Loan Commitment,
unless and until (a) such Person ceases to be a “Lender” hereunder as a result
of an assignment pursuant to Section 10.06 or (b) all of the Initial Loan
Commitments and Initial Loans, if any, held by such Person have been assigned
pursuant to Section 10.06 or (c) all of the Initial Loan Commitments, if any,
held by any such Person have been terminated and the Obligations relating to
such Person’s Initial Loans (other than contingent obligations with respect to
which no claim has been made), if any, owing to such Person have been paid in
full; provided,  however, that the obligations of such Person as a Lender that
the Loan Documents expressly provide survive the termination of the Commitments
held by such Person and the payment in full of the Obligations owing to such
Person shall survive such termination and payment.

“Initial LTV Level” means 40%.

“Initial Pledged Shares” has the meaning specified in the definition of “Pledged
Shares”.





18

--------------------------------------------------------------------------------

 



“Interest Payment Date” means (a) the last Business Day of each of March, June,
September and December (commencing with the first such date to occur after the
Closing Date) and (b) the Maturity Date.

“Interest Period” means (a) in the case of the initial Interest Period for the
Initial Loan Borrowings, the period commencing on the Funding Date and ending on
but excluding the next succeeding Interest Payment Date, (b) in the case of the
initial Interest Period for any Subsequent Loan Borrowing, the period commencing
on the date of such Subsequent Loan Borrowing and ending on but excluding the
next succeeding Interest Payment Date and (c) in the case of any subsequent
Interest Period, the period commencing on the last day of the next preceding
Interest Period and ending on but excluding the next succeeding Interest Payment
Date; provided that if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day; provided,  however, that, if any Interest Period would
otherwise extend beyond the Maturity Date, such Interest Period shall end on the
Maturity Date.   For the avoidance of doubt, other than with respect to any Stub
Period, all determinations hereunder of “LIBOR” shall be determined based on an
Interest Period of three (3) months, and, at the end of each Interest Period,
subject to Section 3.02, all outstanding Loans shall be continued as a Borrowing
with an Interest Period of three (3) months.

“Investment” means, as to any Person, (a) the purchase or other acquisition by
such Person of Equity Interests or securities of another Person, (b) a loan,
advance or capital contribution by such Person to, Guarantee by such Person or
assumption of Indebtedness by such Person of, or purchase or other acquisition
by such Person of any Indebtedness or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) by such Person of assets of another Person that
constitute a business unit or all or substantially all of the assets of such
Person.

“Investment Company Act” means the Investment Company Act of 1940.

“IRS” means the United States Internal Revenue Service.

“Issuer” means, collectively, (i) the Charter Issuer, (ii) following the
occurrence of an Issuer Merger Event, Newco, and (iii) following the occurrence
of a Spin-Off Event, Spinco for so long as any Shares of Spinco are Eligible
Pledged Shares, and each of the foregoing being an “Issuer”; provided that
following the occurrence of an Issuer 251(g) Merger Event, the resulting
Delaware corporation shall be deemed to be an “Issuer” (except for purposes of
the definition of Issuer 251(g) Merger Event).

“Issuer 251(g) Merger Event” means a merger of an Issuer pursuant to which such
Issuer becomes a wholly-owned subsidiary of a holding company; provided that
such merger satisfies each of the following conditions:  (a) Persons that
“beneficially owned” (within the meaning of Section 13(d) of the Exchange Act
and the rules and regulations promulgated thereunder) the voting stock of such
Issuer immediately prior to such transaction “beneficially own” (within the
meaning of Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder) shares





19

--------------------------------------------------------------------------------

 



of voting stock representing 100% of the total voting power of all outstanding
classes of voting stock of such holding company and such Persons’ proportional
voting power immediately after such transaction, vis-à-vis each other, with
respect to the securities they receive in such transaction will be in
substantially the same proportions as their respective voting power, vis-à-vis
each other, immediately prior to such transaction and (b) such transaction meets
each of the requirements for a merger without a shareholder vote pursuant to
Section 251(g) of the Delaware General Corporation Law.  For purposes of this
definition, “voting stock” means capital stock of any class or kind the holders
of which are ordinarily, in the absence of contingencies, entitled to vote for
the election of directors (or persons performing similar functions) of the
applicable issuer, even if the right to vote has been suspended by the happening
of such a contingency.

“Issuer Acknowledgment” means the notification and acknowledgment from Charter
substantially in the form of Exhibit F hereto, pursuant to which, among other
provisions, Charter provides certain acknowledgments to the Lenders in respect
of the Loan Documents and the transactions contemplated thereunder.

“Issuer Acquisition” means, for any Issuer, the occurrence, effectiveness or
consummation of any transaction or event pursuant to which such Issuer directly
or indirectly becomes a “beneficial owner” (within the meaning of Section 13(d)
of the Exchange Act and the rules and regulations promulgated thereunder) of (i)
any Equity Interests in the Borrower or (ii) more than 5.0% of the Equity
Interests issued by any of the following Persons:  (x) the Parent or (y) the
Borrower Sole Member.

“Issuer Delisting” means, for any Issuer, the public announcement that the
Shares of such Issuer are no longer listed or admitted for trading on the
applicable Exchange, for any reason (other than as a result of an Issuer Merger
Event or an Issuer Tender Offer) and such Shares are not immediately re-listed,
re-traded or re-quoted on any other Designated Exchange.

“Issuer Event” means, for any Issuer, the Triggering of (a) an Issuer Delisting
or (b) an Issuer Trading Suspension.

“Issuer Merger Event” means, for any Issuer, as determined by the Calculation
Agent, any (a) reclassification or change of the relevant Shares that results in
a transfer of or an irrevocable commitment to transfer 100% of the outstanding
Shares of such Issuer (without regard to any actions needed) to another Person,
(b) consolidation, amalgamation, merger or binding share exchange of such Issuer
with or into another Person (other than a consolidation, amalgamation, merger or
binding share exchange in which such Issuer is the continuing entity and which
does not result in a reclassification or change of 100% of the outstanding
Shares of such Issuer), (c) takeover offer, tender offer, exchange offer,
solicitation, proposal or other event by any Person to purchase or otherwise
obtain 100% of the outstanding Shares of such Issuer that results in such Person
purchasing, or otherwise obtaining or having the right to obtain, by conversion
or other means, 100% of the outstanding Shares of such Issuer or (d)
consolidation, amalgamation, merger or binding share exchange of such Issuer
with or into another entity in which such Issuer is the continuing entity and
which does not result in a reclassification or change of 100% of the outstanding
Shares of such Issuer but results in the enterprise value of such Issuer being
less than 100% of the enterprise value of the Person or Persons being acquired
(prior to such acquisition), in each case determined by the Calculation Agent as
of the date of the consummation of any such





20

--------------------------------------------------------------------------------

 



transaction; provided that notwithstanding the foregoing, an Issuer 251(g)
Merger Event will not constitute an Issuer Merger Event.

“Issuer Tender Offer” means, for any Issuer, as determined by the Calculation
Agent, a takeover offer, tender offer, exchange offer, solicitation, proposal or
other event by any Person (including, for the avoidance of doubt, the respective
Issuer) that results in such Person purchasing, or otherwise obtaining or having
the right to obtain, by conversion or other means, greater than 50% and less
than 100% of the outstanding Shares of such Issuer as determined by the
Calculation Agent, based upon the making of filings with governmental or
self-regulatory agencies or such other information as the Calculation Agent
deems relevant.  Notwithstanding the foregoing, if, based upon the making of
public filings, such Issuer Tender Offer is in connection with a proposed Issuer
Merger Event such that promptly following such Issuer Tender Offer (and in any
event prior to the Maturity Date) an Issuer Merger Event will reasonably be
likely to occur, as reasonably determined by the Calculation Agent, then such
Issuer Tender Offer shall be deemed not to have occurred for purposes of the
definition of “Potential Adjustment Event” (but, for the avoidance of doubt, the
related Issuer Merger Event may still occur upon its effectiveness), unless the
Calculation Agent later determines that an Issuer Merger Event will not
reasonably be likely to occur promptly following such Issuer Tender Offer, in
which case such Issuer Tender Offer shall be deemed to have occurred on the
Business Day following such determination unless such Issuer Tender Offer fails
and the parties terminate the agreement that would have resulted in the Issuer
Merger Event, in which case such Issuer Tender Offer shall be deemed not to have
occurred for purposes of the definition of “Potential Adjustment Event”.

“Issuer Trading Suspension” means, for any Issuer, any suspension of trading of
the Shares of such Issuer by the applicable Exchange on any Scheduled Trading
Day (whether by reason of movements in price exceeding limits permitted by the
Exchange or otherwise) for more than seven (7) consecutive Scheduled Trading
Days.

“Laws” means, with respect to any Person, collectively, all international,
foreign, U.S. federal, state and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof applicable to such Person, and all applicable
administrative orders, directed duties, requests, licenses, authorizations,
requirements and permits of, and agreements with, any Governmental Authority, in
each case whether or not having the force of law.

“Lender” means (a) each Initial Loan Lender, (b) each Delayed Draw Lender, (c)
each Additional Lender and (d) any other Person that becomes a party hereto
pursuant to Section 10.06 unless and until (i) such Person ceases to be a
“Lender” hereunder as a result of an assignment pursuant to Section 10.06 or
(ii) the Commitments, if any, held by any such Person have been terminated and
the Obligations (other than contingent obligations with respect to which no
claim has been made), if any, owing to such Person have been paid in full;
provided,  however, that the obligations of such Person as a Lender that the
Loan Documents expressly provide survive the termination of the Commitments held
by such Person and the payment in full of the Obligations owing to such Person
shall survive such termination and payment.

“Lender Appointment Period” has the meaning specified in Section 9.06.





21

--------------------------------------------------------------------------------

 



“Lender Participant Transaction” means any of the following: (a) a Permitted
Derivatives Transaction or (b) a margin loan financing transaction secured by a
substantial portion of the Pledged Shares, in each case, issued or incurred by
the Parent or any wholly-owned Subsidiary of the Parent, so long as each of the
Initial Loan Lenders or one of its Affiliates is given a reasonable opportunity
to meaningfully participate in such transaction, whether or not any of the
Initial Loan Lenders or its Affiliates actually does participate in such
transaction.

“Liberty Broadband” means Liberty Broadband Corporation, a Delaware corporation.

“Liberty Interactive” means Liberty Interactive Corporation, a Delaware
corporation.

“Liberty Media” means Liberty Media Corporation, a Delaware corporation.

“LIBOR” means, with respect to any Interest Period or other period determined by
the Administrative Agent with respect to any overdue amount, the per annum rate
as determined by the Administrative Agent with such Interest Period (or other
period) equal to the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for U.S. Dollars for a three (3)-month period as displayed on
pages LIBOR01 or LIBOR02 of the Bloomberg screen that displays such rate (or, in
the event such rate does not appear on a Bloomberg page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “Screen Rate”) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period
(or other period); provided that if the Screen Rate shall not be available at
such time for such three (3)-month period (an “Impacted Interest Period”) then
“LIBOR” means the rate per annum determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
Screen Rate for the longest period for which the Screen Rate is available that
is shorter than the Impacted Interest Period; and (b) the Screen Rate for the
shortest period (for which that Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time; provided,  however, that
if adequate and reasonable means for ascertaining the Screen Rates are not
available to the Administrative Agent, then the Administrative Agent shall
promptly give notice thereof to the Borrower.  If such notice is given and until
such notice has been withdrawn by the Administrative Agent, then the applicable
LIBOR shall be the rate notified to the Administrative Agent by each Lender as
soon as practicable and in any event before interest is due to be paid in
respect of that Interest Period, to be that which expresses as a percentage a
rate per annum equal to the cost to that Lender of funding its Loan from
whatever source it may reasonably select.  Notwithstanding the foregoing, if
LIBOR as otherwise determined pursuant to this definition shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever.

“Loan” means, individually or collectively, as the context may require, the
Initial Loans, the Delayed Draw Loans and the Additional Loans.





22

--------------------------------------------------------------------------------

 



“Loan Document” means any of this Agreement, the Notes, if any, the Fee Letter,
the Collateral Documents, the Issuer Acknowledgment, any Incremental Agreement
and all other documents, instruments or agreements executed and delivered by the
Borrower for the benefit of any Agent or any Lender in connection herewith on or
after the date hereof.

“Lock-Up” has the meaning specified in the definition of “Permissible Transfer
Restrictions”.

“Long Position” means any option, warrant, convertible security, swap agreement
or other security, contract right or derivative position, whether or not
presently exercisable, in respect of the Merger Shares or Spin-Off Shares, as
applicable, that is (i) a “call equivalent position” within the meaning of Rule
16a-1(b) of the Exchange Act, including any of the foregoing that would have
been a “call equivalent position” but for the exclusion in Rule 16a-1(c)(6) of
the Exchange Act, or (ii) otherwise constitutes an economic long position in
respect of the Merger Shares or Spin-Off Shares, as applicable, in each case, as
determined by the Calculation Agent by reference to the applicable Issuer’s or
the relevant Person’s most recent filings with the SEC, to the extent such
information is reported in such filings; provided that options, warrants and
securities granted by the applicable Issuer (or, as to Spin-Off Shares, Spinco)
which relate to securities that are not yet issued or outstanding shall not be
deemed a “Long Position”, until such securities are actually issued and become
outstanding.

“LTV Event Amount” has the meaning specified in Section 2.09(c).

“LTV Margin Call Level” means 55%.

“LTV Ratio” means, as of any date of determination, the percentage determined by
the Calculation Agent by dividing (a)(i) the sum of (x) the then outstanding
principal amount of the Loans (including any PIK Interest that has been added to
the principal amount of the Loans), plus (y) all accrued and unpaid interest
(including any PIK Interest that has been accrued and not yet added to the
principal amount of the Loans) and fees thereon to and including such date,
minus (ii) the face amount of Eligible Cash Collateral consisting of Cash and
99% of the fair market value, as determined by the Calculation Agent, of the
amount of Eligible Cash Collateral consisting of Cash Equivalents on deposit in
the Collateral Accounts by (b) the Collateral Value.

“LTV Reset Level” means 45%.

“Mandatory Prepayment Event” means the occurrence of (a) a Change of Control or
(b) an Issuer Event.

“Mandatory Prepayment Notice” means a notice delivered in accordance with
Section 2.05 and substantially in the form of Exhibit L.

“Market Disruption Event” means a Trading Disruption, an Exchange Disruption or
an Early Closure, in each case, related to the relevant Shares.

“Market Reference Price” means, as of any date of determination, the closing
sale price per share (or if no closing sale price is reported, the average of
the last bid and ask prices or, if more





23

--------------------------------------------------------------------------------

 



than one in either case, the average of the average last bid and the average
last ask prices) of the relevant Shares on the applicable Exchange as reported
in composite transactions for the applicable Exchange on (x) such date of
determination, if such date of determination is an Exchange Day and the relevant
determination is made following the close of trading on the Exchange on such
Exchange Day and (y) otherwise, the immediately preceding day (or if such date
is not an Exchange Day for such Exchange, the immediately preceding Exchange Day
for such Exchange); provided that if a Market Disruption Event has occurred on
such date, the “Market Reference Price” shall be the “Market Reference Price”
determined  on the immediately preceding Exchange Day for such Exchange;
provided,  further, that if a Market Disruption Event has occurred and continues
to occur for more than three consecutive Scheduled Trading Days, the “Market
Reference Price” of one such Share shall be equal to the applicable “Market
Reference Price” (determined without giving effect to this proviso) on the
immediately preceding day (or if such date is not an Exchange Day for such
Exchange, the immediately preceding Exchange Day for such Exchange) multiplied
by a percentage (expressed as a fraction) equal to (A) 100% less (B) the product
of (i) 5% and (ii) the number of consecutive Scheduled Trading Days for which a
Market Disruption Event has occurred less one, until a Market Reference Price is
determined for an Exchange Day on which no Market Disruption Event occurs.  The
Market Reference Price shall be determined by the Calculation Agent.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Borrower or the Parent and its
Subsidiaries, taken as a whole; (b) a material adverse effect upon the legality,
validity, binding effect or enforceability against the Borrower of any Loan
Document; or (c) a material adverse effect on the ability of any Applicable
Lender to exercise its remedies at the times and in the manner contemplated by
the Collateral Documents (including, for the avoidance of doubt, the imposition
of Transfer Restrictions on the Pledged Shares other than the Permissible
Transfer Restrictions).

“Material Contract” means, with respect to any Person, any Contractual
Obligation to which such Person is a party (other than the Loan Documents) for
which breach thereof could reasonably be expected to have a Material Adverse
Effect.

“Maturity Date” means (i) with respect to all Initial Loans and Delayed Draw
Loans, August 30, 2019 (or, if such date is not a Business Day, the immediately
preceding Business Day) and (ii) with respect to any Additional Loans, the
Maturity Date set forth in the relevant Incremental Agreement with respect to
such Additional Loans; provided that such Maturity Date shall not be earlier
than the Maturity Date for any then-outstanding Loans at the time such
Additional Loans are incurred.

“Maximum Rate” has the meaning specified in Section 10.09.

“Maximum Share Number” means up to 28,400,000 CHTR Shares; provided that in the
event of a Share Price Event, Issuer Merger Event or Spin-Off Event, the
Calculation Agent may adjust the Maximum Share Number and provide for a Maximum
Share Number applicable to such Shares after the occurrence of a Share Price
Event with respect to such Shares, the relevant Merger





24

--------------------------------------------------------------------------------

 



Shares or the relevant Spin-Off Shares, as applicable, as it deems reasonably
necessary pursuant to Section 1.02(d).

“Merger Shares” means shares of common stock into which the relevant Shares are
reclassified, converted into or exchanged in connection with an Issuer Merger
Event and are (or will be upon the consummation of such Issuer Merger Event)
listed for trading on a Designated Exchange and issued by an entity incorporated
or organized under the law of the United States or any state thereof.

“Minimum Price” means $196.685;  provided that, in the event of an Issuer Merger
Event or Spin-Off Event, the Calculation Agent may adjust the Minimum Price and
provide for a Minimum Price applicable to the Merger Shares or Spin-Off Shares,
as applicable, as it deems reasonably necessary pursuant to Section 1.02(d).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Newco” means, in connection with an Issuer Merger Event, the issuer of the
Merger Shares.

“Non-public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the Loans held by such Lender, substantially in the form of Exhibit
B.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to the Loans, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest (whether in the form of any
cash interest or PIK Interest) and fees (including any Prepayment Amount) that
accrue after the commencement by or against the Borrower of any proceeding under
any Debtor Relief Laws naming the Borrower as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

“Organization Documents” means (a) the certificate of formation of the Borrower
adopted on July 13, 2017 and (b) its limited liability company operating
agreement adopted on July 14, 2017, as amended and restated by that certain
amended and restated limited liability company agreement, by and between the
Borrower Sole Member and the Independent Manager, and adopted on August 31,
2017.

 “Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).





25

--------------------------------------------------------------------------------

 



“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.05).

“Parent” means Liberty Broadband (and its successors).

“Parent Company” has the meaning specified in Section 6.09(a).

“Participant” has the meaning specified in Section 10.06(c).

“Participant Register” has the meaning specified in Section 10.06(c).

“Permissible Transfer Restrictions” means (a) the Existing Transfer Restrictions
as of the date hereof, (b) Transfer Restrictions arising from Permitted Liens
(other than Liens described in clause (b) of the definition of “Permitted
Liens”), (c) Transfer Restrictions arising under the Loan Documents or (d)
solely with respect to any Issuer 251(g) Merger Event, Spin-Off Shares or Merger
Shares, any additional Transfer Restrictions that the Calculation Agent
determines in its reasonable sole discretion (x) are analogous to, and no more
restrictive than, the Existing Transfer Restrictions or (y) not applicable to
the Pledged Shares. Permissible Transfer Restrictions shall not include any
“holding period” restrictions under Rule 144 on such shares or upon any resale
of such shares or the shares being “restricted securities” as defined in Rule
144. Any Transfer Restriction arising from a customary “lock up” imposed upon
the Parent, the Borrower Sole Member or the Borrower in connection with an
Issuer Merger Event, an Issuer Tender Offer or an Issuer Acquisition (any such
customary “lock up”, a “Lock-Up”), shall constitute a Permissible Transfer
Restriction until (x) the consummation or effectiveness of the transaction
constituting an Issuer Merger Event, Issuer Tender Offer or Issuer Acquisition
or (y) the termination of the documentation relating to any such Issuer Merger
Event, Issuer Tender Offer or Issuer Acquisition without the consummation
thereof.  For the avoidance of doubt, (A) a Lock-Up will not be permitted in any
way to limit the grant of a Lien on any Collateral or a Lender’s ability to
exercise its rights and remedies hereunder or under the other Loan Documents
with respect to any Collateral or otherwise, and (B) a Lock-Up shall not
constitute a Permissible Transfer Restriction on and after the consummation or
effectiveness of the related Issuer Merger Event, Issuer Tender Offer or Issuer
Acquisition, as applicable.

“Permitted Assets” means (i) Cash, Cash Equivalents, Permitted Securities,
Shares and Collateral, (ii) proceeds of the foregoing consisting of Cash, Cash
Equivalents, Permitted Securities, Shares and Collateral and (iii) dividends and
distributions in respect of any Cash, Cash Equivalents, Permitted Securities,
Shares, and/or Collateral.

“Permitted Derivatives Transactions” means (i) exchangeable or convertible
securities issued by the Parent or a Subsidiary of the Parent (other than
Borrower) referencing or convertible into Shares or shares of the Parent that,
in each case, (a) are sold in a broadly distributed registered offering or Rule
144A transaction and (b) contain customary terms for such securities or terms
that are comparable to those contained in exchangeable or convertible securities
that have been previously issued and sold by any of Liberty Expedia Holdings,
Inc., Liberty Interactive, Liberty





26

--------------------------------------------------------------------------------

 



Media and/or any of their respective subsidiaries; and (ii) a transaction
relating to a number of Shares owned by the Parent or a subsidiary of the Parent
(other than Borrower), which is not secured by Pledged Shares, that consists of
(a) (x) put options purchased by the Parent or a subsidiary of the Parent (other
than Borrower) (“Put Options”) and/or (y) call options sold by such party
(provided any such call options have a strike price greater than the strike
price of the Put Options in the event that Put Options have been purchased in
connection therewith), (b) forward transactions by the Parent or a subsidiary of
the Parent (other than Borrower) as seller and/or (c) any other similar sale
transaction that has the same economic effect (including associated trading
activity), including any related loans customarily entered into in connection
with such transactions described in the foregoing clauses (a), (b) and (c).

 

“Permitted Holder” means any one or more of (a) Liberty Interactive (or its
successors), (b) Liberty Media (or its successors), (c) following the
Contribution Effective Time (as defined in the Agreement and Plan of
Reorganization, dated as of April 4, 2017, by and among Liberty Interactive,
Liberty Interactive LLC and General Communication, Inc., as amended), GCI
Liberty, Inc., formerly known as General Communication, Inc. (or its
successors), (d) John C. Malone or any other executive officer or director of
Liberty Interactive (or its successors), Liberty Media (or its successors) or
the Parent (or its successors), (e) each of the respective Affiliated Persons of
the Persons referred to in clause (d) and (f) any Person a majority of the
aggregate voting power of all the outstanding classes or series of the Equity
Interests of which are beneficially owned by any one or more of the Persons
referred to in clauses (a), (b), (c), (d) or (e); provided that no Issuer or its
Subsidiaries shall be, directly or indirectly, a Permitted Holder.  For purposes
of this definition, “person” and “group” have the meanings given to them for
purposes of Section 13(d) and 14(d) of the Exchange Act or any successor
provisions, and the term “group” includes any group acting for the purposes of
acquiring, holding or disposing of securities within the meaning of Rule
13d-5(b)(1) under the Exchange Act, or any successor provision.

“Permitted Liabilities” means (a) all Contractual Obligations under the Loan
Documents, (b) all taxes, assessments and governmental charges levied upon the
Borrower or upon its income, profits or property, (c) all costs and expenses of
the Independent Manager, (d) any other liabilities or obligations of any nature
expressly allowed to be incurred by the Borrower pursuant to the definition of
“Special Purpose Entity”, (e) liabilities and obligations incurred in the
ordinary course of business or in connection with transactions not prohibited
under the Loan Documents and (f) costs and expenses relating to the
administration, ownership, management and Disposition of the Permitted Assets
which (A) do not exceed, at the date of determination, a maximum amount equal to
$200,000 and (B) are paid within thirty (30) days of the date incurred, or, if
later, invoiced.

“Permitted Liens” means (a) Liens pursuant to any Loan Document, (b) Permissible
Transfer Restrictions, (c) inchoate Liens in respect of Taxes and claims
permitted not to be paid in accordance with Section 6.06 and the other
provisions of the Loan Documents and (d) the Liens of the Custodian to the
extent expressly permitted under the Collateral Account Control Agreement.

“Permitted Securities”  means any of the following:

(a)         readily marketable direct obligations of the government of the
United States or any agency or instrumentality thereof that are obligations
unconditionally guaranteed by the full





27

--------------------------------------------------------------------------------

 



faith and credit of the government of the United States that have a maturity of
not greater than five (5) years;

(b)         short-term commercial paper issued by United States corporations and
rated at least A-l by S&P or P‑1 by Moody’s; provided that the aggregate value
of all commercial paper of any single issuer shall not exceed $10,000,000;

(c)          indebtedness of any Person rated at least A by S&P or A2 by Moody’s
with a maturity of five (5) years or less; provided that the aggregate value of
all such indebtedness of any single issuer shall not exceed $10,000,000; and

(d)         money market mutual funds; provided that such funds invest only in
Cash, Cash Equivalents or other Permitted Securities and/or repurchase
agreements for securities described in clause (a) above.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PIK Interest” means the interest that accrues and is added to the outstanding
principal balance of the Loans in accordance with Section 2.06(a)(ii), which
shall thereafter be deemed principal bearing interest at the Floating Rate.

“PIK Interest Election Notice” means a notice provided by the Borrower in
accordance with the terms of Section 2.06(a)(ii) and substantially in the form
of Exhibit J, or such other form as shall be approved by the Administrative
Agent.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) whether or not subject to ERISA or the Code, established by the
Borrower or, with respect to any such plan that is subject to Section 412 of the
Code or Title IV of ERISA or any substantially similar non-U.S. law, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 7.17.

“Pledged Shares” means, (i) as of the date hereof, 6,765,464 CHTR Shares (the
“Initial Pledged Shares”) and (ii) after the date hereof, all Shares credited to
any and all Collateral Accounts, in each case, for so long as the security
interest and Liens granted in such Shares pursuant to the Security Agreement
have not otherwise been terminated and released in accordance with the Loan
Documents.

“Potential Adjustment Event” means any of the following:

(a)         a subdivision, consolidation or reclassification of any Shares
unless resulting in an Issuer Merger Event, or a free distribution or dividend
of any Shares to existing holders by way of bonus, capitalization or similar
issue;

(b)         a distribution, issuance or dividend to existing holders of any
Shares of (i) any Shares, (ii) other share capital or securities granting the
right to payment of dividends and/or the proceeds of liquidation of the relevant
Issuer equally or proportionately with or prior to such





28

--------------------------------------------------------------------------------

 



payments to holders of any Shares, or (iii) share capital or other securities of
another issuer acquired or owned (directly or indirectly) by any Issuer as a
result of a spin-off or other similar transaction, or (iv) any other type of
securities, rights or warrants or other assets, in any case as  a dividend or
distribution or for payment (cash or other consideration) at less than the
prevailing market price as determined by the Calculation Agent;

(c)          an extraordinary dividend with respect to any class of shares of
any Issuer;

(d)         a call by any Issuer in respect of any class of shares of such
Issuer that is not fully paid;

(e)          a repurchase by any Issuer or any of its Subsidiaries of the Shares
of such Issuer whether out of profits or capital and whether the consideration
for such repurchase is cash, securities or otherwise other than the repurchase
by the Charter Issuer of its Shares;

(f)          in respect of any Issuer, an event that results in any shareholder
rights being distributed or becoming separated from the Shares of such Issuer or
other shares of the capital stock of such Issuer pursuant to a shareholder
rights plan or arrangement directed against hostile takeovers that provides upon
the occurrence of certain events for a distribution of preferred stock,
warrants, debt instruments or stock rights at a price below their market value,
as determined by the Calculation Agent; provided that any adjustment effected as
a result of such an event shall be readjusted upon any redemption of such
rights;

(g)          a Share Price Event;

(h)         an Issuer Tender Offer; or

(i)          (i) the board of directors of any Issuer of Shares formally
approves a Constrictive Amendment, (ii) a Constrictive Amendment is otherwise
submitted to a shareholder vote, and the Calculation Agent reasonably determines
that such Constrictive Amendment is likely to be approved; provided that if such
Constrictive Amendment is not approved in the applicable shareholder vote, a
Potential Adjustment Event shall be deemed not to have occurred and any
adjustments made in connection therewith shall automatically cease to be
effective, or (iii) a Constrictive Amendment is approved by the requisite
shareholder vote.

Notwithstanding anything to the contrary herein, (i) an Issuer 251(g) Merger
Event shall not result in a Potential Adjustment Event, and (ii) in the event an
Issuer Spin-Off Event occurs, and the relevant Spin-Off Shares do not constitute
Collateral, then the occurrence of any of the events set forth above shall not
constitute a Potential Adjustment Event with respect to such Spin-Off Shares
(and, for the avoidance of doubt, any other Shares other than the Shares of the
relevant Issuer) during such time that such Spin-Off Shares do not constitute
Collateral; provided that, if any such event occurs subsequent to such
occurrence and prior to the time at which the Borrower desires to pledge any
such Spin-Off Shares as Collateral in accordance with this Agreement, then the
Borrower shall give the Calculation Agent written notice that it desires to
pledge such Spin-Off Shares, and, prior to the pledge of such Spin-Off Shares,
the Calculation Agent (or the Required Lenders, to the extent permitted by
Section 2.09) shall be permitted to make such adjustments as may be determined
in accordance with Section 1.02(d) and such event will be deemed to be a





29

--------------------------------------------------------------------------------

 



Potential Adjustment Event entitling the Calculation Agent (or the Required
Lenders, to the extent permitted by Section 2.09) to make such adjustments in
respect of the Spin-Off Shares.

“Prepayment Amount” means, with respect to (a) any prepayment of the Loans by
the Borrower pursuant to Sections 2.04 or 2.09 (other than any such prepayment
made in connection with or at any time after any Lender Participant Transaction,
in which case, no Prepayment Amount shall be due from the Borrower), Section
2.05 or Section 2.09 (to the extent specifically provided for therein) or (b)
any payment upon or following an acceleration of the maturity of the Loans under
Section 8.02, if such prepayment or payment on or following acceleration occurs
on or prior to the Prepayment Date, an amount equal to the product of (x) the
principal amount of the Loans being paid, prepaid or assigned (other than
payments or prepayments of PIK Interest that was added to the principal balance
of the Loans), (y) 50% of the Base Spread and (z) the actual number of calendar
days from the date of such payment or prepayment, as applicable, to the
Prepayment Date, if any, relating to such Loans divided by 360; provided,
 however, that notwithstanding anything to the contrary contained herein, the
Prepayment Amount, if any, with respect to any Additional Loans shall be
determined as set forth in the applicable Incremental Agreement with respect to
the Additional Loan commitments relating to such Additional Loans.

“Prepayment Date” means the first Business Day immediately following the date
that is twelve (12) months after the Closing Date.

“primary obligor”  has the meaning specified in the definition of “Guarantee”.

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by the Administrative Agent as its “prime rate”. The
“prime rate” is a rate set by the Administrative Agent based upon various
factors including the Administrative Agent's costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by the Administrative Agent shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Pro Rata Basis” means in proportion to each Lender’s Applicable Percentage
relating to the Loans under this Agreement, subject, in each case, to rounding
to the nearest Share, USD $0.01 or item or unit of other securities or property,
as applicable.

“Purchaser Representations” means the following representations, warranties and
agreements made by an assignee or participant, as applicable:  (i) a
representation and warranty that such assignee or participant is a QIB, a QP and
an “accredited investor” as defined in Section 2(a)(15)(ii) of the Securities
Act and is entering into such assignment or participation as principal and not
for the benefit of any third party, (ii) a representation that such assignee or
participant is not a natural person, a Defaulting Lender, any Person who, upon
becoming a Lender under the Margin Loan Agreement, would constitute a Defaulting
Lender or an Affiliate of a Defaulting Lender, a Permitted Holder, the Parent,
the Borrower, the Borrower Sole Member, any Issuer or any Affiliate of a
Defaulting Lender, the Parent, the Borrower, the Borrower Sole Member or any
Issuer, (iii) an acknowledgment that such assignee or participant fully
understands any restrictions on transfers, sales and other dispositions in the
Loan Documents or relating to any Collateral consisting of the Pledged Shares,
(iv) an acknowledgment that such assignee or participant is able





30

--------------------------------------------------------------------------------

 



to bear the economic risk of its investment in the assignment or participation
and is currently able to afford a complete loss of such investment, (v) a
covenant that such assignee or participant will only assign its Loans or sell
its participation or participations therein pursuant to documentation including
such Purchaser Representations, (vi) an acknowledgment by such assignee or
participant that the Pledged Shares forming part of the Collateral cannot be
sold by the Borrower without registration under, or in a transaction exempt from
the registration requirements under, the Securities Act, (vii) an acknowledgment
that such assignee or participant is not entering into such assignment or
participation on the basis of any material Non-public Information with respect
to the Borrower, any Issuer, their Subsidiaries or their securities, and, if
applicable, it has implemented reasonable policies and procedures, taking into
consideration the nature of its business, to ensure that individuals making
investment decisions would not violate the laws prohibiting trading on the basis
of material Non-public Information (it being understood that such assignee or
participant may have material Non-public Information on the private side of its
information wall, sometimes referred to as a “Chinese Wall,” at the time of such
assignment or participation); provided that, for the avoidance of doubt,
“material Non-public Information concerning the Borrower, any Issuer, their
Subsidiaries or their securities” shall not include any information made
available to both the assignee and the assignor or both the participant and the
seller of a participation interest, as the case may be, and (vii) an
acknowledgment that it has made an independent decision to purchase its Loans or
participation based on information available to it, which it has determined
adequate for the purpose.

“QIB” means a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act.

“QP” means a “qualified purchaser” within the meaning of Section 2(a)(51) of the
Investment Company Act.

“Ratable Share” (a) of any amount means, with respect to any Lender at any time,
the product of (i) a fraction, the numerator of which is the aggregate principal
amount of the Loans outstanding at such time owed to such Lender, and the
denominator of which is the aggregate principal amount of the Loans outstanding
at such time and (ii) such amount and (b) of any type of Collateral, means, with
respect to any Applicable Lender at any time, the product of (i) a fraction, the
numerator of which is the aggregate principal amount of the Loans outstanding at
such time owed to such Applicable Lender, plus such portion of the Loans of each
Agented Lender that such Applicable Lender is holding Collateral on behalf of,
and the denominator of which is the aggregate principal amount of the Loans
outstanding at such time and (ii) the aggregate amount of such type of
Collateral, subject to rounding to the nearest Share, USD $0.01 or item or unit
of other securities or property, as applicable.

“Recipient” means (a) any Agent and (b) any Lender.

“Register” has the meaning specified in Section 2.10(a).

“Regulation FD” means Regulation FD as promulgated under the Securities Exchange
Act of 1934.





31

--------------------------------------------------------------------------------

 



“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the branches, partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

“Required Lenders” means at any time Lenders holding at least a majority of the
sum of (a) the then aggregate outstanding principal amount of the Loans and (b)
the aggregate principal amount of the unused Commitments (if any); provided that
the outstanding Loans held by, and unused Commitments of, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means (a) the president, the chief financial officer, the
treasurer or any vice president of the Borrower, the Borrower Sole Member or the
Parent, (b) solely for purposes of delivery of certificates pursuant to Section
4.01(a)(iii), the secretary or assistant secretary of the Borrower, the Borrower
Sole Member or the Parent and (c) solely for purposes of notices given pursuant
to Article II, any other person duly authorized to act for and on behalf of the
Borrower, the Borrower Sole Member or the Parent, as applicable, so designated
by any of the foregoing officers in a notice to the Administrative Agent, in
each case of clauses (a), (b) and (c), as such officer is acting on behalf of
the Borrower, the Borrower Sole Member on behalf of itself or the Borrower, or
the Parent on behalf of itself, on behalf of the Borrower Sole Member or on
behalf of the Borrower. Any document delivered hereunder that is signed by a
Responsible Officer shall be conclusively presumed to have been authorized by
all necessary corporate, partnership and/or other action on the part of the
Borrower, the Borrower Sole Member or the Parent, as applicable, and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower, the Borrower Sole Member on behalf of itself or the Borrower or
the Parent on behalf of itself, on behalf of the Borrower Sole Member or on
behalf of the Borrower, as applicable.

“Restricted Payment” means, with respect to any Person, any dividend or other
distribution (however denominated, including as “yield” and whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of such Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to such Person’s stockholders, partners or members (or the equivalent
Person thereof).

“Restricted Transaction” means, in respect of the Parent and its Subsidiaries,
including the Borrower:  (i) any financing transaction, secured by or
referencing the CHTR Shares (other than the Loans and, for the avoidance of
doubt, any Permitted Derivatives Transactions), (ii) any grant, occurrence or
existence of any lien on the CHTR Shares (other than (x) Liens securing the
obligations under the Loan Documents, (y) Permitted Liens and (z) with respect
to the Parent and its Subsidiaries (other than the Borrower), Liens on CHTR
Shares in connection with any Permitted Derivatives Transaction), or (iii) any
swap, hedge or derivative transaction (including by means of a physically- or
cash-settled derivative or otherwise) related to the CHTR Shares other than any
Permitted Derivatives Transaction.  For the avoidance of doubt, none of the
following shall constitute a Restricted Transaction: (a) the financing hereunder
and the other Loan Documents; (b) until the Cheetah Payoff occurs in accordance
with this Agreement, under the Cheetah 4 Margin Loan Documents or under the
Cheetah 5 Margin Loan Documents; (c) any sale or other transfer of





32

--------------------------------------------------------------------------------

 



the Equity Interests of the Parent or the Borrower and (d) any “put”, makewell
right or similar right or transaction that is entered into with a party that is
not a financial institution in connection with a strategic transaction.

“Rule 144” means Rule 144 under the Securities Act.

“S&P” means Standard & Poor's Financial Services LLC, or any successor thereto.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person”  means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person Controlled by any such
Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Scheduled Trading Day” means any day on which the applicable Exchange is
scheduled to be open for trading during the regular trading session (it being
understood and agreed that any day on which an applicable Exchange is open for
trading but is scheduled to close early in connection with a current or pending
holiday shall constitute a regular trading session).

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means, collectively, each of the Applicable Lenders, as
collateral agent for the benefit of itself, its Agented Lenders and the Agent,
and each such Applicable Lender, individually, being a “Secured Party”.

“Securities Act” means the Securities Act of 1933.

“Security Agreement” means the Security Agreement, substantially in the form of
Exhibit D, by and among the Borrower, the Administrative Agent, the Calculation
Agent and the Applicable Lenders.

“Share Price Event” means the occurrence, as of the close of business on any
Scheduled Trading Day, of the Market Reference Price of any Pledged Shares being
equal to or less than the Minimum Price for such Shares.

“Shares” means, collectively, (i) the CHTR Shares and (ii) following the
occurrence of an Issuer Merger Event or Spin-Off Event, Merger Shares and/or
Spin-Off Shares, as applicable; provided that following the occurrence of an
Issuer 251(g) Merger Event, the shares of common





33

--------------------------------------------------------------------------------

 



stock issued by the resulting Delaware corporation shall be deemed to be
“Shares” (except for purposes of the definition of Issuer 251(g) Merger Event).

“Side Letter” means the letter, dated as of May 18, 2016, from Charter and CCH
I, LLC to the Parent and Advance/Newhouse Partnership.

“Solvency Certificate” means a solvency certificate substantially in the form of
Exhibit G.

“Solvent” means, with respect to any Person, that as of any date of
determination, (i) the present fair value of such Person’s assets exceeds the
total amount of such Person’s liabilities (including contingent liabilities),
(ii) such Person has capital and assets sufficient to carry on its businesses,
(iii) such Person is not engaged and is not about to engage in a business or a
transaction for which its remaining assets are unreasonably small in relation to
such business or transaction and (iv) such Person does not intend to incur or
believe that it will incur debts and/or liabilities beyond its ability to pay
such debts or liabilities as they become due.  The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Special Purpose Entity” means a limited liability company which, at all times
since its formation and thereafter, shall be (i) organized solely for the
following purposes set forth in clauses (a) through (e) below and (ii) operated
in accordance with clauses (f) through (ff) below:

 

(a)         to acquire, own, hold, vote, sell, transfer, exchange, assign,
dispose of, manage, encumber, pledge and otherwise deal with and in the
Permitted Assets in a manner not prohibited by the Loan Documents;

(b)         to enter into and perform its obligations under or with respect to
this Agreement and the other Loan Documents and all documents, instruments or
agreements executed and delivered in connection therewith and the borrowings
thereunder and all Contractual Obligations not otherwise prohibited under this
Agreement or the other Loan Documents;

(c)          to receive and distribute to the Borrower Sole Member, in the sole
discretion of the Borrower Sole Member, as the sole member and a manager of the
Borrower, (i) the proceeds of borrowings under this Agreement as a dividend or a
return of capital, (ii) any Permitted Assets, other than Collateral (except to
the extent such Collateral has been released pursuant to the provisions of this
Agreement) and (iii) any proceeds of any of the foregoing, in each case to the
extent not prohibited by the Loan Documents;

(d)         to incur, issue, pay or discharge Permitted Liabilities;

(e)          to engage in any lawful act or activity and to exercise any powers
permitted to limited liability companies organized under the laws of the State
of Delaware that are related or incidental to and necessary, convenient or
advisable for the accomplishment of the above mentioned purposes, including the
power to maintain its legal existence, the power to incur reasonable fees, costs
and expenses related to the ownership, administration and management of the
Permitted Assets





34

--------------------------------------------------------------------------------

 



and the power to discharge Permitted Liabilities incurred in the furtherance of
the foregoing purposes, in each case, to the extent not expressly prohibited
under the Loan Documents;

(f)          has not engaged and will not engage in any business unrelated to
the purpose of such limited liability company as set forth in this definition;

(g)         has not owned and will not own any asset or property other than
Permitted Assets and incidental personal property necessary for the conduct of
its business as permitted under this definition and the Loan Documents;

(h)         has not bought or held and will not buy or hold any evidence of
indebtedness issued by any other Person, other than Permitted Assets;

(i)          to the fullest extent permitted by law, has not engaged in, sought
or consented to and will not engage in, seek or consent to any dissolution,
winding up or liquidation, in whole or in part, and, to the extent prohibited
under the Loan Documents, has not and will not engage in any consolidation,
merger or asset sale or amendment of its certificate of formation or operating
agreement;

(j)          has not failed and will not fail to correct any known
misunderstanding regarding the separate identity of such entity;

(k)         has maintained and will maintain its own separate books, records and
bank accounts;

(l)           has maintained and will maintain its books, records, resolutions
and agreements as official records at its offices at 12300 Liberty Boulevard,
Englewood, Colorado 80112 and not change the location of such books, records,
resolutions and agreements without first providing the Administrative Agent at
least thirty (30) days (or such shorter period as may be agreed by the
Administrative Agent) prior written notice of such change in location;

(m)        has maintained and will maintain a separate statement of assets and
liabilities showing its assets and liabilities separate and apart from those of
any other Person and not permit its assets and liabilities to be listed on the
financial statements of any other Person; provided that the financial statements
of an Issuer may be consolidated into the Borrower’s financial statements to the
extent required by GAAP; provided,  further, that the Borrower’s assets and
liabilities may be included in the consolidated financial statements of the
Parent and/or the Borrower Sole Member so long as (A) appropriate notations
shall be made on such consolidated financial statements to indicate the
separateness of the Borrower and the Parent and/or the Borrower Sole Member and
to include that the Borrower’s assets and credit are not available to satisfy
the debt and other obligations of the Parent, the Borrower Sole Member or any
other Person and (B) such assets shall also be listed on the Borrower’s own
separate balance sheet;

(n)         has not commingled and will not commingle its funds or other assets
with those of any other Person, except to the extent expressly permitted or
required under the Loan Documents;





35

--------------------------------------------------------------------------------

 



(o)         except as otherwise expressly required or permitted by this
Agreement and the other Loan Documents, has held and will hold its assets in its
own name, and has maintained and will maintain its assets in such a manner that
it will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

(p)         [reserved];

(q)         is and intends to remain Solvent, and has paid and will pay its own
debts and liabilities out of its own funds and assets (to the extent of such
funds and assets) as the same shall become due, and will give prompt written
notice to the Administrative Agent of the insolvency or bankruptcy filing of the
Borrower or the Parent or the Borrower Sole Member; provided that the foregoing
shall not require the Parent, the Borrower Sole Member or any other Person to
make any additional contributions to the Borrower;

(r)          has done or caused to be done, and will do or cause to be done, all
things necessary to observe all limited liability company formalities and
preserve its existence and good standing, and will not amend, modify or
otherwise change any of the single purpose, separateness or bankruptcy remote
provisions or requirements of its operating agreement or other organizational
documents, in each case as described in this definition (except as required by
law or approved by the Required Lenders or pursuant to Section 7.06);

(s)          shall not enter into any transaction of any kind with any Affiliate
of the Borrower whether or not in the ordinary course of business, other than on
fair and reasonable terms substantially as favorable to the Borrower as would be
obtainable by the Borrower at the time in a comparable arm’s length transaction
with a Person other than an Affiliate; provided that (i) the Borrower may enter
into any Contractual Obligation or any other transaction with an Affiliate
expressly permitted under this Agreement and the other Loan Documents, (ii) the
Parent or the Borrower Sole Member may make additional capital contributions of
Permitted Assets to the Borrower at such times, in such amounts and on such
terms as they may, in their sole discretion, deem appropriate or advisable, and
the Borrower may receive and deal with same, (iii) the Borrower may distribute,
dividend or otherwise transfer the proceeds of the Loans and any other Permitted
Assets, other than Collateral (except to the extent such Collateral has been
released pursuant to the provisions of this Agreement), to the Parent or any of
its other Affiliates and (iv) the Borrower may continue to acquire, own, hold,
vote, sell, transfer, exchange, assign, dispose of, manage, encumber and
otherwise deal with and in the Permitted Assets (and exercise the Borrower’s
rights with respect thereto), in each case in a manner that is not prohibited by
any provision of the Loan Documents;

(t)          has no and will have no (x) Indebtedness other than Permitted
Assets and Permitted Liabilities or (y) Contractual Obligations other than
Permitted Assets, Liens not prohibited by Section 7.02, Permitted Liabilities,
the Stockholders Agreement, the Advance/Newhouse Proxy or Contractual
Obligations ancillary or relating thereto or consisting of Lock-Ups or
Contractual Obligations ancillary or relating thereto or entered into in
connection with Dispositions not prohibited under this Agreement and containing
customary obligations and undertakings customary for such Dispositions;

(u)         has not assumed and will not assume, guarantee, become obligated for
or hold out its credit as being available to satisfy the debts or obligations of
any other Person, including





36

--------------------------------------------------------------------------------

 



any Affiliate of the Borrower, or the decisions or actions respecting the daily
business or affairs of any other Person, including any such Affiliate; provided
that the Borrower may effect the Cheetah Payoff or distribute cash to its
Affiliates for the purpose of effecting the Cheetah Payoff (provided that such
funds shall be used to effect the Cheetah Payoff);

(v)         has not acquired and will not acquire obligations or securities of
the Borrower Sole Member;

(w)         has conducted, and will at all times conduct its business solely in
its own name in a manner not misleading to other Persons as to its identity
(including through the use of separate stationery, invoices and checks bearing
its own name);

(x)         other than in connection with the Loan Documents, has not pledged
and will not pledge its assets for the benefit of any other Person;

(y)         has held itself out and identified itself and will hold itself out
and identify itself to the public as a legal entity separate and distinct from
any other Person and under its own name;

(z)         has not made or permitted to remain and will not make or permit to
remain outstanding any loan or advance to, or own or acquire any stock or
securities of, any Person, except that the Borrower may invest in the Permitted
Assets and may make any loan or advance required or expressly permitted to be
made pursuant to any provisions of the Loan Documents and permit the same to
remain outstanding in accordance with such provisions;

(aa)       has maintained and intends to maintain adequate capital (to the
extent there is adequate cash flow from Permitted Assets) for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations; provided that the foregoing
shall not require the Borrower Sole Member or, if the Parent is not the Borrower
Sole Member, the Parent to make any additional contributions to the Borrower;

(bb)       has not permitted and will not permit any Affiliate of the Borrower
independent access to its bank accounts except for the duly authorized officers,
employees and agents, of the Borrower Sole Member, or if the Parent is not the
Borrower Sole Member, the Parent, in each case, acting on behalf of the Borrower
Sole Member in its capacity as the manager of the Borrower pursuant to and in
accordance with the Organization Documents of the Borrower;

(cc)        has not identified and will not identify the Borrower Sole Member or
other Affiliates of the Borrower as a division or a department of the Borrower,
and has not identified and will not identify itself as a department or division
or part of any other Person except, in each case, as required by applicable Law
with respect to Taxes or as provided by clause (m) above;

(dd)       has not formed, acquired or held and will not form, acquire or hold
any Subsidiary (whether corporate, partnership, limited liability company or
other);





37

--------------------------------------------------------------------------------

 



(ee)        has caused and will use its best efforts to cause its agents and
other representatives to act at all times with respect to the business and
affairs of such entity in compliance with the foregoing; and

(ff)         has and will have an Independent Manager.

“Spin-Off Event” means a distribution, whether as a dividend or otherwise, of
the common stock of any Person (other than a Person that is then an Issuer) by
an Issuer to the holders of the Shares of such Issuer, as determined by the
Calculation Agent.

“Spin-Off Shares” means the shares of common stock of a Person (other than a
Person that is then an Issuer) distributed to the holders of the Shares of such
Issuer in connection with a Spin-Off Event and are (or will be upon the
consummation of such Spin-Off Event) listed for trading on a Designated Exchange
and issued by an entity incorporated or organized under the laws of the United
States or any state thereof.

“Spinco” means, in connection with a Spin-Off Event, the issuer of the Spin-Off
Shares.

“Stockholders Agreement” means the Second Amended and Restated Stockholders
Agreement, dated as of May 23, 2015, by and among Charter, CCH I, LLC,
Advance/Newhouse Partnership and the Parent, as amended by the Side Letter, and
as further amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

“Stub Period” shall mean, (a) unless a Loan is made on an Interest Payment Date,
the initial Interest Period with respect to such Loan and (b) unless the
Maturity Date is on an Interest Payment Date, the Interest Period ending on the
Maturity Date.

“Subsequent Loan Borrowing” means a Borrowing comprised of Delayed Draw Loans or
Additional Loans.

 “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; provided that no Issuer shall be included as a “Subsidiary” of
the Borrower for any purposes under this Agreement or the other Loan Documents.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is





38

--------------------------------------------------------------------------------

 



governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms, and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contract(s), (a) for any date on or after the
date such Swap Contract(s) have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined in accordance
with the methodology for determining termination value in such Swap Contract.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic or off-balance sheet lease, or (b) an agreement for the
use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $500,000.

“Trading Disruption” means the occurrence or existence during the one-half hour
period ending on the scheduled close of trading on any Exchange Day of any
material suspension of or limitation imposed on trading by the relevant Exchange
(whether by reason of movements in price exceeding limits permitted by such
Exchange or otherwise) in any Shares that are Pledged Shares as determined by
the Calculation Agent other than as a result of an Early Closure.

“Trading with the Enemy Act” has the meaning specified in Section 5.19.

“Tranche” shall mean Loans of the same Type made, converted or continued on the
same date and as to which a single Interest Period is in effect.

“Transfer Restrictions” means, with respect to any property (including, in the
case of securities, security entitlements in respect thereof), any condition to
or restriction on the ability of the holder thereof to sell, assign, pledge or
otherwise transfer such property or to enforce the provisions thereof or of any
document related thereto whether set forth in such property itself or in any
document related thereto, including (i) any requirement that any sale,
assignment, pledge or other transfer or enforcement of such property be subject
to any volume limitations or be consented to or approved by any person,
including the issuer thereof or any other obligor thereon, (ii) any limitations
on the type or status, financial or otherwise, of any purchaser, pledgee,
assignee or transferee of such property, (iii) any requirement of the delivery
of any certificate, consent,





39

--------------------------------------------------------------------------------

 



agreement, opinion of counsel, notice or any other document of any person to the
issuer of, any other obligor on or any registrar or transfer agent for, such
property, prior to the sale, pledge, assignment or other transfer or enforcement
of such property, (iv) any registration or qualification requirement or
prospectus delivery requirement for such property pursuant to any federal, state
or foreign securities law (including any such requirement arising under the
Securities Act of 1933), (v) any condition to or restriction on the ability of a
potential purchaser, assignee, pledgee or transferee to acquire such property
from the holder thereof and (vi) any legend or other notification appearing on
any certificate representing such property to the effect that any such condition
or restriction exists; except that the required delivery of any assignment,
instruction or entitlement order from the Borrower or any pledgor, assignor or
transferor of such property, together with any evidence of the corporate or
other authority of such Person, shall not constitute such a condition or
restriction.

“Treasury Regulations” means the final or temporary regulations that have been
issued by the U.S. Department of the Treasury pursuant to its authority under
the Code, and any successor regulations.

“Triggering” means, with respect to an Issuer Event that is an Issuer Trading
Suspension or Issuer Delisting, the occurrence or effectiveness thereof;
provided that no Triggering of an Issuer Trading Suspension or Issuer Delisting,
as applicable, that relates to Spin-Off Shares, shall be deemed to have occurred
(x) to the extent that such Spin-Off Shares are not included in the Collateral
or (y) if such Spin-Off Shares are included in the Collateral, to the extent
that at the time of the Issuer Trading Suspension or Issuer Delisting, as
applicable, with respect such Spin-Off Shares, (1) the LTV Ratio (calculated
without giving any Collateral Value to such Spin-Off Shares) does not exceed the
LTV Margin Call Level or (2) if the LTV Ratio exceeds the LTV Margin Call Level
(calculated without giving any Collateral Value to such Spin-Off Shares), the
Borrower complies with the provisions of Section 2.09(a) in a manner that causes
the LTV Ratio to be equal to or less than the LTV Reset Level (it being
understood and agreed that any Mandatory Prepayment Notice given in connection
with the Triggering of an Issuer Event in substantially the form of Exhibit L
hereto shall be deemed to satisfy the requirement to provide a Collateral
Shortfall Notice to the Borrower); provided,  however, that, on and after the
Triggering of an Issuer Event with respect to any Issuer of Spin-Off Shares,
such Spin-Off Shares shall cease to constitute Eligible Pledged Shares at all
times thereafter.

“Type” means, as to any Loan, whether it is (a) an Initial Loan or a Delayed
Draw Loan (which shall be considered Loans of the same “Type”) or (b) an
Additional Loan (provided that Additional Loans that are subject to different
terms and conditions, including with respect to Base Spread and Maturity Date,
shall be treated as different “Types” of Loans).

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“United States” and “U.S.” mean the United States of America.

“Upfront Fee” has the meaning specified in Section 2.06(e).





40

--------------------------------------------------------------------------------

 



“U.S. Person” means any Person who is a “U.S. person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(g)(ii)(B)(III).

“USA PATRIOT Act” has the meaning specified in Section 10.15.

“Valuation Percentage” means, with respect to any Merger Shares or Spin-Off
Shares, as the case may be, the applicable percentage reasonably determined by
the Calculation Agent, in an equitable manner as the Calculation Agent
determines necessary to preserve for the Lenders and the Borrower the intent of
the parties (including the intention expressed through definitions) and the fair
value and risks in the Loans after non-binding consultation with the Borrower
for up to three (3) Business Days during the period prior to the effectiveness
of the related Issuer Merger Event or Spin-Off Event, as applicable (or such
longer period of time as determined by the Calculation Agent), for purposes of
determining the Collateral Value with respect to such Merger Shares or Spin-Off
Shares, as the case may be; provided that, for the avoidance of doubt (i) the
Valuation Percentage may be a percentage between 0% and 100%, inclusive, and
(ii) the Calculation Agent may, but is not required to, determine the Valuation
Percentage by reference to, among other factors and without limitation,
applicable Transfer Restrictions other than Permissible Transfer Restrictions
(whether in the hands of the Borrower or any Lender or Agent exercising its
rights with respect thereto under the Loan Documents) and the liquidity of the
relevant securities; provided,  further, that if, in the reasonable judgment of
the Calculation Agent, the Valuation Percentage cannot reasonably be determined
prior to or upon the effectiveness of the related Issuer Merger Event or
Spin-Off Event, then the Valuation Percentage shall be a good faith estimate as
reasonably determined by the Calculation Agent which may be adjusted by the
Calculation Agent as soon as practicable following such effectiveness in an
equitable manner as the Calculation Agent determines necessary to preserve for
the Lenders and the Borrower the intent of the parties (including the intention
expressed through definitions) and the fair value and risks in the Loans and
after non-binding consultation with the Borrower for up to three (3) Business
Days.  Notwithstanding the foregoing, if, with respect to such Merger Shares or
Spin-Off Shares, as applicable, no Transfer Restrictions other than Permissible
Transfer Restrictions (whether in the hands of the Borrower or any Lender or
Agent exercising its rights with respect thereto under the Loan Documents) apply
and such Merger Shares or Spin-Off Shares, as applicable, are (or upon
consummation of the relevant Issuer Merger Event or Spin-Off Event will be (it
being understood and agreed that such Shares shall not constitute Eligible
Pledged Shares until such time as such Shares are listed for trading on a
Designated Exchange)) listed for trading on a Designated Exchange, the Valuation
Percentage shall be 100% with respect to such Merger Shares or Spin-Off Shares,
as applicable, if the Calculation Agent determines that each of the following
conditions is satisfied: (A) the issuer of such Merger Shares or Spin-Off
Shares, as applicable, (i) has filed all required reports under Section 13 or
15(d) of the Exchange Act, as applicable, for at least twelve (12) months (or
for such shorter period that such issuer was required to file such reports) and
(ii) has submitted electronically and posted on its corporate web site, if any,
every Interactive Data File (as defined in Rule 11 of Regulation S-T) required
to be submitted and posted pursuant to Rule 405 of Regulation S-T, for at least
twelve (12) months (or for such shorter period that such issuer was required to
submit and post such files), and (B) the Free Float of the Merger Shares or
Spin-Off Shares, as applicable, as determined by the Calculation Agent in a
commercially reasonable manner





41

--------------------------------------------------------------------------------

 



is at least seventy percent (70%).  Upon receipt of written request from the
Borrower following any determination of a Valuation Percentage, the Calculation
Agent shall reasonably promptly provide Borrower with a written explanation
describing in reasonable detail any calculation or determination made by it in
determining such Valuation Percentage (including any quotations, market data or
information from internal sources used in making such calculations, but without
disclosing Calculation Agent’s proprietary models or confidential information).

“Voluntary Prepayment” has the meaning specified in Section 2.04.

“Voluntary Prepayment Notice” has the meaning specified in Section 2.04.

“Withholding Agent” means the Borrower or the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02.      Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)         The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “shall” shall be
construed to have the same meaning and effect as the word “will.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified in accordance with the
terms hereof and thereof (subject to any restrictions on, or an Event of Default
resulting from, such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import, when used
in any Loan Document, shall be construed to refer to such Loan Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any Law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such Law and any rules or regulations promulgated
thereunder and any reference to any Law shall, unless otherwise specified, refer
to such Law as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b)         In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”





42

--------------------------------------------------------------------------------

 



(c)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

(d)         Following the occurrence of an Issuer Merger Event, Spin-Off Event
or Potential Adjustment Event, the Calculation Agent (or the Required Lenders,
but only to the limited extent permitted in and subject to the terms and
conditions of Sections 2.05 and 2.09) may adjust, with respect to (x) the Shares
that are the subject of such Issuer Merger Event, (y) the Shares issued by the
Issuer which is issuing Spin-Off Shares in connection with a Spin-Off Event and
Spin-Off Shares issued in connection with such Spin-Off Event and (z) the Shares
issued by the Issuer subject to such Potential Adjustment Event, one or more
terms of any Loan Document, as applicable (including the definitions of Minimum
Price, Maximum Share Number, Issuer Delisting, Issuer Event, Issuer Merger
Event, Issuer Tender Offer, Issuer Trading Suspension, Share Price Event, LTV
Margin Call Level, Initial LTV Level, LTV Reset Level or any other term or
provision), in an equitable manner as the Calculation Agent (or the Required
Lenders, but only to the limited extent permitted in and subject to the terms
and conditions of Sections 2.05 and 2.09)  determines necessary to preserve for
the Lenders and the Borrower the intent of the parties (including the intention
expressed through definitions) and the fair value and risks in the Loans and
determine the effective date(s) of the adjustment(s), after non-binding
consultation with the Borrower.  Notwithstanding the foregoing, the Calculation
Agent and Lenders may not adjust the determination of Valuation Percentage of
Merger Shares or Spin-Off Shares if, pursuant to the definition thereof, such
Valuation Percentage would be 100%.  It is understood and agreed that (i) all
determinations made by the Calculation Agent or the Lenders pursuant to this
Agreement (whether under this Section 1.02(d) or otherwise) or the other Loan
Documents will be made in good faith and in a commercially reasonable manner
(and, if made in accordance with such standard will be conclusive), and (ii) the
Calculation Agent (or any Lender) may consult with one or more Lenders or Agents
in making such determinations.

(e)          Upon receipt of written request from the Borrower following any
such determination of adjustments pursuant to Section 1.02(d) hereof, the
Calculation Agent (or, if applicable, the Required Lenders) shall reasonably
promptly provide the Borrower with a written explanation describing in
reasonable detail any calculation or determination made in determining such
adjustments pursuant to Section 1.02(d) hereof (including any quotations, market
data or information from internal sources used in making such calculations, but
without disclosing the Calculation Agent’s proprietary models or confidential
information).

(f)          The Borrower hereby acknowledges that (i) it has been advised by
counsel in the negotiation, execution and delivery of this Agreement, (ii) no
Agent or Lender has any fiduciary relationship with or duty to the Borrower
arising out of or in connection with this Agreement, and the relationship
between the Borrower, on the one hand, and the Agents and the Lenders, on the
other hand, in connection herewith, is solely that of debtor and creditor; and
(iii) no joint venture is created hereby or otherwise exists by virtue of the
transactions contemplated hereby among the parties hereto.





43

--------------------------------------------------------------------------------

 



1.03.       Accounting Terms.

(a)         Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP,
as in effect from time to time, except as otherwise specifically prescribed
herein.

(b)         Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and the Borrower, the Administrative Agent or the Required Lenders
shall so request, the Administrative Agent and the Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP; provided that, until so amended, (i)
such ratio or requirement shall continue to be computed in accordance with GAAP
prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent and/or the Lenders, as applicable, financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

1.04.      Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable) in the United
States.

1.05.      Timing of Payment and Performance.

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (except as otherwise set forth herein or
in any other Loan Document) or performance shall extend to the immediately
succeeding Business Day and, in the case of any payment that accrues interest,
interest thereon shall be payable for the period of such extension.

ARTICLE II

THE LOANS

2.01.      The Loans.  Subject to the terms and conditions set forth herein, (a)
each Initial Loan Lender severally agrees to make an Initial Loan on the Funding
Date to the Borrower in a principal amount not exceeding such Lender’s Initial
Loan Commitment  in accordance with the terms hereof, (b) each Delayed Draw
Lender severally agrees to make Delayed Draw Loans to the Borrower, at any time
and from time to time, during the Availability Period for Delayed Draw Loans in
accordance with the terms hereof, in each case, in a principal amount that will
not exceed such Lender’s then outstanding Delayed Draw Commitment and (c) each
Additional Lender, if any, severally agrees to make Additional Loans to the
Borrower, at any time and from time to time, during the Availability Period for
such Additional Loans in accordance with the terms hereof, in each case, in a
principal amount that will not exceed such Lender’s then outstanding Additional
Loan Commitment relating to such Additional Loans.  Each Loan, or any portion
thereof, once repaid may not be reborrowed.





44

--------------------------------------------------------------------------------

 



2.02.      Funding of the Loans.

(a)         Each Loan shall be made as part of a Borrowing consisting of Loans
made by the Lenders ratably in accordance with their applicable Commitments;
provided that, in each case, the failure of any Lender to make its Loan shall
not in itself relieve any other Lender of its obligation to lend hereunder (it
being understood, however, that no Lender shall be responsible for the failure
of any other Lender to make any Loan required to be made by such other
Lender).  Loans comprising any Borrowing shall be in an aggregate principal
amount that is (i) an integral multiple of $1,000,000 and not less than
$5,000,000 or (ii) equal to the remaining available balance of the applicable
Commitments.

(b)         Each Lender shall make the proceeds of the Loans to be funded by it
available to the Administrative Agent who shall either (i) credit the account of
the Borrower on the books of the Administrative Agent with the amount of such
proceeds or (ii) transfer by wire transfer such proceeds, in each case, in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

(c)          To request a Borrowing, the Borrower shall deliver a duly completed
and executed Borrowing Request to the Administrative Agent not later than 2:00
p.m., in the case of (x) the Initial Loans, at least one (1) Business Day in
advance of the proposed Borrowing (the date of such Borrowing, the “Funding
Date”) and (y) any other Loans, at least three (3) Business Days (or such
shorter period as the Administrative Agent and the Lenders may agree) prior to
the date of the proposed Borrowing.  Each Borrowing Request shall specify the
following information in compliance with this Section 2.02:

(i)             that the requested Borrowing is to be a Borrowing of Initial
Loans, Delayed Draw Loans or Additional Loans;

(ii)            the aggregate amount of such Borrowing;

(iii)           the date of such Borrowing, which shall be a Business Day;

(iv)           the location and number of the applicable Borrower’s account to
which funds are to be disbursed; and

(v)            that the conditions set forth in Section 4.01 (solely in the case
of the Initial Loans) and Sections 4.02(b) through (e) have been satisfied as of
the date of the notice;

provided that a Borrowing Request may state that such request is conditioned
upon the effectiveness of certain events, in which case such notice may be
revoked by Borrower (by notice to Administrative Agent on or prior to the
specified date of such Borrowing) if such conditions are not satisfied.

(d)         There shall be no more than ten (10) Tranches of Loans outstanding
hereunder at any time.





45

--------------------------------------------------------------------------------

 



2.03.      Repayment of the Loans.  The Borrower shall repay to the
Administrative Agent on the Maturity Date, for the ratable account of the
Lenders, the aggregate principal amount of the Loans outstanding on such date
together with all accrued interest thereon.  The Administrative Agent shall
forward to each Lender its Ratable Share of each such payment.

2.04.      Voluntary Prepayments.

The Borrower may, upon notice (which notice may be in the form attached as
Exhibit H-2 hereto or any other form approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent, such approval not to be
unreasonably withheld, conditioned or delayed), appropriately completed and
signed by a Responsible Officer) to the Administrative Agent (a “Voluntary
Prepayment Notice”), at any time or from time to time, voluntarily prepay the
Loans in whole or in part (a “Voluntary Prepayment”) in an amount equal to the
sum of (x) the aggregate principal amount of the Loans being prepaid, (y) the
applicable Prepayment Amount, if any, for such Loans and (z) all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.04;  provided that, except with respect to any prepayments
made pursuant to Section 2.09(a),  (i) such Voluntary Prepayment Notice must be
received by the Administrative Agent not later than 12:00 p.m., two (2) Business
Days prior to any date of prepayment and (ii) any prepayment shall be either (A)
in an aggregate principal amount of at least $5,000,000 and a whole multiple of
$1,000,000 in excess thereof or (B) the entire principal amount of the Loans
then outstanding.  Each such Voluntary Prepayment Notice shall specify the date
of such prepayment, the amount of principal being prepaid and the applicable
Prepayment Amount, if any, determined with respect to the applicable Loans as
set forth in the definition thereof, including any definition thereof set forth
in any Incremental Agreement relating to Additional Loans, if any. The Borrower
shall make such prepayment, together with all accrued interest thereon and the
related Prepayment Amount, if any, and any additional amounts required pursuant
to Section 3.04 on the date specified in such Voluntary Prepayment Notice, and
all such amounts shall be due and payable on such date; provided that a
Voluntary Prepayment Notice delivered by Borrower may state that such notice is
conditioned upon the effectiveness of certain events, including, without
limitation, the closing of other credit facilities, in which case such notice
may be revoked by Borrower (by notice to Administrative Agent on or prior to the
specified effective date) if such conditions are not satisfied.  Any Voluntary
Prepayment described in this Section 2.04 shall be made to the Administrative
Agent for the ratable accounts of the Lenders.  The Administrative Agent shall
forward to each Lender its Ratable Share of each such payment.

2.05.      Mandatory Prepayments.

(a)         On the first Business Day following the delivery of a Mandatory
Prepayment Notice from the Calculation Agent stating that a Mandatory Prepayment
Event has occurred (which need not be continuing) (provided that, subject to the
last sentence of Section 2.05(b), if the Calculation Agent fails to deliver such
Mandatory Prepayment Notice by 6:00 p.m. on the date the relevant Mandatory
Prepayment Event occurs, any Lender may deliver or cause to be delivered the
Mandatory Prepayment Notice in respect of such Mandatory Prepayment Event to the
Borrower (with a copy thereof to each other Lender and Agent) with the same
effect as if such Mandatory Prepayment Notice was delivered by the Calculation
Agent; provided,  further, that any failure to so deliver a copy of a Mandatory
Prepayment Notice to any Lender or Agent shall not





46

--------------------------------------------------------------------------------

 



invalidate the effectiveness of such Mandatory Prepayment Notice) the Borrower
shall prepay the aggregate outstanding principal amount of the Loans, together
with all accrued interest thereon and shall pay any additional amounts required
pursuant to Section 3.04 and any applicable Prepayment Amount, and all other
Obligations (other than contingent obligations for which no claim has been
made).

(b)         For purposes of the delivery and receipt of any Mandatory Prepayment
Notice (including under Section 10.02), (i) Borrower consents to the delivery of
such Mandatory Prepayment Notice by electronic communications and (ii)
Borrower’s “normal business hours” shall be 9:00 a.m. to 6:00 p.m., each
Business Day.  Notwithstanding anything to the contrary contained herein, in the
event that a Mandatory Prepayment Event occurs following any Potential
Adjustment Event, Issuer Merger Event or Spin-Off Event, then the Calculation
Agent and the Lenders agree not to send a Mandatory Prepayment Notice until such
time as Calculation Agent has made its (or, subject to the terms and conditions
of the proviso to this sentence, the Required Lenders have made their)
determination as to the appropriate adjustments, if any, to be made to (i) the
Minimum Price, (ii) the Maximum Share Number, (iii) the LTV Margin Call Level
and/or (iv) the LTV Reset Level, in each case, in accordance with and subject to
the provisions of Section 1.02(d);  provided that, if the Calculation Agent
fails to make its determination with respect to such adjustments by 6:00 p.m. on
the date the relevant Mandatory Prepayment Event occurs, the Required Lenders
(provided that the outstanding Loans held by, and unused Commitments of, the
Calculation Agent and its Affiliates shall be excluded for purposes of making
such determination of Required Lenders) may make such adjustments, if any, in
each case, in accordance with and subject to the provisions of Section 1.02(d),
with the same effect as if they were made by the Calculation Agent.

(c)          Any prepayment described in this Section 2.05 shall be made to the
Administrative Agent for the ratable accounts of the Lenders. The Administrative
Agent shall forward to each Lender its Ratable Share of each such payment.

2.06.      Interest and Fees.

(a)         Ordinary Interest.

(i)             The Loans shall bear interest on the outstanding principal
amount thereof for each Interest Period from the first day of such period to the
last day thereof at a rate per annum equal to the applicable Floating Rate for
such Interest Period.  Subject to Section 2.06(a)(ii), accrued interest shall be
payable by the Borrower in cash in arrears on each Interest Payment Date. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
interest rate applicable to any Interest Period for the Loans upon determination
of such interest rate.

(ii)            At the Borrower’s election, interest may be payable entirely as
PIK Interest.   If the Borrower has delivered a PIK Interest Election Notice in
accordance with the terms of this Section 2.06(a)(ii), on the applicable
Interest Payment Date, all accrued and unpaid interest shall be added to the
principal amount of the Loans and shall, thereafter, be deemed an extension of
additional Loans pursuant to the terms of, and subject to, the Loan
Documents.  PIK Interest shall be allocated ratably to the principal amounts of
the Loans of each Lender in accordance with the Ratable Share of the Loans of
such





47

--------------------------------------------------------------------------------

 



Lender.  Unless the context otherwise requires, for all purposes hereof,
references to “principal amount” of Loans refers to the original face amount of
the Loans plus any increase in the principal amount of the outstanding Loans as
a result of payments of PIK Interest.  The entire unpaid balance of all PIK
Interest shall be immediately due and payable in full in immediately available
funds on the Maturity Date.  Unless Borrower delivers a PIK Interest Election
Notice to the Administrative Agent at least three (3) Business Days prior to an
Interest Payment Date, Borrower will be deemed to have elected for each Interest
Period, to make interest payments in cash as set forth in Section 2.06(a)(i).

(b)         (i) If any amount due and payable by the Borrower under any Loan
Document is not paid when due (without regard to any applicable grace periods),
whether at stated maturity, by acceleration or otherwise, to the fullest extent
permitted by applicable Laws, such amount shall thereafter bear interest at a
rate per annum equal to the sum of (x) the Floating Rate applicable to such
amount and (y) 2.0% for each day until such amount and any interest thereon is
paid in full.

(ii)            Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

(c)          Except as expressly provided herein, interest hereunder shall be
due and payable in accordance with the terms hereof before and after judgment,
and before and after the commencement of any proceeding under any Debtor Relief
Law.

(d)         Commitment Fee.  The Borrower agrees to pay to the Administrative
Agent for the benefit of each Lender a commitment fee (the “Commitment Fee”)
equal to 0.50% (50 basis points) per annum on the daily unused amount of the
Commitment of each Lender during the period from and including the date hereof
(or, in the case of any Additional Loan Commitment, from and including the
effective date of such Additional Loan Commitment) to but excluding the date on
which the Availability Period with respect to such Commitment expires or
terminates.  Accrued Commitment Fees shall be payable in arrears (i) on each
Interest Payment Date and (ii) on the date on the Availability Period with
respect to such Commitment expires or terminates.  Commitment Fees shall be
computed on the basis of a 360-day year and actual days elapsed (including on
the first day but excluding the last day). The Administrative Agent shall
forward to each Lender its Applicable Percentage of such payment.

(e)          Upfront Fee. The Borrower shall pay an upfront fee (the “Upfront
Fee”) to the Administrative Agent for the benefit of each Initial Loan Lender
and each Delayed Draw Lender in an amount equal to 0.25% of such Lender’s
aggregate Commitments in effect on the Closing Date prior to any funding on such
date. The Upfront Fee is due and payable in full on the Closing Date, and shall
be fully earned when paid and be nonrefundable for any reason whatsoever.  The
Administrative Agent shall forward to each Lender its Applicable Percentage of
such payment.  The Upfront Fee may be paid as an original issue discount and
netted from the proceeds of the Initial Loans.

(f)          Other Fees. The Borrower agrees to pay the fees set forth in the
Fee Letter at the times and in the amounts set forth therein.





48

--------------------------------------------------------------------------------

 



2.07.      Computations.  All computations of fees and interest shall be made on
the basis of a 360-day year and actual days elapsed (which results in more fees
or interest, as applicable, being paid than if computed on the basis of a
365-day year); provided that all computations of interest for Base Rate Loans
(including Base Rate Loans determined by reference to LIBOR) shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  Interest shall accrue on the Loans for the day on which the Loans are
made, and shall not accrue on the Loans, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that if the Loans are repaid on
the same day on which it is made, the Loans shall, subject to Section 2.11(a),
bear interest for one day.  Each determination by the Administrative Agent of an
interest rate hereunder, shall be conclusive and binding for all purposes,
absent manifest error.  Any Interest Period stated to end on a day numerically
corresponding to a given day in a specified month thereafter shall, if there is
no corresponding day, end on the last Business Day of such month.

2.08.      Termination of Commitments.

(a)         The Initial Loan Commitments shall automatically terminate upon the
earlier to occur of (i) the funding of any Initial Loans hereunder and (ii) 5:00
p.m. on the tenth (10th) Business Day following the Closing Date; provided, that
such termination shall not occur if the failure to fund within the time period
set forth in this clause (ii) results solely from the action or inaction of the
Administrative Agent or the Lenders in violation of the terms of this
Agreement  The Delayed Draw Commitments and any Additional Commitments shall
automatically terminate at 5:00 p.m. on the last Business Day of the applicable
Availability Period (provided that, if the Initial Loan Commitments terminate
pursuant to clause (ii) of the preceding sentence, all Commitments shall
automatically terminate at such time; provided, further, that such termination
shall not occur if the failure to fund within the time period set forth in such
clause (ii) results solely from the action or inaction of the Administrative
Agent or the Lenders in violation of the terms of this Agreement). The Delayed
Draw Commitments of each Lender shall be reduced, dollar for dollar, by the
amount of each Delayed Draw Loan made by such Lender, and the Additional Loan
Commitments of each applicable Additional Lender shall be reduced, dollar for
dollar, by the amount of each Additional Loan made by such Additional Lender.
Subject to the provisions of Section 2.05(b), the Commitments of each Lender
shall automatically and permanently be reduced to zero upon the delivery of a
Mandatory Prepayment Notice.

(b)         The Borrower may, upon notice to the Administrative Agent, terminate
any unused Commitments, or from time to time permanently reduce any unused
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 p.m. (Noon) two (2) Business Days
prior to the date of termination or partial reduction, and (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.  Any reduction of Commitments shall be applied (A)
first, to the Commitments of each Lender ratably, according to the Commitments
held by each Lender and (B) then ratably among each type of Commitment held by
such Lender.  All fees accrued with respect thereto until the effective date of
any termination or reduction of the Commitments shall be paid on the effective
date of such termination or reduction.

2.09.      LTV Maintenance; LTV Notice.





49

--------------------------------------------------------------------------------

 



(a)         If, upon the close of business on any Scheduled Trading Day, the
Calculation Agent determines that the LTV Ratio exceeds the LTV Margin Call
Level (a “Collateral Shortfall”), the Calculation Agent shall deliver a
Collateral Shortfall Notice to the Borrower;  provided that, subject to the last
sentence of this Section 2.09(a), if the Calculation Agent has failed to deliver
such Collateral Shortfall Notice by 6:00 p.m. on the date on which such
Collateral Shortfall occurs, if any Lender determines that a Collateral
Shortfall has occurred, such Lender may (subject to the last sentence of this
Section 2.09(a)) deliver or cause to be delivered a Collateral Shortfall Notice
to the Borrower (with a copy thereof to each other Lender and Agent) with the
same effect as if such Collateral Shortfall Notice had been delivered by the
Calculation Agent; provided,  further, that any failure to so deliver a copy of
a Collateral Shortfall Notice to any Lender or Agent shall not invalidate the
effectiveness of such Collateral Shortfall Notice.  The Borrower shall:

(i)             no later than 2:00 p.m. on the first Business Day following
delivery of a Collateral Shortfall Notice from the Calculation Agent or a Lender
(the Business Day of such delivery of such Collateral Shortfall Notice, a
“Collateral Shortfall Notice Day”) inform the Calculation Agent (or such Lender,
as applicable) that it intends to satisfy such Collateral Shortfall Notice;

(ii)            no later than Noon on the second Business Day following a
Collateral Shortfall Notice Day, provide the Calculation Agent with SWIFT or
Fedwire instructions for delivery of any funds to be used to prepay the Loans,
if applicable, as contemplated in clause (iii) below; provided that it is
understood and agreed that so long as the Borrower otherwise complies with
clause (iii) below, any failure of the Borrower to timely provide the
Calculation Agent (or, if a Lender delivered such Collateral Shortfall Notice,
such Lender) with SWIFT or Fedwire instructions as required in this clause (ii)
shall not result in a Default or Event of Default; and

(iii)           no later than 4:00 p.m. on the second Business Day after a
Collateral Shortfall Notice Day, (A) voluntarily prepay the Loans in accordance
with Section 2.04 and/or (B) cause Cash or Cash Equivalents, that will
constitute Eligible Cash Collateral upon such delivery, and/or additional
Shares, that will constitute Eligible Pledged Shares upon such delivery, to be
delivered to the Collateral Account of each Applicable Lender in accordance with
Section 3 of the Security Agreement, in each case, in an amount sufficient to
reduce the LTV Ratio to be equal to or less than the LTV Reset Level, as of the
date or payment and/or delivery, all as determined by the Calculation Agent.

For purposes of delivery and receipt of any Collateral Shortfall Notice and
Section 10.02 with respect to any such Collateral Shortfall Notice, (i) the
Borrower consents to the delivery of such Collateral Shortfall Notice by
electronic communications and (ii) the Borrower’s “normal business hours” shall
be 9:00 a.m. to 6:00 p.m. each Business Day.  Notwithstanding anything to the
contrary contained herein, in the event that the LTV Ratio exceeds the LTV
Margin Call Level, as determined by the Calculation Agent, following a Potential
Adjustment Event, a Spin-Off Event or an Issuer Merger Event, then the
Calculation Agent and the Lenders agree not to send a Collateral Shortfall
Notice until such time as the Calculation Agent has made its (or, subject to the
terms and conditions of the proviso to this sentence, the Required Lenders have
made their) determination as





50

--------------------------------------------------------------------------------

 



to the appropriate adjustments, if any, to be made to (i) the Minimum Price,
(ii) the Maximum Share Number, (iii) the LTV Margin Call Level and/or (iv) the
LTV Reset Level, in each case, in accordance with and subject to the provisions
of Section 1.02(d);  provided that, if the Calculation Agent fails to make its
determination with respect to such adjustments by 6:00 p.m. on such Collateral
Shortfall Notice Day, the Required Lenders (provided that the outstanding Loans
held by, and unused Commitments of, the Calculation Agent and its Affiliates
shall be excluded for purposes of making such determination of Required Lenders)
may make such adjustments, if any, in each case, in accordance with and subject
to the provisions of Section 1.02(d) with the same effect as if they were made
by the Calculation Agent.

(b)         Upon the reasonable request of the Borrower, the Calculation Agent
shall notify the Borrower of the LTV Ratio, as determined in accordance with the
definition of Market Reference Price within one (1) Exchange Day after
Borrower’s date of such request. It is understood and agreed that any
determination of the LTV Ratio made by the Calculation Agent pursuant to this
Section 2.09 or otherwise will be made in good faith and in a commercially
reasonable manner (and, if made in accordance with such standard will be
conclusive).

(c)          If, following the announcement (whether by an Issuer or any
relevant third party) of (i) a Spin-Off Event or (ii) a firm intention to engage
in a transaction (whether or not subsequently amended) that, if completed, would
reasonably be expected to lead to an Issuer Merger Event, the Calculation Agent
reasonably determines, following non-binding consultation with the Borrower
during the same consultation period described in the definition of “Valuation
Percentage”, that the securities or any other property that would be distributed
to the holders of shares constituting the Pledged Shares, in connection with
such Issuer Merger Event or Spin-Off Event, as the case may be, would not meet
the criteria for a Valuation Percentage of 100% set forth in the proviso to the
definition of “Valuation Percentage”, and in connection with the completion of
such distribution, the Borrower would be required, pursuant to Section 2.09(a),
to deliver any additional Cash or Cash Equivalents that will constitute Eligible
Cash Collateral and/or additional Shares that will constitute Eligible Pledged
Shares (based on the applicable Valuation Percentage reasonably determined by
the Calculation Agent for purposes of determining the Collateral Value with
respect to such Merger Shares or Spin-Off Shares, as the case may be, as set
forth in the definition of Valuation Percentage and any other adjustments to be
made pursuant to Section 1.02(d)), then the Calculation Agent shall determine
the amount of Cash, Cash Equivalents and/or Shares that will constitute Eligible
Cash Collateral and/or Eligible Pledged Shares, as applicable, upon such
delivery, to be delivered to the Collateral Account of each Applicable Lender in
accordance with Section 3 of the Security Agreement for the LTV Ratio not to
exceed the LTV Margin Call Level as a result of such distribution (the “LTV
Event Amount”).

Within one (1) Business Day after the Calculation Agent determines the LTV Event
Amount, which determination shall occur not more than eight (8) Business Days
prior to the date on which such a distribution is scheduled to occur (or such
shorter period of time if the scheduled distribution is less than eight (8)
Business Days following the public announcement), the Calculation Agent shall
deliver a notice to the Borrower setting forth the LTV Event Amount.  No later
than 4:00 p.m. on the earlier to occur of the (i) third Business Day after
delivery of such notice and (ii) the date of such distribution, the Borrower
shall cause Cash, Cash Equivalents and/or Shares that will constitute Eligible
Cash Collateral and/or Eligible Pledged Shares, as applicable, upon such





51

--------------------------------------------------------------------------------

 



delivery, to be delivered to the Collateral Account of each Applicable Lender in
accordance with Section 3 of the Security Agreement, in an amount equal to the
LTV Event Amount.  With effect from such delivery of the LTV Event Amount, the
Calculation Agent shall adjust the Collateral Value in its commercially
reasonable sole discretion to give effect to the foregoing determinations, with
such adjustment terminating upon the earliest to occur of (i) the determination
of a Valuation Percentage with respect to such securities upon their
distribution and (ii) the announcement by any Issuer or relevant third party of
the withdrawal or abandonment of such Issuer Merger Event or Spin-Off Event, as
the case may be (it being understood that the withdrawal or abandonment of any
such Issuer Merger Event or Spin-Off Event, as the case may be, does not
preclude the occurrence of another Issuer Merger Event or Spin-Off Event).

If, following the delivery of Eligible Cash Collateral and/or Eligible Pledged
Shares in the requisite LTV Event Amount, any Issuer or relevant third party
announces the withdrawal or abandonment of such Issuer Merger Event or Spin-Off
Event, or the Calculation Agent determines following consummation of such Issuer
Merger Event or Spin-Off Event that the Valuation Percentage is greater than
initially determined for purposes of calculating the LTV Event Amount, then,
upon receipt of a written request therefor from the Borrower, the Calculation
Agent shall promptly originate an instruction or entitlement order to the
Custodian directing the release and transfer of any applicable Collateral
constituting the LTV Event Amount from the Collateral Account of each Applicable
Lender to the Borrower (or the Borrower’s designee) such that the LTV Ratio does
not exceed the LTV Margin Call Level as calculated by the Calculation Agent to
correspond to the revised Valuation Percentage (provided that the Borrower may
elect to maintain in the Collateral Account all or any portion of such LTV Event
Amount permitted to be so released). Notwithstanding the foregoing, prior to the
Calculation Agent sending notice of an LTV Event Amount, the Calculation Agent
shall make all other adjustments pursuant to Section 1.02(d) hereof and any LTV
Event Amount shall be calculated based on such adjustments.

(d)         The Borrower may not withdraw any Collateral from the Collateral
Accounts, except (i) in accordance with clauses (c), (e), (f) and (h) of this
Section 2.09, (ii) with the prior written consent of each Lender or (iii) in
connection with a Disposition of Pledged Shares held in the Collateral Accounts
as permitted under Section 7.04 and Section 7.07;  provided that, at the time of
any such withdrawal, in the event the Collateral consists of Shares (other than
Spin-Off Shares) and Spin-Off Shares, the Calculation Agent may, in an equitable
manner as the Calculation Agent determines necessary to preserve for the Lenders
and the Borrower the intent of the parties and the fair economic value and risks
in the Loans before giving effect to the Spin-Off Event relating to such
Spin-Off Shares, after non-binding consultation with the Borrower, determine the
required ratio of the value (determined based on the Market Reference Price) of
the Shares of the relevant Issuer relating to such Spin-Off Event constituting
Collateral to the value (determined based on the Market Reference Price) of the
Spin-Off Shares relating to such Spin-Off Event constituting Collateral, in each
case, after giving effect to such withdrawal, to be withdrawn; provided,
 further, that, in the event such ratio results in the value (determined based
on the Market Reference Price) of the Shares issued by a particular Issuer
constituting 75.0% or more of the value (determined based on the Market
Reference Price) of the Collateral consisting of Pledged Shares remaining after
giving effect to such withdrawal, then the Borrower may elect to include Shares
issued by such Issuer in the Collateral in a percentage in excess of 75.0% of
the value (determined based on the Market Reference Price) of the Collateral
consisting of Pledged Shares, and other Shares not issued by such





52

--------------------------------------------------------------------------------

 



Issuer shall be permitted to be released to the extent otherwise permitted under
clauses (i), (ii) or (iii) of this clause (d).

(e)          Collateral shall be released from the Liens created under the
Collateral Documents as follows:

(i)             the Calculation Agent and each Applicable Lender shall have
received a written notice from the Borrower requesting a release of such
Collateral on the date specified therein (which date shall be no earlier than
the Business Day immediately following the first Business Day on which the
Calculation Agent and the Applicable Lenders have received such notice by 1:00
p.m.), including the amount and type of Collateral requested to be released;

(ii)            after giving effect to such release and any other release
otherwise requested or effected pursuant to this Section 2.09 and any
Disposition pursuant to Section 7.04, the LTV Ratio would be equal to or less
than the Initial LTV Level;

(iii)           no Event of Default shall exist or would occur immediately after
giving effect to such release; and

(iv)           on the date of such release the Borrower is not required to make
any prepayment and/or provide additional Collateral under Section 2.05 or
Section 2.09(a) (and will not be required to take any such action as a result of
the proposed release).

Any such notice delivered pursuant to the immediately preceding clause (i) shall
contain a representation and warranty by the Borrower to the items set forth in
the immediately preceding clauses (ii) and (iii).  Upon satisfaction of the
conditions set forth in this Section 2.09(e), the Calculation Agent shall be
permitted, without the consent of the Lenders (but the Calculation Agent shall
give each Applicable Lender prompt notice thereof), and hereby agrees, on the
date specified in such written notice of the Borrower (which date shall be no
earlier than the Business Day immediately following the first Business Day on
which the Calculation Agent and the Applicable Lenders have received such notice
by 1:00 p.m.), to release such Collateral from the Liens created under the
Collateral Documents and send written directions to the Custodian, as provided
and in accordance with the Collateral Account Control Agreement, to transfer
such Collateral to an account or accounts as directed by the Borrower in such
written notice; provided however, upon receiving written notice from the
Borrower pursuant to Section 2.09(e)(i), if any Applicable Lender acting in a
commercially reasonable manner disputes in good faith that the conditions set
forth in Section 2.09(e) have been satisfied and subsequently notifies the
Calculation Agent of such dispute prior to release, then absent manifest error
on behalf of such Applicable Lender, the Calculation Agent shall not release
such Lender’s Collateral from Liens under the Collateral Documents. Collateral
of the type requested to be released by the Borrower shall be released from any
Lien created under the Collateral Documents (A) on a ratable basis among the
Applicable Lenders in accordance with their respective Ratable Shares of the
amount and type of Collateral being released and (B) in an aggregate amount
equal to the lowest of (I) the amount of Collateral requested to be released by
the Borrower in such written notice, (II) an amount of Collateral with a value
such that, after giving effect to such release and any other release otherwise
requested or effected pursuant to this Section 2.09 and any Disposition pursuant
to Section 7.04, the LTV Ratio would not be greater than the Initial LTV Level
and (III) the aggregate amount of such type of  Collateral requested to be
released by the Borrower held in the Collateral Accounts.





53

--------------------------------------------------------------------------------

 



(f)          (i) Upon receipt by the Calculation Agent of written notice from
the Borrower requesting the release and application of Eligible Cash Collateral
for the purpose of either (1) making an interest payment on the Loans then due
and payable or (2) repaying or prepaying any PIK Interest, the Calculation Agent
shall be permitted, without the consent of the Lenders (but the Calculation
Agent shall give each Applicable Lender prompt notice thereof), on the date
specified in such notice (which date shall be no earlier than the Business Day
immediately following the first Business Day on which the Calculation Agent has
received such notice by 1:00 p.m.), to release such Eligible Cash Collateral
from the Liens created under the Collateral Documents and cause the
Administrative Agent to apply such released Eligible Cash Collateral as directed
by the Borrower in such written notice.

(ii) Upon satisfaction of the conditions set forth in this Section 2.09(f),
Eligible Cash Collateral shall be released from any Lien created under the
Collateral Documents (A) among the Applicable Lenders in accordance with their
respective ratable basis of the Eligible Cash Collateral being released and (B)
in an aggregate amount equal to the lowest of (I) the amount of Collateral
requested to be released by the Borrower in such written notice and (II) the
aggregate amount Eligible Cash Collateral requested to be released by the
Borrower held in the Collateral Accounts, and an amount equal to the amount of
Eligible Cash Collateral released by each Applicable Lender shall be applied in
accordance with the preceding clause (i) to the Obligations owing to such
Applicable Lender and its Agented Lenders.

(g)          In addition to transfers pursuant to Section 2.09(a) or (c), the
Borrower may transfer (i) Cash, Cash Equivalents and/or Shares that will
constitute Eligible Cash Collateral and Eligible Pledged Shares, as applicable,
upon such transfer, and (ii) assets other than Cash, Cash Equivalents and Shares
that each of the Lenders has consented to in writing to be included as
Collateral (such consent not to be unreasonably withheld or delayed), in each
case of clauses (i) and (ii), into the Collateral Accounts on any Business Day,
and the Calculation Agent shall adjust the LTV Ratio accordingly which shall
become effective one (1) Business Day after the posting of such additional
Collateral, as applicable (except in the case of Section 2.09(a) or (c), which
such adjustments shall be effective on the date of delivery of Eligible Cash
Collateral and/or Eligible Pledged Shares); provided that, except in the case of
Section 2.09(a) or (c),  the Calculation Agent shall only be required to make
such adjustment with respect to a transfer by the Borrower having a Collateral
Value of at least $1,000,000.

(h)         If (i) any Constrictive Amendment referred to in clause (i)(ii) of
the definition of “Potential Adjustment Event” is not approved in the applicable
shareholder vote such that a Potential Adjustment Event shall be deemed not to
have occurred and any adjustments made in connection therewith shall
automatically cease to be effective (in each case, as provided in such clause
(i)(ii)), then, upon receipt of a written request therefor from the Borrower,
the Calculation Agent shall promptly originate an instruction or entitlement
order to the Custodian directing the release and transfer of any applicable
Collateral posted as a result of such Potential Adjustment Event from the
Collateral Account of each Applicable Lender to the Borrower (or the Borrower’s
designee) such that the LTV Ratio does not exceed the LTV Margin Call Level as
calculated by the Calculation Agent without giving effect to such adjustments or
(ii) there occurs a Triggering of an Issuer Event with respect to any Issuer of
Spin-Off Shares, and such Spin-Off Shares shall cease to constitute Eligible
Pledged Shares at all times thereafter, then, so long as the LTV Ratio does not





54

--------------------------------------------------------------------------------

 



exceed the LTV Margin Call Level, upon receipt of a written request therefor
from the Borrower, the Calculation Agent shall promptly originate an instruction
or entitlement order to the Custodian directing the release and transfer of such
Spin-Off Shares from the Collateral Account of each Applicable Lender to the
Borrower (or the Borrower’s designee).

(i)           To the extent that the Borrower elects or is required to transfer
or deposit Shares, Cash, Cash Equivalents or any other item of Collateral into
any Collateral Accounts, the Borrower shall effect such transfer or deposit by
transferring or depositing into each Applicable Lender’s Collateral Account,
such Shares, Cash, Cash Equivalents or any other item of Collateral in
accordance with their Ratable Shares of such item of Collateral.

(j)          At the reasonable request of any Agent, the Custodian, any
Applicable Lender or the Borrower, the parties hereto agree to execute and
deliver such documents, agreements or instruments as are reasonably requested to
evidence and/or give effect to the release of Liens described in this Section
2.09.

2.10.      Evidence of Debt.

(a)         Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain a register for the recordation of
the names and addresses of Lenders and each Lender’s Ratable Share of the Loans
from time to time (the “Register”).  The Register shall be available for
inspection by the Borrower or any Lender (with respect to such Lender’s portion
of any Loan) at any reasonable time and from time to time upon reasonable prior
notice.  The Administrative Agent shall record in the Register the initial
principal amount of each Loan, stated interest thereon, and each repayment or
prepayment in respect of the principal amount thereof, and any assignment
thereof, and any such recordation shall be conclusive and binding on the
Borrower and each Lender, absent manifest error; provided that, failure to make
any such recordation, or any error in such recordation, shall not affect any
Obligations.

(b)         Notes.  No promissory note shall be required to evidence the Loans
by the Lenders to the Borrower. Upon the request of a Lender, the Borrower shall
execute and deliver to the Lender a Note (with a copy to the Administrative
Agent), which shall evidence such Lender’s Ratable Share of the applicable Loans
in addition to the foregoing accounts or records.  A Lender may attach schedules
to a Note and endorse thereon the date, amount and maturity of its Ratable Share
of such Loans and payments with respect thereto.

2.11.      Payments Generally.

(a)         All payments to be made by or on account of any obligation of the
Borrower hereunder shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff, except with respect to Taxes as
provided in Section 3.01.  Except as otherwise expressly provided herein, all
payments by or on account of any obligation of the Borrower hereunder shall be
made to the Administrative Agent at the Agent Account in Dollars and in
immediately available funds not later than 3:00 p.m. on the date specified
herein.  All payments received by the Administrative Agent after 3:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest shall continue to accrue.





55

--------------------------------------------------------------------------------

 



(b)         Except to the extent otherwise provided herein, the Loans, each
payment or prepayment of principal of the Loans, each payment of interest on the
Loans, each payment of the Prepayment Amount and each other payment hereunder
shall be allocated among the Lenders pro rata in accordance with their Ratable
Shares of the Loans.  The Administrative Agent agrees to forward to the Lenders
such principal, interest and other payments on the same Business Day as such
amounts are received, collected or applied by the Administrative Agent from the
Borrower, unless the Administrative Agent receives such amounts after 11:00
a.m., in which case such payments may be forwarded by the Administrative Agent
to the Lenders on the next Business Day.

(c)          Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Loan that such Lender will not make
available to Administrative Agent such Lender’s Applicable Percentage of such
Loan, Administrative Agent may assume that such Lender has made such Applicable
Percentage of such Loan available on such date in accordance with Section 2.02
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its
Applicable Percentage of such Loan available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by Borrower, the Floating Rate.  If Borrower and
such Lender shall pay such interest to Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its Applicable Percentage of the applicable Loan to
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to Administrative Agent.

(d)         Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender.  If and to the extent the Borrower
shall not have so made such payment in full to the Administrative Agent, each
Lender shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for each day
from and including the date such amount is distributed to such Lender to but
excluding the date such Lender or the Borrower repays such amount to the
Administrative Agent.  A notice of the Administrative Agent to any Lender with
respect to any amount owing under this subsection (d) shall be conclusive absent
manifest error.

(e)          Except as expressly set forth herein, if any payment to be made by
or on account of any obligation of the Borrower or the date for the performance
of any covenant shall





56

--------------------------------------------------------------------------------

 



come due on a day other than a Business Day, payment or performance, as
applicable, shall be made on the next following Business Day, and, for payments,
such extension of time shall be reflected in computing interest.

(f)          Nothing herein shall be deemed to obligate a Lender to obtain the
funds for its Ratable Share of the Loans in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for its Ratable Share of the Loans in any particular place or manner.

(g)          If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable credit extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(h)         The obligations of Lenders hereunder to make Loans and to make
payments pursuant to Section 10.04(c) are several and not joint.  The failure of
any Lender to make any Loan or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).

2.12.      Sharing of Payments, Etc. Each Lender agrees that, in the event that
any Lender shall obtain payment in respect of any principal of or interest on
the Loans owing to such Lender under this Agreement through the exercise of a
right of setoff, banker’s lien, counterclaim or otherwise (including pursuant to
a Debtor Relief Law) in excess of its Ratable Share of the amounts owed to it
hereunder, such Lender shall promptly notify the Administrative Agent of such
fact and purchase (for cash at face value) from the other Lenders a
participation in their portion of the Loans, in such amounts and with such other
adjustments from time to time, as shall be equitable in order that all Lenders
share such payment in accordance with their respective ratable portion as
provided for in this Agreement.  Each Lender further agrees that if a payment to
a Lender (which is obtained by such Lender through the exercise of a right of
setoff, banker’s lien, counterclaim or otherwise) shall be rescinded or must
otherwise be restored, each Lender which shall have shared the benefit of such
payment shall, by repurchase of a participation theretofore sold, return its
share of that benefit to each Lender whose payment shall have been rescinded or
otherwise restored.  The Borrower agrees that any Lender so purchasing such a
participation may, to the fullest extent permitted by law, exercise all rights
of payment, including setoff, banker’s lien or counterclaim, with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  For the avoidance of doubt, the
foregoing provisions of this Section 2.12 shall not apply to any exercise by an
Applicable Lender of remedies against the Collateral controlled by such
Applicable Lender or the assignment or participation of Loans or Commitments
otherwise permitted hereunder.

2.13.      Defaulting Lender.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:





57

--------------------------------------------------------------------------------

 



(a)         Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver, consent or adjustment with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and in Section 8.01.

(b)         Reallocation of Payments.  Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of a
Defaulting Lender (whether voluntary or mandatory, at maturity, or otherwise,
and including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 10.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to any Agent hereunder;
second, as the Borrower may request (so long as no Event of Default has
occurred), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund future Loans under this Agreement; fourth, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Event of Default has occurred, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loan in respect of which that Defaulting Lender
has not fully funded its Ratable Share and (y) such Loan were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of that
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender pursuant to this Section 2.13(b) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(c)          Commitment Fees.  No Defaulting Lender shall be entitled to receive
any fee payable under Section 2.06(d) for any period during which that Lender is
a Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(d)         Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held on a pro rata basis by the Lenders in accordance with their Ratable Share
of the Loans, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; provided,  further, that except to the extent otherwise
expressly agreed by the affected





58

--------------------------------------------------------------------------------

 



parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

2.14.      Rebalancing

(a)           If, on any date, any Applicable Lender gives written notice to the
Calculation Agent, or the Calculation Agent otherwise becomes aware, that any
posting or release of Collateral did not occur on a Pro Rata Basis (other than
in connection with any distribution of Collateral in connection with an
assignment pursuant to Section 10.06) or the Collateral is not held on a Pro
Rata Basis for any other reason (other than, in any such circumstance, as a
result of a Lender exercising remedies in accordance with the Loan Documents)
(including with respect to the types of Collateral held by each Applicable
Lender), then on, or as promptly as practicable following, such date, the
Calculation Agent shall notify the Applicable Lenders of such circumstances and,
on, or as promptly as practicable following the date of such notice, the
Applicable Lenders shall cause any transfers of Collateral from the Collateral
Accounts that they control to Collateral Accounts controlled by other Applicable
Lenders as may be necessary, as determined by the Calculation Agent, to ensure
that the Collateral is held on a Pro Rata Basis (including through Applicable
Lenders, if applicable).  Each Lender agrees to cooperate in good faith with the
Calculation Agent and the Custodian to effect such rebalancing, including, for
the avoidance of doubt, by submitting written instructions to the Custodian to
effect such transfers.  The Borrower hereby consents to, and to the extent
necessary will cooperate in good faith with, such transfers.

(b)           Each of the Lenders and the Borrower hereby authorizes the
Calculation Agent to deliver a Collateral Reallocation Instruction to the
Custodian, with a copy to the Borrower, (i) in order to instruct the Custodian
to effect any rebalancing described in the preceding clause (a) and (ii) in
connection with any Subsequent Loan Borrowing to the extent necessary to ensure
that the Collateral is held on a Pro Rata Basis. Each Lender agrees to cooperate
in good faith with the Calculation Agent and the Custodian to effect any such
reallocation, including, for the avoidance of doubt, by submitting written
instructions to the Custodian to effect such reallocation and any related
transfers of Collateral.  The Borrower hereby consents to, and to the extent
necessary will cooperate in good faith with, such transfers.

2.15.      Additional Commitments and Loans.

(a)           The Borrower may, at its option, from time to time following the
Closing Date, by delivery of a written notice to the Administrative Agent,
obtain Additional Loan Commitments (any loans made with respect to such
Additional Loan Commitments being herein referred to as “Additional Loans”);
provided that (i) the aggregate amount of Additional Loan Commitments obtained
since the Closing Date shall not exceed $1,000,000,000, (ii) the Borrower shall
not be permitted to obtain Additional Loan Commitments on more than nine (9)
occasions (unless otherwise agreed by the Administrative Agent and (iii) there
shall be no more than ten (10) Tranches of Loans and/or Commitments outstanding
hereunder at any time. Each such notice (x) shall be delivered to the
Administrative Agent at least ten (10) Business Days prior to the requested date
on which such Additional Loan Commitments are to be effective (the “Additional
Loans Closing Date”) and shall specify the amount of the Additional Loan
Commitments to be obtained and the applicable Additional Loans Closing Date and
(y) may not be delivered at any time that (1) there is an existing Event of
Default or (2) a Mandatory Prepayment Notice has been delivered to the
Borrower.  Additional Loan Commitments may be made and provided by any existing
Lender (but no existing Lender will have an obligation to provide Additional
Loan Commitments, nor will the Borrower have any obligation to approach any
existing Lenders to provide any Additional Loan





59

--------------------------------------------------------------------------------

 



Commitments) or by any Eligible Assignee; provided, that the Administrative
Agent shall have a consent right (not to be unreasonably withheld or delayed)
with respect to the addition of any Eligible Assignee as an Additional Lender
that is not a Lender, an Affiliate of a Lender or an Approved Fund.

(b)           The terms and provisions of any Additional Loan Commitments shall
be identical to the Delayed Draw Commitments (other than the Availability Period
applicable thereto) and the terms and provisions of any Additional Loans made
with respect thereto shall be identical to the Delayed Draw Loans; provided,
 however, that (i) the Base Spread, Commitment Fees and any upfront fees of or
relating to any such Additional Loans may be at the then-market rates and (ii)
the Maturity Date for such Additional Loans may be the same as or later than
(but shall be no earlier than) the Maturity Date for any then-existing Loans.

(c)            The effectiveness of any Additional Loan Commitments on the
applicable Additional Loans Closing Date and the occurrence of any extension of
credit thereunder shall be subject only to the satisfaction of the following
conditions precedent: (i) execution and delivery of an Incremental Agreement by
the Borrower and each Person agreeing to provide such Additional Loan
Commitment, as applicable, (ii) notice of such Incremental Agreement, together
with a copy of the executed Incremental Agreement and a certificate from a
Responsible Officer certifying that the conditions set forth in this Section
2.15 with respect to such Additional Commitments and Additional Loans have been
satisfied shall have been delivered to the Agents, (iii) each of the conditions
set forth in Section 4.02 and (iv) such other conditions as the Borrower and
each Person agreeing to provide such Additional Loan Commitment, as applicable,
shall agree in the applicable Incremental Agreement. In addition, in connection
with the effectiveness of any Additional Loan Commitment, the Borrower shall
deliver to the Administrative Agent customary supplemental opinions, corporate
resolutions, certificates and other customary documents, in each case as the
Administrative Agent may reasonably request in connection therewith. The
Borrower shall use the proceeds of any Additional Loans in accordance with
Section 6.09.  In connection with any Additional Loan Commitments, the Borrower
and each Additional Lender agrees to (i) unless the applicable Additional
Lender  is an existing Applicable Lender and the establishment of a Collateral
Account and the execution and delivery of joinders to the Security Agreement and
the Collateral Account Control Agreement is not necessary due to such Additional
Lender’s existing Collateral Account and Collateral Account Control Agreement,
(x) establish a separate Collateral Account with the Custodian, (y) enter into a
joinder to the Collateral Account Control Agreement with respect to such
Collateral Account and a joinder to the Security Agreement, and (z) if
reasonably requested by the Custodian, enter into a customer account agreement
or other agreement with the Custodian and (ii) make appropriate amendments to
this Agreement and the other Loan Documents to reflect any administrative,
technical or similar changes as are reasonably requested by the Applicable
Lenders, the Additional Lenders or the Administrative Agent. The Borrower shall
deliver to such Additional Lender a Form U-1 or Form G-3 Purpose Statement or,
if applicable, an amendment to a Form U-1 or Form G-3 Purpose Statement
previously delivered to such Additional Lender in its capacity as a Lender
hereunder, duly executed by a Responsible Officer (in each case, unless such
Additional Lender has confirmed that it does not require either such form).

(d)           Any Additional Loan Commitments shall become effective and become
Commitments under this Agreement pursuant to an amendment (an “Incremental
Agreement”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, the Administrative Agent, each Person agreeing to
provide such Additional Loan Commitments, as applicable (and, upon the
effectiveness thereof, (i) any Person providing such Commitments that is not
then a Lender shall become a Lender for all purposes in connection with this
Agreement and (ii) any Person providing any Additional Loan Commitments shall
become an Additional Lender





60

--------------------------------------------------------------------------------

 



for all purposes in connection with this Agreement). Notwithstanding anything in
Section 10.01 to the contrary, each Incremental Agreement may, without the
consent of any other Lender, effect such amendments to this Agreement and the
other Loan Documents as may be necessary, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section
2.15, including to reflect any new Lenders and their Commitments (it being
understood and agreed that the consent of the Required Lenders shall not be
required to establish Additional Loan Commitments pursuant to this Section 2.15
or to effect such amendments).

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01.      Taxes.

(a)         Defined Terms.  For purposes of this Section 3.01, the term
“applicable Law” includes FATCA.

(b)         Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
Law.  If any applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c)          Payment of Other Taxes by the Borrower.  The Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

(d)         Indemnification by the Borrower.  The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01(d)) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.   The
Borrower shall also, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to Section 3.01(e)
below, net of any amounts the Administrative Agent has received as a set off
against such Lender pursuant to Section 3.01(e) below; provided that if the
Borrower is required to directly





61

--------------------------------------------------------------------------------

 



indemnify the Administrative Agent pursuant to this sentence, the Administrative
Agent shall take all steps reasonably requested by the Borrower in order to
ensure that the Borrower is subrogated to the Administrative Agent’s right to
collect from the applicable Lender.

(e)          Indemnification by the Lenders.  Each Lender shall severally
indemnify (i) the Administrative Agent, within ten (10) days after demand
therefor, for any Indemnified Taxes attributable to such Lender (but only to the
extent that the Borrower has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Borrower
to do so), (ii) the Administrative Agent, and the Borrower, as applicable,
against any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(c) relating to the maintenance of a Participant
Register and (iii) the Administrative Agent, and the Borrower, as applicable,
against any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent or Borrower in connection with any
Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection (e).

(f)          Evidence of Payments.  As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 3.01,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(g)          Status of Lenders.

(i)             Any Lender or Agent that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender or Agent, if reasonably requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
or Agent is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.01(g)(ii)(A),  (ii)(B) and
(ii)(D) below) shall not be required if in the Lender’s or Agent’s reasonable
judgment such completion, execution or submission would subject such Lender or
Agent to any material unreimbursed cost or expense or would materially prejudice
the legal or commercial position of such Lender or Agent.





62

--------------------------------------------------------------------------------

 



(ii)         Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person:

(A)         any Lender or Agent that is a U.S. Person shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender or Agent becomes a Lender or Agent under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of IRS Form W-9 certifying that such
Lender or Agent is exempt from U.S. federal backup withholding tax;

(B)         any Foreign Lender or Agent that is not a U.S. Person shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender or such Agent
becomes a Lender or Agent under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

(I)            in the case of a Foreign Lender or Agent claiming the benefits of
an income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form W-8BEN
or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(II)          executed copies of IRS Form W-8ECI;

(III)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or W-8BEN-E; or

(IV)         to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or





63

--------------------------------------------------------------------------------

 



more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit I-4 on behalf of
each such direct and indirect partner;

(C)         any Foreign Lender and any Agent which is not a U.S. Person shall,
to the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender or Agent becomes
a Lender or Agent under this Agreement (and from time to time thereafter upon
the reasonable request of the Borrower or the Administrative Agent), executed
copies of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and

(D)         if a payment made to a Lender or Agent under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender or
Agent were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender or Agent shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender or Agent has complied with such Lender’s
or Agent’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender and Agent agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(h)         Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay





64

--------------------------------------------------------------------------------

 



to such indemnified party the amount paid over pursuant to this subsection (h)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority.  Notwithstanding anything to
the contrary in this subsection (h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this subsection
(h) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This subsection (h) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(i)           Tax Documentation by the Borrower.  To the extent it is legally
entitled to do so, the Borrower shall deliver to the Administrative Agent, at
the time or times prescribed by applicable Laws, when reasonably requested by
the Administrative Agent and promptly upon the obsolescence, invalidity or
expiration of any form previously provided by the Borrower, such properly
completed and executed documentation or certification prescribed by applicable
Laws and such other reasonably requested information, certification or
documentation as will permit the Administrative Agent to determine that a sale
of the Collateral would not be subject to any withholding with respect to Taxes.

(j)          Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

3.02.      Illegality.  If a Lender determines (after consultation with the
Administrative Agent) that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Lender to make,
maintain or fund any Loan, or to determine or charge interest rates based upon
the LIBOR component of the Floating Rate, or any Governmental Authority has
imposed material restrictions on the authority of a Lender to purchase or sell,
or to take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to the Administrative Agent and the Borrower, any
obligation of such Lender to make or continue its portion of the Loans as
Floating Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrower shall,
upon demand from the Lender, either (i) convert such Lender’s portion of the
Loans to a Base Rate Loan, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain its portion of the
Loans as Floating Rate Loans to such day or, immediately, if such Lender may not
lawfully continue to maintain its portion of the Loans or (ii) prepay such
Lender’s portion of the Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain its portion of the
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain its portion of the Loans as Floating Rate Loans.  Upon any such
prepayment, the Borrower shall also pay accrued interest on the amount so
prepaid.





65

--------------------------------------------------------------------------------

 



3.03.      Increased Costs; Reserves.

(a)         Increased Costs Generally.  If any Change in Law shall:

(i)             impose, modify or deem applicable any reserve (including
reserves with respect to liabilities or assets consisting of or including
eurocurrency funds or deposits (currently known as “eurocurrency liabilities”)),
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended by, a
Lender;

(ii)            subject any Lender or Agent to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)           impose on a Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or the portion of the Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or Agent of making, continuing or maintaining its portion of the Loans
(or of maintaining its obligation to make its portion of the Loan) or to reduce
the amount of any sum received or receivable by such Lender or Agent hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender or Agent, the Borrower will pay to such Lender or Agent such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.

(b)         Capital Requirements.  If a Lender determines that any Change in Law
affecting such Lender or its holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of its holding company, if
any, as a consequence of this Agreement or such Lender’s portion of the Loans to
a level below that which such Lender or its holding company could have achieved
on such Lender's portion of the Loans but for such Change in Law (taking into
consideration such Lender’s policies and the policies of its holding company
with respect to capital adequacy or liquidity), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or its holding company for any such reduction suffered.

(c)          Certificates for Reimbursement.  A certificate of an Agent or
Lender setting forth the amount or amounts necessary to compensate such Agent or
Lender or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section 3.03 and delivered to the Administrative Agent and
the Borrower shall be conclusive absent manifest error.  The Borrower shall pay
such Agent or Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d)         Delay in Requests.  Failure or delay on the part of an Agent or
Lender to demand compensation pursuant to the foregoing provisions of this
Section 3.03 shall not constitute a waiver of such Agent’s or such Lender’s, as
the case may be, right to demand such compensation; provided that the Borrower
shall not be required to compensate an Agent or Lender pursuant to the





66

--------------------------------------------------------------------------------

 



foregoing provisions of this Section 3.03 for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Agent or
Lender, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.04.      Compensation for Losses.  Upon demand of a Lender from time to time,
the Borrower shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:

(a)         any payment or prepayment of the Loans on a day other than an
Interest Payment Date (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

(b)         any failure by the Borrower (for a reason other than the failure of
such Lender to make available on any date specified herein its portion of the
Loans) to prepay or borrow the Loans on any date or in the amount specified
herein;

including any loss of anticipated profits (other than Base Spread) and any loss
or expense arising from the liquidation or reemployment of funds obtained by it
to maintain its portion of the Loans or from fees payable to terminate the
deposits from which such funds were obtained.  The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

Such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Floating Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor, over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.

3.05.      Mitigation Obligations.

(a)         If a Lender requests compensation under Section 3.03, or the
Borrower is required to pay any additional amount to a Lender, an Agent or any
Governmental Authority for the account of such Lender or Agent pursuant to
Section 3.01, or if a Lender gives a notice pursuant to Section 3.02, then such
Lender or Agent, as the case may be, at the request of the Borrower, shall use
reasonable efforts to designate a different lending office for funding or
booking the Loans, or its portion thereof, hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates and to
take any other actions reasonable in the sole judgment of such Lender or Agent,
if, in the sole judgment of such Lender or Agent, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.03,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or Agent to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or Agent.  The Borrower hereby agrees to pay all





67

--------------------------------------------------------------------------------

 



reasonable costs and expenses incurred by a Lender or Agent in connection with
any such designation, assignment or action.

(b)          If any Lender requests compensation under Section 3.03, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.05(a), or if
any Lender is a Defaulting Lender or declines to approve an amendment, waiver or
consent that is approved by the Required Lenders, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights (other than its
existing rights to payments pursuant to Section 3.03 or Section 3.01) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(i)             the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 10.06(e);

(ii)            such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

(iii)           in the case of any such assignment resulting from a claim for
compensation under Section 3.03 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv)           such assignment does not conflict with applicable Law; and

(v)            in the case of any assignment resulting from a Lender declining
to approve an amendment, waiver or consent that is approved by the Required
Lenders, the applicable assignee shall have consented to the applicable
amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

ARTICLE IV

CONDITIONS PRECEDENT TO THE LOAN

4.01.      Conditions Precedent to Closing Date and Funding Date.  The
effectiveness of this Agreement and the obligation of the Initial Loan Lenders
to make the extension of the Initial Loans hereunder is subject to satisfaction
of the following conditions precedent:





68

--------------------------------------------------------------------------------

 



(a)         Receipt by the Administrative Agent of the following, each of which
shall be originals or electronic image scans (e.g., “pdf”) (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer, if applicable, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent:

(i)             executed counterparts of the following Loan Documents,
sufficient in number for distribution to each Lender, the Administrative Agent
and the Borrower: (A) this Agreement, (B) the Security Agreement, (C) the
Collateral Account Control Agreement, (D) the Issuer Acknowledgment and (E) the
Fee Letter;

(ii)            if requested by any Initial Loan Lender, a Note executed by the
Borrower;

(iii)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents;

(iv)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that each of the Borrower and the Borrower Sole
Member is duly organized or formed under the Laws of the jurisdiction of its
organization and is validly existing, in good standing and qualified to engage
in business in its jurisdiction of formation and each other jurisdiction where
it is conducting business;

(v)           an executed Compliance Certificate attaching the Borrower
Financial Statements;

(vi)          the legal opinion of each of (x) Baker Botts L.L.P., counsel to
the Borrower, and (y) Sidley Austin LLP, special counsel to the Borrower, in
each case, addressed to the Lenders and the Agents, as to such matters as the
Lenders and the Agents may reasonably request;

(vii)         a certificate of a Responsible Officer either (A) attaching copies
of all consents, licenses and approvals required in connection with the
execution, delivery and performance by the Borrower, and the validity against
the Borrower of the Loan Documents, and such consents, licenses and approvals
shall be in full force and effect, or (B) stating that no such consents,
licenses or approvals are so required;

(viii)        a Solvency Certificate of the Borrower executed by a Responsible
Officer thereof;

(ix)          evidence of the results of searches for Liens and judgments
against the Borrower satisfactory to the Initial Loan Lenders;





69

--------------------------------------------------------------------------------

 



(x)           all applicable “know your customer” and other account opening
documentation required by the USA PATRIOT Act to be provided by the Borrower.

(b)         In order to meet certain requirements under the Security Agreement
relating to the Collateral and to create in favor of each Applicable Lender a
valid, perfected First Priority security interest in such Applicable Lender’s
Ratable Share of the Collateral, the Borrower shall have:

(i)             delivered or transferred the Initial Pledged Shares to the
Custodian (and such Initial Pledged Shares shall be held in or credited to the
Collateral Accounts of each Applicable Lender based on its Ratable Share of the
Collateral); and

(ii)            satisfied the Collateral Requirement.

(c)          No Issuer Event shall have occurred, and no event or transaction
shall have been announced that if consummated or completed would constitute an
Issuer Event.

(d)         Subject to Section 10.04(a), the Borrower shall have paid all
reasonable, documented and out-of-pocket fees, charges and disbursements of
counsel to the Initial Loan Lenders and the Agents to the extent invoiced two
(2) Business Days prior to the Closing Date, plus such additional amounts of
such reasonable, documented and out-of-pocket fees, charges and disbursements as
shall constitute a reasonable estimate of such reasonable, documented and
out-of-pocket fees, charges and disbursements incurred or to be incurred by the
Agents and such Initial Loan Lenders through the closing proceedings (provided
that such estimate shall not thereafter preclude a final settling of accounts
between the Borrower, such Initial Loan Lenders and the Agents).

(e)          The Organization Documents of the Borrower shall be in form and
substance reasonably satisfactory to each Initial Loan Lender, and the
Independent Manager shall have been duly appointed.

(f)          The fees payable to the Administrative Agent, Calculation Agent and
the Lenders pursuant to Section 2.06 shall have been paid.

(g)          The Borrower shall have executed and delivered a Liberty Assumption
Instrument (as defined in, and in accordance with, the Stockholders Agreement)
to Advance/Newhouse Partnership and Charter.

(h)         The Administrative Agent shall be reasonably satisfied that the
Cheetah Payoff shall occur on or promptly after the Funding Date (and, in any
event, within two (2) Business Days after the Funding Date).

Without limiting the generality of the provisions of Section 9.03(c), for
purposes of determining compliance with the conditions specified in this Section
4.01, each of the Lenders and the Administrative Agent that has signed this
Agreement shall be deemed to have consented to, approved or  accepted or to be
satisfied with, each document or other matter required hereunder to be consented
to or approved by or acceptable or satisfactory to a Lender unless the
Administrative





70

--------------------------------------------------------------------------------

 



Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

4.02.      Conditions Precedent to all Loans.  The obligation of each Lender to
make any Loan (including the Initial Loans, the Delayed Draw Loans and any
Additional Loans) shall be subject to satisfaction of the following conditions
precedent:

(a)         The Borrower shall have delivered a Borrowing Request to the
Administrative Agent signed by the Borrower in accordance with the requirements
hereof.

(b)         Each of the representations and warranties made by the Borrower set
forth in Article V hereof and the other Loan Documents shall be true and correct
in all material respects (except to the extent such representation or warranty
is already qualified by materiality, in which case to that extent it shall be
true and correct in all respects) on and as of the date of such Loan with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects (except to the extent such representations and warranties are
already qualified by materiality, in which case to that extent they shall be
true and correct in all respects) as of such earlier date).

(c)          No Default shall exist as of the date of such Borrowing or would
result from the making of the Loans or from the application of the proceeds
thereof.

(d)         The LTV Ratio as of such date, after giving effect to the Loans made
on such date, shall be equal to or less than the Initial LTV Level.

(e)          The Borrower shall have delivered to each Lender a Form U-1 or Form
G-3 or an amendment to a Form U-1 or Form G-3 previously delivered to such
Lender hereunder, duly executed by a Responsible Officer (in each case, unless
such Lender has confirmed that it does not require either such form).

(f)          The Calculation Agent shall have received confirmation from the
Custodian that (i) if a Collateral Reallocation Instruction has been delivered
to the Custodian, the reallocation described therein has been completed, and
(ii) after giving effect to the making of such Loans, each Applicable Lender has
its Ratable Share of each type of Collateral in its Collateral Accounts.

(g)          No Mandatory Prepayment Event shall have occurred within the
preceding two (2) Business Days prior to such Borrowing, and no Mandatory
Prepayment Notice shall have been delivered to the Borrower.

(h)         With respect to the funding of any Loans other than the Initial
Loans, the Cheetah Payoff shall have occurred.

Each Borrowing Request shall be deemed to be a representation and warranty by
the Borrower that the conditions specified in Section 4.01 (solely for the
Initial Loan Borrowings on the Funding Date) and Section 4.02, as applicable,
have been satisfied on and as of the date of the making of a Loan.





71

--------------------------------------------------------------------------------

 



ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders and the Agents that as of
the Closing Date and as of the date of any Borrowing hereunder (provided such
representation and warranty contained in Section 5.20 shall not be made as of
the Funding Date to the extent the Funding Date occurs after the Closing Date,
or as of the date of any Subsequent Loan Borrowing):

5.01.      Existence, Qualification and Power.  The Borrower (a) is duly
organized or formed and validly existing under the Laws of the jurisdiction of
its organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents (to the extent a party thereto), and
(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its respective business requires such qualification or license,
except to the extent the failure to so qualify has not had and could not
reasonably be expected to have a Material Adverse Effect.

5.02.      Authorization; No Contravention.  The execution, delivery and
performance by the Borrower of each Loan Document to which it is party has been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of its respective
Organization Documents; (b) result in any breach, or default under, any
Contractual Obligation to which it is a party or by which it is bound or
affecting the Pledged Shares, including under the Stockholders Agreement; (c)
result in the creation or imposition of any Transfer Restriction or Lien on the
Collateral (other than the Permissible Transfer Restrictions) under, or require
any payment to be made under, any Contractual Obligation, including under the
Stockholders Agreement; (d) violate any written corporate policy of any Issuer
applicable to the Borrower or, to the Borrower’s knowledge, affecting the
Borrower; (e) violate any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower is subject; or (f) violate
any Law, except, in the case of clauses (b), (d), (e), and (f), where any such
breach or violation, either individually or in the aggregate, has not had and
could not reasonably be expected to have a Material Adverse Effect.

5.03.      Binding Effect.  This Agreement has been, and each other Loan
Document to which the Borrower is a party when delivered hereunder, will have
been, duly executed and delivered by the Borrower.  This Agreement constitutes,
and each other Loan Document to which the Borrower is a party when so delivered
will constitute, a legal, valid and binding obligation of the Borrower
enforceable against the Borrower, as the case may be, in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance or similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether the application of such
principles is considered in a proceeding in equity or at law).

5.04.      Financial Statements; No Material Adverse Effect.

(a)         The Borrower Financial Statements show all Indebtedness and other
liabilities, direct or contingent, of the Borrower as of the date thereof that
are individually in excess





72

--------------------------------------------------------------------------------

 



of $100,000, including liabilities for taxes, Contractual Obligations and
Indebtedness as at the dates thereof.

(b)         Since the date of the Borrower Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

5.05.      Disclosure.  The Borrower has disclosed to the Administrative Agent
all agreements, instruments and corporate or other restrictions to which it or
any of the Collateral is subject, and all other matters known to the Borrower,
that individually or in the aggregate, could reasonably be expected to result in
a Material Adverse Effect.  No report, financial statement, certificate or other
information (other than projections and other forward-looking information and
information of a general economic or industry nature) (collectively, the
“Disclosures”) concerning the Borrower furnished in writing by or on behalf of
the Borrower to the Administrative Agent or the Lenders in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document, when taken as a whole,
contains  any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were or are made, not misleading (giving effect to all
supplements and updates thereto delivered to the Administrative Agent prior to
the Closing Date (in the case of Disclosures delivered prior to the Closing
Date) or prior to a Borrowing under Section 2.02 (in the case of Disclosures
delivered prior to such Borrowing)).

5.06.      Litigation.  There are no actions, suits, investigations,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its property that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby or thereby, or (b) either
individually or in the aggregate has had or could reasonably be expected to have
a Material Adverse Effect.

5.07.      No Default.  The Borrower is not in default under or with respect to
any Material Contract, any agreement with any Issuer or any agreement applicable
to the Pledged Shares.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

5.08.      Compliance with Laws.  The Borrower is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its respective properties except in such instances which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings or (b) the failure to so
comply, either individually or in the aggregate, has not had and could not
reasonably be expected to have a Material Adverse Effect.

5.09.      Taxes.  The Borrower has timely filed all material Tax returns and
reports required to be filed with any Governmental Authority, and has paid all
material Taxes, assessments, fees and other governmental charges levied or
imposed by any Governmental Authority upon it or its properties, income or
assets otherwise due and payable, except those that are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have





73

--------------------------------------------------------------------------------

 



been provided in accordance with GAAP.  There is no proposed written Tax
assessment against the Borrower and there is no current or, to the Borrower’s
knowledge, pending audit or other formal investigation of the Borrower by any
Governmental Authority, in each case, which could reasonably be expected to have
a Material Adverse Effect.  The Borrower does not have, and has never had, a
trade or business or a permanent establishment in any country other than the
United States.  Each of the Borrower, and, unless the Parent is the Borrower
Sole Member, the Borrower Sole Member is disregarded as an entity separate from
the Parent for U.S. federal income tax purposes, and the Parent is a “domestic
corporation” within the meaning of Section 7701(a)(30) of the Code.

5.10.      Assets; Liens.  The Borrower has no assets other than Permitted
Assets and does not engage in any business or conduct any activity, nor has it
since its formation engaged in any business or conducted any activity other than
(i) the acquisition, ownership, holding, voting, sale, transfer, exchange,
assignment, Disposition or management of, or other dealings in or with,
Permitted Assets, (ii) the performance of the transactions contemplated by the
Permitted Liabilities and performance of ministerial activities and payment of
taxes and administrative fees necessary for compliance with this Agreement and
the other Loan Documents and (iii) any transaction permitted under Sections
7.04,  7.05 or 7.07 hereunder.  Except for the Liens created by the Loan
Documents, Permitted Liens and other Liens not prohibited by Section 7.02, the
assets of the Borrower are subject to no Liens.  Other than the Loan Documents,
any other agreements not prohibited under the Loan Documents (including
agreements with respect to Permitted Liabilities), the Borrower’s Organization
Documents, Permissible Transfer Restrictions and the documents whereby the
Borrower acquired the Pledged Shares and other Collateral, the Borrower is not,
nor has it been since its formation, a party to any contract or other agreement
or arrangement.

5.11.      Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by the Borrower of this Agreement or any
other Loan Document, except as have been obtained or made and, to the extent
applicable, remain in effect and for filings or recordings with respect to the
Collateral to be made, or otherwise delivered for filing and/or recordation, as
of the Closing Date.

5.12.      Governmental Regulation.  The Borrower is not subject to regulation
under any federal or state statute or regulation which may limit their ability
to incur the indebtedness contemplated hereunder or which may otherwise render
all or any portion of the Obligations unenforceable.

5.13.      ERISA and Related Matters.  The Borrower is not subject to any
material obligations or liabilities, contingent or otherwise, with respect to
any Plan.  None of the assets of the Borrower are or could be deemed to be “plan
assets” (as defined in Section 3(42) of ERISA) or assets of any Plan pursuant to
any substantially similar non-U.S. or other law.

5.14.      Organization Documents.  The Borrower is in compliance with the terms
and provisions of its Organization Documents.





74

--------------------------------------------------------------------------------

 



5.15.      Margin Regulations; Investment Company Act.

(a)         None of the transactions contemplated by the Loan Documents
(including the Loans and the use of proceeds thereof) will violate Regulations
T, U and X of the FRB.

(b)         None of the Borrower or any Person Controlling the Borrower is, or
is required to be registered as an “investment company” under the Investment
Company Act. After giving effect to the transactions contemplated under the Loan
Documents none of the Borrower or any Person Controlling the Borrower will be
required to register as an “investment company” under the Investment Company
Act.

5.16.      Subsidiaries; Equity Interests.  The Borrower has no
Subsidiaries.  The Borrower has no Investment in any Person other than in the
Permitted Assets.  All of the outstanding Equity Interests in the Borrower have
been validly issued, are fully paid and nonassessable and are directly owned by
the Borrower Sole Member.

5.17.      Solvency.  The Borrower is, and upon the incurrence of any
Obligations by the Borrower on any date on which this representation and
warranty is made or deemed made, the Borrower will be, Solvent.

5.18.      Trading and Other Restrictions.

(a)         The Pledged Shares are not subject to any restrictions on
disposition by the Borrower, other than Permissible Transfer Restrictions.

(b)         The Pledged Shares are not subject to any shareholders agreement
that includes any Transfer Restrictions, other than Permissible Transfer
Restrictions.

5.19.      USA PATRIOT Act.  To the extent applicable, the Borrower is in
compliance with the (i) Trading with the Enemy Act, and each of the foreign
assets control regulations of the United States Department of the Treasury (31
C.F.R., Subtitle B, Chapter V) and any other enabling legislation or executive
order relating thereto (collectively, the “Trading with the Enemy Act”), (ii)
the USA PATRIOT Act and (iii) The Currency and Foreign Transactions Reporting
Act of 1970 ( 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and
1951-1959) (also known as the “Bank Secrecy Act”) (together with the Trading
with the Enemy Act and the USA PATRIOT Act, “Anti-Terrorism Laws”).  Neither the
Borrower nor, to the knowledge of a Responsible Officer, any director, officer,
employee, or agent of the Borrower (a) is currently (i) the subject of any
Sanctions or (ii) located, organized or residing in any Designated Jurisdiction
or (b) has been engaged in any transaction with any Person who, to the knowledge
of the Borrower, is now or was then the subject of Sanctions or located,
organized or residing in a Designated Jurisdiction.  No part of the proceeds of
the Loans will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977 (the “FCPA”).





75

--------------------------------------------------------------------------------

 



5.20.      No Material Non-public Information.  The Borrower is not entering
into the Loan Documents or the transactions contemplated thereby on the basis of
any material Non-public Information in respect of any Issuer that could
reasonably be expected to result in a significant decline in the aggregate
market value of the Shares of such Issuer. No information provided by or on
behalf of the Borrower to a Lender in connection with the Loan Documents or the
transactions contemplated thereby is material Non-public Information in respect
of any Issuer.

5.21.      Bulk Sale and Private Sale.  The Borrower understands that upon the
occurrence of an Event of Default and the exercise of remedies pursuant to the
Security Agreement, (a) a commercially reasonable bulk sale of the Eligible
Pledged Shares may occur which may result in a substantially discounted
realization value with respect to the Eligible Pledged Shares compared to the
then current market price and (b) a commercially reasonable private sale of the
Eligible Pledged Shares may occur which may result in less proceeds than a
public sale.

5.22.      Status of Shares. Each share of the Shares transferred to the
Collateral Account (i) is of the same class as securities listed on a national
exchange registered under Section 6 of the Exchange Act or quoted in a U.S.
automated inter-dealer quotation system, (ii) is not, in the hands of the
Borrower, a “restricted security” within the meaning of Rule 144, (iii) is
registered in the name of DTC or its nominee, maintained in the form of
book-entry on the books of DTC, and allowed to be settled through DTC’s regular
book-entry settlement services, (iv) is not subject to any Transfer Restrictions
(whether in the hands of the Borrower or any Lender or Agent exercising its
rights with respect thereto under the Loan Documents) except for the Permissible
Transfer Restrictions and (v) has a “holding period” (for purposes of Rule 144)
of at least twelve (12) months in the hands of the Borrower.

(b)         The Loans contemplated hereunder are entered into by the Borrower in
good faith and at arm’s length and are bona fide loans. The Loans are not
entered into with an expectation that the Borrower would default in its
obligations thereunder. The Liens created under the Collateral Documents
(including without limitation, the pledge of the Pledged Shares) are  bona fide
pledges to secure the Borrower’s obligations under the Loan Documents.  Such
Collateral Documents are not entered into by the Borrower with the intent of
facilitating a disposition of any Shares subject to the Collateral Documents.

5.23.      Special Purpose Entity/Separateness.

(a)         The Borrower is a Special Purpose Entity in all material respects.

(b)         The representations and warranties set forth in this Section 5.23
shall survive for so long as any amount (other than any contingent obligation as
to which no claim has been asserted) remains payable to a Lender under this
Agreement or any other Loan Document.

5.24.      Reporting Obligations.  The Borrower or the Parent, as applicable,
has complied, and will comply, in all material respects, with its reporting
obligations with respect to the Shares and the Loan Documents under Sections 13
and 16 of the Exchange Act, to the extent applicable, and applicable securities
laws of any other jurisdiction, including any required filings with the SEC.





76

--------------------------------------------------------------------------------

 



5.25.      Restricted Transactions. None of the Parent, the Borrower, or their
respective Subsidiaries is a party to a Restricted Transaction.

5.26.      Anti-Corruption Laws and Sanctions.  The Parent has implemented and
maintains in effect policies and procedures designed to ensure compliance in all
material respects by the Borrower and its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions; and the Borrower, and its Subsidiaries and, to the
knowledge of the Borrower, each of the officers, employees, directors and agents
of the Borrower and its Subsidiaries are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects.  None of (a) the Borrower or
its Subsidiaries, or (b) to the knowledge of the Borrower, any of the directors,
officers, or employees of the Borrower or any of its Subsidiaries, or any agents
of the Borrower or any of its Subsidiaries that will act in any capacity in
connection with or benefit from the Loans made hereby, is a Sanctioned
Person.   No Loan, use of proceeds or other transaction contemplated by this
Agreement will violate the Anti-Corruption Laws or applicable Sanctions.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as the Loans or other Obligations (other than contingent obligations as
to which no claim has been asserted) shall remain unpaid or unsatisfied:

6.01.      Financial Statements.  As soon as available, but in any event within
sixty (60)  days after the end of each fiscal year of the Borrower and within
forty-five (45) days after the end of each of the first three fiscal quarters of
the Borrower, the Borrower shall deliver to the Administrative Agent, in form
and detail reasonably satisfactory to the Administrative Agent, an unaudited
statement of assets and liabilities as at the end of such fiscal year or fiscal
quarter, as applicable, in reasonable detail and certified by a Responsible
Officer as fairly presenting in all material respects the assets and liabilities
of the Borrower, each in form and detail reasonably satisfactory to the
Administrative Agent.

6.02.      Certificates; Other Information.  The Borrower shall deliver to the
Administrative Agent in form and detail satisfactory to the Administrative
Agent:

(a)         concurrently with the delivery of any statement of assets and
liabilities referred to in Section 6.01, a duly completed Compliance Certificate
signed by a Responsible Officer;

(b)         promptly, and in any event within five (5) Business Days after
receipt thereof by the Borrower, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
similar inquiry by such agency regarding the Loans, the Collateral, or the
financial or other operational results of the Borrower;

(c)          promptly, after request therefor, a statement of “beneficial
ownership” (within the meaning of Rules 13d-3 or 16a-1(a)(2) promulgated under
the Exchange Act) of Merger Shares or Spin-Off Shares “beneficially owned” by
each Controlling Shareholder, to the extent such





77

--------------------------------------------------------------------------------

 



information is not reported in such Controlling Shareholder’s most recent
filings with the SEC (or if such Controlling Shareholder does not file with the
SEC); and

(d)         promptly, after request therefor, such additional information
regarding compliance by the Borrower with the terms of the Loan Documents, as
the Administrative Agent may from time to time reasonably request in writing.

6.03.      Notices.

(a)         The Borrower shall promptly and in any event within two (2) Business
Days after Borrower obtains actual knowledge of the occurrence, notify the
Administrative Agent of:

(i)             the occurrence of any Default or Mandatory Prepayment Event;

(ii)            any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including as a result of (A) a breach or
non-performance by the Borrower of, or any default under, a material Contractual
Obligation of the Borrower, (B) any material actual or threatened litigation,
investigation, subpoena, regulatory action, proceeding or suspension between the
Borrower and any Governmental Authority, or (C) the commencement of, or any
material development in, any litigation or proceeding of any Governmental
Authority against  the Borrower;

(iii)           the occurrence of a Change of Control;

(iv)          [reserved]; and

(v)           any material change in accounting policies or financial reporting
practices by the Borrower not required by pronouncements of the Public Company
Accounting Oversight Board or the American Institute of Certified Public
Accountants.

(b)         The Borrower and the Borrower Sole Member shall promptly notify the
Administrative Agent upon receiving a notice of resignation of the Independent
Manager of the Borrower.

Each notice delivered pursuant to this Section 6.03 shall be accompanied by a
statement of a Responsible Officer setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto except, in the case of clause (a)(ii) above, to the
extent (x) such information is subject to confidentiality obligations with a
third party which prevents disclosure of such information or (y) such
information is subject to attorney-client privilege or (z) the sharing of which
information is prohibited by any applicable Law.  Each notice pursuant to
Section ‎‎6.03(a) shall describe with particularity any and all provisions of
this Agreement and any other Loan Document that have been breached.

6.04.      Preservation of Existence, Etc.  The Borrower shall (a) preserve,
renew and maintain in full force and effect its legal existence as a limited
liability company under the Laws of the jurisdiction of its organization and (b)
take all reasonable action to maintain all rights, privileges, permits, licenses
and franchises necessary or desirable in the normal conduct of its business;
except in the case of this clause (b), where the failure to so preserve, renew
or maintain,





78

--------------------------------------------------------------------------------

 



either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

6.05.      Special Purpose Entity/Separateness.  The Borrower shall be and shall
continue to be a Special Purpose Entity in all material respects.

 

6.06.      Payment of Taxes and Claims.  The Borrower will pay all material
Taxes imposed upon it or any of its properties or assets or in respect of any of
its income, businesses or franchises, or for which it otherwise is liable,
before any penalty or fine accrues thereon, and all material claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, that no such Tax or claim need be paid
to the extent (i) either the amount thereof is immaterial or the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings, (ii) adequate reserves in conformity with GAAP with respect thereto
have been made or provided therefor and (iii) such proceedings could not
reasonably be expected to result in the sale, forfeiture or loss of any portion
of the Collateral or any interest therein.  The Borrower shall not change its
status as a disregarded entity for U.S. federal income tax purposes unless the
Administrative Agent shall have provided its prior written consent to such
change, which consent shall not be unreasonably withheld, conditioned or delayed
and, at all times that it is disregarded as an entity separate from its owner
for U.S. federal income tax purposes, it will have Parent, a “domestic
corporation” within the meaning of Section 7701(a)(30) of the Code, as its
regarded owner (directly or indirectly through another disregarded entity) for
U.S. federal income tax purposes.

 

6.07.      Compliance with Laws and Material Contracts.  The Borrower shall (a)
comply with the requirements of all Laws and all orders, writs, injunctions and
decrees of a Governmental Authority applicable to it or to its business or
property except where the failure to comply or to perform, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect; and (b) perform its obligations under all of its Material Contracts,
except where the failure to comply or to perform, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
The Parent shall maintain in effect and enforce policies and procedures designed
to ensure compliance in all material respects by the Borrower, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

6.08.      Books and Records.  The Borrower shall maintain proper books of
record and account as are reasonably necessary to prepare the information
required by Section 6.01. Without at least thirty (30) days’ (or such shorter
period as the Administrative Agent may agree to) prior written notice to the
Administrative Agent, the Borrower shall not maintain any of the Borrower’s
books and records at any office other than at the address indicated in Schedule
10.02.

6.09.      Use of Proceeds.

(a)         The Borrower shall use the proceeds of the Initial Loans, together
with cash on hand, to cause the Cheetah Payoff to occur on or promptly after the
Funding Date.  The proceeds of each other Loan made hereunder will be used by
the Borrower for any purpose not prohibited hereunder, including, without
limitation, (i) for distribution as a dividend or a return of capital to the





79

--------------------------------------------------------------------------------

 



equity or limited liability company interests of Parent or any other Person
owning Equity Interests in the Borrower (a “Parent Company”), (ii) for the
purchase of margin stock and (iii) otherwise for general corporate purposes.

(b)         The Borrower shall not use, and the Borrower shall procure that its
Subsidiaries, the Parent, or any other Parent Company of the Borrower and the
directors, officers, employees and agents of the Borrower, its Subsidiaries, the
Parent and any other Parent Company of the Borrower, shall not use, the proceeds
of the Loans (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

(c)          The Borrower has no contemplated plans to use the proceeds of any
Loan to pay any debt or fees owed to, or engage in specific transactions with,
any Person known by it to be a non-bank Affiliate of a Lender.

6.10.      Purpose Statement.  Upon request from a Lender or an Agent, the
Borrower shall deliver to such Lender or Agent a completed Form U-l Purpose
Statement or Form G-3 Purpose Statement, as applicable, each as published by the
FRB.

6.11.      Further Assurances. The Borrower shall promptly, at its sole cost and
expense, execute and deliver to the Agents and the Lenders such further
instruments and documents, and take such further action, as the Agents may, at
any time and from time to time, reasonably request in order to carry out the
intent and purpose of the Loan Documents and to establish and protect the
rights, interests and remedies created, or intended to be created, in favor of
the Secured Parties hereby and thereby.

ARTICLE VII

NEGATIVE COVENANTS

So long as the Loans or other Obligations (other than contingent obligations in
respect of which no claim has been asserted) shall remain unpaid or unsatisfied,
without the prior written consent of all of the Lenders:

7.01.      Restricted Transaction.  The Borrower shall not, and shall cause the
Parent and the Borrower’s and the Parent’s respective Subsidiaries not to, enter
into any Restricted Transaction.

7.02.      Liens.  The Borrower shall not create, incur, assume or suffer to
exist any Lien, and the Borrower shall cause its Subsidiaries not to create,
incur, assume or suffer to exist any Lien, upon the Collateral, other than
Permitted Liens.

7.03.      Indebtedness.  The Borrower shall not create, incur, assume or suffer
to exist any Indebtedness, other than Permitted Liabilities.





80

--------------------------------------------------------------------------------

 



7.04.      Dispositions.  The Borrower shall not make any Disposition of Pledged
Shares or enter into any agreement to make any Disposition of Pledged Shares,
other than, (a) so long as no Mandatory Prepayment Event or Default or Event of
Default has occurred and is continuing or would result therefrom, (i)
Dispositions of Pledged Shares and the proceeds thereon; provided that (A) such
Pledged Shares would be permitted to be released pursuant to Section 2.09(c),
 (e) or (h), (B) the Calculation Agent shall have received a written notice from
the Borrower requesting a release of such Collateral (and the Calculation Agent
shall give each Applicable Lender prompt notice thereof) on the date specified
therein (which date shall be no earlier than the Business Day immediately
following the first Business Day on which the Calculation Agent has received
such notice by 1:00 p.m.), including the amount and type of Collateral requested
to be released and (C) after giving effect to the release of such Pledged Shares
from the Collateral Accounts in connection with such Disposition, if the LTV
Ratio would be greater than the Initial LTV Level, the Borrower shall,
concurrently with settlement of such Disposition (or, if earlier, the proposed
release of Pledged Shares from the Collateral Accounts in connection therewith)
and as a condition to release of such Pledged Shares from the Collateral
Accounts, either (1) prepay the outstanding Loans in an amount sufficient to
cause the LTV Ratio to be equal to or less than the Initial LTV Level after
giving effect to such release, together with the Prepayment Amount, if
applicable, accrued interest to the date of such payment on the principal amount
paid and any amount required pursuant to Section 3.04, or (2) deposit Cash
and/or Cash Equivalents, that will constitute Eligible Cash Collateral, in the
Collateral Accounts controlled by the Applicable Lenders in accordance with
Section 3 of the Security Agreement in such amount sufficient to, after giving
effect to such posting and such release, cause the LTV Ratio to be equal to or
less than the Initial LTV Level and (b) Restricted Payments permitted under
Section 7.07;  provided that the Borrower shall not make any Disposition of
Pledged Shares (other than Restricted Payments permitted pursuant to Section
7.07) pursuant to this Section 7.04 at any time that the Borrower possesses any
material Non-public Information in respect of the Issuer of such Pledged Shares.

7.05.      Investments.  The Borrower shall not make any Investments other than
in the Permitted Assets and any other assets that may become Permitted Assets
after the date hereof and, in each case, the proceeds thereof, so long as such
proceeds constitute “Permitted Assets” hereunder.

7.06.      Amendments or Waivers of Organization Documents.  The Borrower shall
not directly or indirectly agree to any amendment, restatement, supplement or
other modification to, or waiver of (including, without limitation, by way of
merger), (i) any provision in Borrower’s Organization Documents (unless approved
by the Initial Loan Lenders or, if no such Initial Loan Lenders are Lenders at
such time, the Required Lenders) relating to the Independent Manager,
Independent Manager Matters or the Borrower being a Special Purpose Entity, or
(ii) any other provision of the Borrower’s Organization Documents after the
Closing Date, except (in the case of this clause (ii)) to the extent the same
could not reasonably be expected to have a Material Adverse Effect.

7.07.      Restricted Payments.  The Borrower shall not declare or make,
directly or indirectly, any Restricted Payment of Collateral, or incur any
obligation (contingent or otherwise) to do so; provided that, for the avoidance
of doubt, the Borrower may incur obligations to make and/or make Restricted
Payments consisting of (a) the proceeds of the Loans, (b) Pledged Shares





81

--------------------------------------------------------------------------------

 



and the proceeds thereon or therefrom if and to the extent such Pledged Shares
can be disposed of pursuant to Section 7.04(a), and (c) Eligible Cash Collateral
and the proceeds therefrom if and to the extent such Eligible Cash Collateral
would be permitted to be released pursuant to Section 2.09.

7.08.      No Impairment of Collateral.  The Borrower shall not take any action
that would impair any Applicable Lender’s rights in the Collateral, except for
Dispositions, Restricted Payments, Investments and releases of Collateral
otherwise permitted by this Agreement.

7.09.      Fundamental Changes.  The Borrower shall not dissolve, liquidate,
merge or consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) other than to the Secured
Parties as provided in the Loan Documents.

7.10.      Limitation on Borrower’s Activities.  The Borrower shall not,
directly or indirectly, (i) engage in any business or conduct any activity other
than, so long as not prohibited under the Loan Documents, (v) activities
permitted under clauses (a) through (e) of the definition of Special Purpose
Entity, (w) the acquisition, ownership, holding, voting, sale, transfer,
exchange, assignment, disposition or management of, or other dealings in or
with, Permitted Assets, (x) the performance of its obligations with respect to
Permitted Liabilities, (y) performance of ministerial activities and payment of
Taxes and administrative fees necessary for compliance with Permitted
Liabilities and (z) the maintenance of its legal existence, including the
ability to incur reasonable fees, costs and expenses in the ordinary course
relating to such maintenance, (ii) enter into any Contractual Obligation, other
than Permitted Liabilities or any other transaction or agreement between itself
and any Person other than as not prohibited under this Agreement or the other
Loan Documents, including with respect to Dispositions of Permitted Assets or
(iii) have any employees or sponsor, maintain or contribute to, any Plan subject
to Title IV of ERISA or any multiemployer plan, as defined in Section 3(37) of
ERISA.

7.11.      Status of Shares. The Borrower shall not transfer any Shares to the
Collateral Accounts unless such Shares shall (i) be of the same class as
securities listed on a national exchange registered under Section 6 of the
Exchange Act or quoted in a U.S. automated inter-dealer quotation system, (ii)
not be, in the hands of the Borrower, a “restricted security” within the meaning
of Rule 144, (iii) be registered in the name of DTC or its nominee, maintained
in the form of book-entry on the books of DTC, and are allowed to be settled
through DTC’s regular book entry settlement services, (iv) not be otherwise
subject to any Transfer Restrictions (whether in the hands of the Borrower or
any Lender or Agent exercising its rights with respect thereto under the Loan
Documents) except for Permissible Transfer Restrictions and (v) have a “holding
period” (for purposes of Rule 144) of at least twelve (12) months in the hands
of the Borrower.  At all times the Borrower shall not permit any Transfer
Restrictions on the Pledged Shares except for Permissible Transfer Restrictions.

7.12.      Investment Company.   The Borrower shall not become, nor permit any
Person Controlling the Borrower, to become, or become required to be, registered
as an “investment company” within the meaning of the Investment Company Act.

7.13.      Transactions with Affiliates.  The Borrower shall not enter into any
transaction of any kind with or make any payment or transfer to any Affiliate of
the Borrower whether or not





82

--------------------------------------------------------------------------------

 



in the ordinary course of business, other than (i) Investments or Restricted
Payments not prohibited under this Agreement, (ii) the Borrower’s acquisition,
ownership, holding, sale, transfer, exchange, assignment, disposition or
management of, or other dealings with respect to, Permitted Assets (and the
exercise of the Borrower’s rights with respect thereto in a manner that is not
prohibited by any provision of the Loan Documents), (iii) dividends,
distributions or Dispositions of Permitted Assets not prohibited under Section
7.04 or Section 7.07 hereunder and (iv) any other transaction permitted by
clause (s) of the definition of Special Purpose Entity.

7.14.      No Subsidiaries.  The Borrower shall not have, form, create,
organize, incorporate or acquire any Subsidiaries or conduct any business or
hold any assets through any Subsidiary.

7.15.      ERISA and Related Matters.  The Borrower shall not:

(a)         maintain, contribute or incur any obligation to, or agree to
maintain, contribute or incur any obligation to, or permit any ERISA Affiliate
to maintain, contribute or incur any obligation to or agree to maintain,
contribute or incur any obligation to, any Plan where such obligation or
agreement could reasonably be expected to have a Material Adverse Effect; or

(b)         engage in or permit any transaction that would result in the assets
or property of the Borrower being deemed to be “plan assets” (as defined in
Section 3(42) of ERISA) or assets of any Plan pursuant to any substantially
similar non-US or other law.

7.16.      Regulation of the Board of Governors.  The Borrower shall not take
any actions that would cause the transactions contemplated by the Loan Documents
to violate, or result in a violation of, Regulations T, U, or X.

7.17.      Certification of Public Information.  Notwithstanding anything to the
contrary herein or in any other Loan Document, the Borrower shall not provide
any Lender or Agent with any material Non-public Information with respect to any
Issuer, its Subsidiaries or their securities.  Concurrently with the delivery of
any document, notice or other communication regarding the transaction by or on
behalf of the Borrower in connection with the Loan Documents (each, a
“Communication”), the Borrower shall be deemed to have represented that such
Communication does not contain any such material Non-public Information, with
respect to any Issuer, its Subsidiaries or their securities. If any
Communication is required to be delivered pursuant to this Agreement and is
being distributed through Debtdomain, IntraLinks/IntraAgency, SyndTrak or
another relevant website or other information platform (the “Platform”), such
Communication shall not contain any such material Non-public Information.

7.18.      Name, Form and Location.  The Borrower shall not change its name or
the name under which it does business, the form or jurisdiction of its
organization, or the location of its chief executive office without the prior
written consent of the Administrative Agent, such consent not to be unreasonably
withheld, conditioned or delayed.

7.19.      Limitation on Certain Sales.  At all times during the period from,
and including, the occurrence of an Event of Default under Section 8.01(a) or
Section 8.01(b)(i)(x) with respect to Section 2.09(a), a Mandatory Prepayment
Event (or an event that, with the passage of time, would result in a Mandatory
Prepayment Event) or an acceleration of the Loans pursuant to Section





83

--------------------------------------------------------------------------------

 



8.02 to, and including, the date twenty (20) calendar days immediately following
the completion or termination of the related foreclosure by the Applicable
Lenders under the Security Agreement, the Borrower will not, and shall cause its
Subsidiaries not to, directly or indirectly, without the prior written consent
of the Administrative Agent, (i) offer, pledge, sell, contract to sell, sell
short, sell any call option or other right or warrant to purchase, purchase any
put option, lend, hedge any “long” position in or otherwise transfer or dispose
of, directly or indirectly, any Shares or any securities convertible into or
exercisable or exchangeable for any Shares or (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any Shares, whether any such transaction described
in clause (i) or (ii) above is to be settled by delivery of any Shares or such
other securities, in cash or otherwise.

7.20.      Anti-Terrorism Laws.  The Borrower shall not, and the Borrower shall
cause its Subsidiaries and the Parent or any other Parent Company of the
Borrower not to, in each case:

(a)         (i) violate any Anti-Terrorism Laws or (ii) engage in any
transaction, investment, undertaking or activity that conceals the identity,
source or destination of the proceeds from any category of prohibited offenses
designated from time to time by the Organisation for Economic Co-operation and
Development’s Financial Action Task Force on Money Laundering (or any successor
organization or task force); or

(b)         (i) deal in, or otherwise engage in any transaction related to, any
property or interests in property blocked pursuant to any Anti-Terrorism Law or
(ii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempt to violate, any of the
prohibitions set forth in any Anti-Terrorism Law or the FCPA.

7.21.      Dispositions of Shares by Parent.      The Borrower shall cause the
Parent and its Subsidiaries (other than the Borrower) not to Dispose of any CHTR
Shares if the effect of any such Disposition would be to cause the amount of
credit extended hereunder to exceed the maximum loan value (as defined in
Regulation U of the FRB) of the collateral directly or indirectly securing such
credit.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01.      Events of Default.  Any of the following shall constitute an Event of
Default:

(a)         Non-Payment.  The Borrower fails to pay when and as required to be
paid herein any amount of principal of or interest on the Loans or any other
amount payable hereunder or under any other Loan Document, including by reason
of any payment required pursuant to Section 2.03,  2.04,  2.05 or 2.06;
 provided, that if any payment of interest due and payable hereunder or under
any other Loan Document is not paid when due, such failure shall not be an Event
of Default unless  such failure continues unremedied for five (5) days after the
Borrower receives notice thereof from the Administrative Agent; or





84

--------------------------------------------------------------------------------

 



(b)         Other Defaults.

(i)             Covenants. The Borrower (x) fails to perform or observe any
term, covenant or agreement contained in any of Sections 2.09(a) or (d)
 (provided, that if a release of Collateral occurs in contravention of Section
2.09(d) or upon the unilateral action of the Custodian and such Collateral is
returned within one (1) Business Day of delivery of notice from the Lenders to
the Borrower that such release was erroneous and the conditions for such release
had not been met, no Event of Default shall be deemed to have occurred) or
Sections 6.03 or 6.04(a) or Article VII of this Agreement, (y) fails to perform
or observe any term, covenant or agreement contained in Section 6.05 of this
Agreement on its part to be performed or observed and such failure continues
unremedied for five (5) Business Days after the earlier of the date on which (A)
the Borrower becomes aware of such failure or (B) the Borrower receives notice
from the Administrative Agent of such failure or (z) fails to perform or observe
any other covenant or agreement (not specified elsewhere in this Section 8.01)
contained in any Loan Document on its part to be performed or observed and such
failure continues unremedied for thirty (30) days after the earlier of the date
on which (A) the Borrower becomes aware of such failure or (B) the Borrower
receives notice from the Administrative Agent of such failure; or

(ii)            Restricted Transactions.  The Parent or any of its Subsidiaries
enters into a Restricted Transaction; or

(c)          Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower herein, in any other Loan Document or in any certificate, financial
statement or other document delivered in connection herewith or therewith shall
be false, incorrect or misleading in any material respect when made or deemed
made; or

(d)         Insolvency Proceedings, Etc.  The Borrower institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes a
general assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, ad hoc manager or similar officer for it or for all or any
material part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, ad hoc manager or similar officer is appointed
without the application or consent of the Borrower, as the case may be, and the
appointment continues undischarged for sixty (60) days; or any proceeding under
any Debtor Relief Law relating to the Borrower or to all or any material part of
its property is instituted without the consent of the Borrower, as the case may
be, and continues undismissed for thirty (30) days, or an order for relief is
entered in any such proceeding; or

(e)          Inability to Pay Debts; Attachment.  (i) The Borrower admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of the Borrower and
is not released or vacated within sixty (60) days after its issue or levy; or





85

--------------------------------------------------------------------------------

 



(f)          Judgments.  There is entered against the Borrower a judgment,
decree or order for the payment of money that (x) individually or taken together
with any other such judgments, decrees and/or orders exceeds the Threshold
Amount and (y) is not fully covered by insurance as to which a solvent insurance
company that is not an Affiliate of the Borrower has not denied coverage and (A)
enforcement proceedings are commenced upon such judgment or order or (B) such
judgment, order or decree shall not have been vacated, discharged or stayed
within sixty (60) days from entry; or

(g)          Invalidity of Loan Documents.  Any provision of any Loan Document
at any time after its execution and delivery and for any reason other than
satisfaction in full of all the Obligations or termination in accordance with
the terms thereof ceases to be in full force and effect; or the Borrower
contests in any manner the validity or enforceability of any provision of any
Loan Document applicable to it or the Borrower denies that it has any or further
liability or obligation under any Loan Document or purports to revoke, terminate
or rescind any provision of any Loan Document; or

(h)         Lien Defects.  Subject to Borrower’s cure rights set forth in clause
(b) of this Section 8.01, any Lien created by any of the Collateral Documents
shall, except as expressly permitted by this Agreement and the other Loan
Documents, at any time fail to constitute a valid and perfected Lien on all of
the Collateral purported to be subject thereto, securing the Obligations
purported to be secured thereby, subject to no prior or equal Lien (except as
permitted hereunder), or the Borrower shall so assert in writing, other than any
such failure arising or resulting primarily from any action or inaction on the
part of a Secured Party or the Custodian; or

(i)           [Reserved]; or

(j)          [Reserved]; or

(k)         Cross-Default.  (i) The Borrower shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Indebtedness (other than the Obligations) in excess of the Threshold Amount,
when and as the same shall become due and payable (after the expiration of any
grace or cure period applicable thereto); or (ii) any event or condition occurs
that results in any Indebtedness (other than the Obligations) of the Borrower in
excess of the Threshold Amount becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any such Indebtedness or any trustee or agent
on its or their behalf to cause any such Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity (or to require an offer to purchase or redeem or prepay
to be made to the holders of such Indebtedness or a payment be made under any
Indebtedness constituting a guaranty of Indebtedness in excess of the Threshold
Amount), but in each case, only after the expiration of any grace or cure period
applicable thereto; provided that this clause (k) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, and in connection therewith
such secured Indebtedness which is due is repaid.

8.02.      Remedies upon Event of Default.  If any Event of Default occurs and
is continuing:





86

--------------------------------------------------------------------------------

 



(a)         the Administrative Agent may and, upon request from the Required
Lenders, shall, and each Lender may individually (as to its own Loans and
Commitments) (i) terminate forthwith the Commitments of the Lenders (or if a
Lender is taking such action individually, the Commitment of such Lender, as
applicable) and (ii) declare the unpaid principal amount of the Loans (or if a
Lender is taking such action individually, the Loans owing to such Lender, as
applicable), all interest accrued and unpaid thereon, any Prepayment Amount and
all other amounts owing or payable hereunder or under any other Loan Document to
all Lenders or (if a Lender is taking such action individually, to such Lender,
as applicable), to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Borrower; and

(b)         each Applicable Lender may exercise all rights and remedies
available to it under the Loan Documents (including the enforcement of any and
all Liens created pursuant to the Collateral Documents) and applicable Law;

provided that upon the occurrence of any Event of Default pursuant to Section
8.01(d) or 8.01(e), the Commitments of all Lenders shall automatically terminate
and the unpaid principal amount of the Loans, any Prepayment Amount and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of any Lender or Agent. If any Lender
elects to take any of the foregoing actions individually (without the
Administrative Agent acting on behalf of such Lender), such Lender shall notify
the other Lenders and the Administrative Agent of such election and action prior
to or substantially concurrently with the taking of such action.

8.03.      Application of Funds. (a) After the exercise of any remedies as
provided for in Section 8.02 (or after the Loans have automatically become due
and payable as set forth in the proviso to Section 8.02), any amounts received
by the Administrative Agent on account of the Obligations after giving effect to
clause (b) below, subject to the provisions of Section 2.13, shall be applied:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agents and amounts payable under Sections 3.01,
 3.03 and 3.04) payable to each Agent in its capacity as such; and

Second, the balance, if any, after all of the Obligations (other than contingent
obligations in respect of which no claim has been asserted) have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

(b)           Notwithstanding anything to the contrary contained herein, in
connection with the exercise of remedies, all proceeds received by any
Applicable Lender with respect to any sale of, any collection from, or other
realization upon all or any part of such Applicable Lender’s Applicable
Collateral (as defined in the Security Agreement, shall be applied by such
Applicable Lender against the Obligations as provided in Section 6(g) of the
Security Agreement.

8.04.      Certain Provisions Related to Applicable Lenders.

(a)           For the avoidance of doubt, each Applicable Lender may choose to
exercise any remedies provided for herein or in any other Loan Document, or
refrain from





87

--------------------------------------------------------------------------------

 



exercising such remedies, in its sole discretion with respect to its Applicable
Collateral (as defined in the Collateral Account Control Agreement).  No
Applicable Lender shall have any fiduciary or other express or implied duties to
the other Lenders in connection with the exercise of remedies with respect to
its Applicable Collateral or otherwise and no Lender shall interfere with such
exercise of remedies, it being understood and agreed that all powers, rights and
remedies under the Loan Documents may be exercised solely by each Applicable
Lender in its capacity as collateral agent for the benefit of itself, each of
its Agented Lenders and each of the Agents (solely, in the case of each Agent,
to the extent of such Applicable Lender’s Applicable Percentage of any
Obligations owing to such Agent in its capacity as an Agent and not as a Lender,
Applicable Lender, Agented Lender or otherwise) in accordance with the terms
thereof. No Lender shall claim (or support any claim by any third party) that a
sale or other disposition of such Applicable Lender’s Applicable Collateral by
such Applicable Lender was not commercially reasonable.  Each Applicable Lender
shall be deemed to have exercised reasonable care in the custody and
preservation of its Applicable Collateral in its possession if such Applicable
Collateral is accorded treatment reasonably equal to that which such Applicable
Lender accords its own property.

(b)           In connection with any assignment by a Lender, the Borrower agrees
to (i) (x) unless the applicable assignee elects to be an Agented Lender with
respect to such assigned interest or is an existing Applicable Lender and the
establishment of a Collateral Account and the execution and delivery of joinders
to the Collateral Account Control Agreement is not necessary due to such
Applicable Lender’s  existing Collateral Account and Collateral Account Control
Agreement or (y) otherwise, (I) establish a separate Collateral Account with the
Custodian, (II) enter into a joinder to the Collateral Account Control Agreement
with respect to such Collateral Account and a joinder to the Security Agreement,
and (III) if reasonably requested by the Custodian, enter into a customer
account agreement or other agreement with the Custodian and (ii) make
appropriate amendments to this Agreement and the other Loan Documents to reflect
any administrative, technical or similar changes as are reasonably requested by
the Applicable Lenders, the assignee or the Administrative Agent.

(c)            Upon any Applicable Lender’s sale or other disposition of its
Applicable Collateral pursuant to this Agreement and the Security Agreement, the
security interest of each other Person in such Collateral shall automatically
terminate.  Each Agent and Lender will execute, deliver and file such documents
(including UCC-3 financing statements), if any, reasonably requested by an
Applicable Lender to evidence such Lender’s release of its security interest in
the Collateral pledged to the foreclosing Applicable Lender that has been sold
or otherwise disposed of.

(d)           Each Lender agrees that it will not challenge or question or
support any other Person in challenging or questioning in any proceeding the
validity, attachment, perfection or priority of any Lien of any Applicable
Lender under any Collateral Document or the validity or enforceability of the
priorities, rights or duties with respect to the Collateral established by the
other provisions of this Agreement.





88

--------------------------------------------------------------------------------

 



ARTICLE IX

AGENTS

9.01.      Authorization and Authority.

(a)         Each Lender and each other Agent hereby irrevocably appoints Bank of
America, N.A. to act on its behalf as the Calculation Agent and Bank of America,
N.A. to act on its behalf as the Administrative Agent, in each case hereunder
and under the other Loan Documents and authorizes each Agent to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  In performing its functions and duties
hereunder, each Agent shall act solely as an agent of Lenders and any other
Agent and does not assume and shall not be deemed to have assumed any obligation
towards or relationship of agency or trust with or for the Borrower.  It is
understood and agreed that the use of the term “agent” (or any similar term)
herein or in any other Loan Document with reference to the Administrative Agent
or the Calculation Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law.  Instead, such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b)         Each of the Agents hereby irrevocably appoints each Applicable
Lender and each of the Agented Lenders of an Applicable Lender hereby
irrevocably appoints each such Applicable Lender, in each case, as its
collateral agent for the benefit of itself, each such Agented Lender and the
Agents to act on its behalf for purposes of the Collateral Account Control
Agreement to which it is a party, Section 8.03 and the Security Agreement and
authorizes each Applicable Lender to take such actions on its behalf and to
exercise such powers as are contemplated by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. In
performing its functions and duties hereunder, each Applicable Lender shall act
solely as an agent of each of its Agented Lenders and each of the Agents
(solely, in the case of each Agent, to the extent of such Applicable Lender’s
Applicable Percentage of any Obligations owing to such Agent in its capacity as
an Agent and not as a Lender, Applicable Lender, Agented Lender or otherwise)
and does not assume and shall not be deemed to have assumed any other obligation
towards or fiduciary relationship or trust with or for the Borrower, any other
Lender or any Agent.

(c)          The provisions of this Article IX are solely for the benefit of the
Agent and the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions, except as the same relate to the
performance or observance of any of the provisions set forth in Section 9.06 and
Section 9.08, which are also for the benefit of, and are binding upon, the
Borrower.

9.02.      Agent Individually.

(a)         Each Person serving as an Agent hereunder that is also a Lender
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not such Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include each Person serving as an Agent hereunder in
its individual capacity.  Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in





89

--------------------------------------------------------------------------------

 



any kind of business with the Borrower or any Affiliate thereof as if such
Person were not an Agent hereunder and without any duty to account therefor to
the Lenders.

(b)         Each Lender understands that each Person serving as an Agent, acting
in its individual capacity, and its Affiliates (collectively, an “Agent’s
Group”) are engaged in a wide range of financial services and businesses
(including investment management, financing, securities trading, corporate and
investment banking and research) (such services and businesses are collectively
referred to in this Section 9.02 as “Activities”) and may engage in the
Activities with or on behalf of the Borrower or its Affiliates.  Furthermore, an
Agent’s Group may, in undertaking the Activities, engage in trading in financial
products or undertake other investment businesses for its own account or on
behalf of others (including the Borrower and its Affiliates and including
holding, for its own account or on behalf of others, equity, debt and similar
positions in the Borrower or its Affiliates), including trading in or holding
long, short or derivative positions in securities, loans or other financial
products of one or more of the Borrower and its Affiliates.  Each Lender
understands and agrees that in engaging in the Activities, an Agent’s Group may
receive or otherwise obtain information concerning the Borrower and its
Affiliates (including information concerning the ability of the Borrower to
perform its obligations hereunder or under the other Loan Documents) which
information may not be available to any of the Lenders that are not members of
an Agent’s Group.  No Agent nor any member of such Agent’s Group shall have any
duty to disclose to any Lender or use on behalf of the Lenders, and shall not be
liable for the failure to so disclose or use, any information whatsoever about
or derived from the Activities or otherwise (including any information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Borrower or any Affiliate thereof) or to
account for any revenue or profits obtained in connection with the Activities,
except that an Agent shall deliver or otherwise make available to each Lender
such documents as are expressly required by this Agreement to be transmitted by
an Agent to the Lenders.

(c)          Each Lender further understands that there may be situations where
members of an Agent’s Group or their respective customers (including the
Borrower and its Affiliates) either now have or may in the future have interests
or take actions that may conflict with the interests of any one or more of the
Lenders (including the interests of the Lenders hereunder).  Each Lender agrees
that no member of an Agent’s Group is or shall be required to restrict its
activities as a result of the Person serving as an Agent being a member of such
Agent’s Group, and that each member of an Agent’s Group may undertake any
Activities without further consultation with or notification to any
Lender.  None of (i) the Loan Documents, (ii) the receipt by an Agent’s Group of
information (including Information) concerning the Borrower or its Affiliates
(including information concerning the ability of the Borrower to perform its
obligations hereunder and under the other Loan Documents) nor (iii) any other
matter shall give rise to any fiduciary, equitable or contractual duties
(including any duty of trust or confidence) owing by an Agent or any member of
such Agent’s Group to any Lender including any such duty that would prevent or
restrict an Agent’s Group from acting on behalf of customers (including the
Borrower or its Affiliates) or for its own account.





90

--------------------------------------------------------------------------------

 



9.03.      Duties of the Agents; Exculpatory Provisions.

(a)         An Agent’s duties hereunder and under the other Loan Documents are
solely ministerial and administrative in nature and no Agent shall have any
duties or obligations except those expressly set forth herein or
therein.  Without limiting the generality of the foregoing, an Agent (i) shall
not be subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing, (ii) shall not have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that such Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein) (and shall be fully protected
in so acting or refraining from acting); provided that an Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent or any of its Affiliates to liability or that is contrary
to any Loan Document or applicable Law, including, for the avoidance of doubt,
any action that may be in violation of the automatic stay (if any) under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law, and
(iii) shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by such Agent or any of its Affiliates in any capacity.

(b)         No Agent shall be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as such Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Section 10.01 or Section 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct.  No Agent shall be deemed to have knowledge of
any Default or Event of Default or the event or events that give or may give
rise to any Default or Event of Default unless and until the Borrower or any
Lender shall have given notice to such Agent describing such Default or Event of
Default and such event or events.

(c)          No Agent nor any member of an Agent’s Group shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty,
representation or other information made or supplied in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith or the adequacy, accuracy and/or completeness of the
information contained therein, (iii) the performance or observance of any of the
covenants, agreements or other terms, conditions or provisions set forth herein
or in any of the other Loan Documents, or as to the use of the proceeds of the
Loans, or as to the existence or possible existence of any Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or the perfection or priority of any Lien or security interest created
or purported to be created hereby or thereby or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than (but subject
to the foregoing clause (ii)) to confirm receipt of items expressly required to
be delivered to an Agent.

(d)         Nothing in this Agreement shall require an Agent or any of its
Related Parties to carry out any “know your customer” or other checks in
relation to any Person on behalf





91

--------------------------------------------------------------------------------

 



of any Lender and each Lender confirms to the Agents that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by an Agent or any of its
Related Parties.

(e)          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, no Agent, in its capacity as such, shall have any powers,
duties or responsibilities under this Agreement or any other Loan Documents,
except in its capacity, as applicable, as such Agent hereunder or thereunder.

9.04.      Reliance by Agent.  Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any telephonic or electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  Each Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of the Loans that by its terms must be fulfilled to the satisfaction of a
Lender, each Agent may presume that such condition is satisfactory to such
Lender unless an officer of an Agent responsible for the transactions
contemplated hereby shall have received notice to the contrary from such Lender
(in accordance with Section 10.02) prior to the making of the Loans.  Each Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

9.05.      Delegation of Duties.  An Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Documents
by or through any one or more agents or sub agents appointed by such Agent, and
such Agent and any such agent or sub agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties; provided that in each case that no such delegation to an agent, sub
agent or a Related Party shall release an Agent from any of its obligations
hereunder.  Each such agent or sub agent and the Related Parties of an Agent and
each such agent or sub agent shall be entitled to the exculpatory  benefits of
all provisions of this Article IX and Section 10.04 (as though such Persons were
an “Agent” hereunder and under the other Loan Documents) as if set forth in full
herein with respect thereto.  An Agent shall not be responsible for the
negligence or misconduct of any agents or sub agents except to the extent that a
court of competent jurisdiction determines in a final and non-appealable
judgment that such Agent acted with gross negligence or willful misconduct in
the selection of such agent or sub agent.

9.06.      Resignation of an Agent.  An Agent may at any time give notice of its
resignation to the Lenders and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right to appoint a successor in
consultation with the Borrower (unless an Event of Default has occurred and is
continuing), which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank (x) with an office in New York, New York and (y) a
combined capital surplus of $1,000,000,000.  If a Person serving as an Agent is
a Defaulting Lender or an Affiliate of a Defaulting Lender, or, subject to the
provisions of Section 2.09, the Calculation Agent has failed to deliver a
Collateral Shortfall Notice, the Required Lenders may, to the extent





92

--------------------------------------------------------------------------------

 



permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Agent and, in consultation with the Borrower
(except when an Event of Default exists), appoint a successor.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring Agent gives
notice of its resignation (such 30-day period, the “Lender Appointment Period”),
then the retiring Agent may on behalf of the Lenders appoint a successor Agent
meeting the qualifications set forth above; provided that in no event shall any
such successor be a Defaulting Lender. In addition and without any obligation on
the part of the retiring Agent to appoint, on behalf of the Lenders, a successor
Agent, the retiring Agent may at any time upon or after the end of the Lender
Appointment Period notify the Borrower and the Lenders that no qualifying Person
has accepted appointment as successor Agent and the effective date of such
retiring Agent’s resignation, which effective date shall be no earlier than
three (3) Business Days after the date of such notice. Upon the resignation
effective date established in such notice, or the date on which the Required
Lenders remove an Agent as set forth above, and regardless of whether a
successor Agent has been appointed and accepted such appointment, the retiring
or removed Agent’s resignation or removal shall nonetheless become effective and
(i) the retiring or removed Agent shall be discharged from its duties and
obligations as an Agent hereunder and under the other Loan Documents but shall
not be relieved of any of its obligations as a Lender, and (ii) all payments,
communications and determinations provided to be made by, to or through such
Agent shall instead be made by or to each Lender directly, until such time as
the Required Lenders appoint a successor Agent as provided for above in this
Section 9.06.  Upon the acceptance of a successor’s appointment as an Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties as an Agent of the retiring, retired or
removed Agent (other than any rights to indemnity payments owed to the retiring,
retired or removed  Agent) and the retiring, retired or removed Agent shall be
discharged from all of its duties and obligations as an Agent hereunder and/or
under the other Loan Documents but shall not be relieved of any of its
obligations as a Lender (if not already discharged therefrom as provided above
in this Section 9.06).  The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring, retired or removed
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article IX and Section 10.04 shall continue in effect for the
benefit of such retiring, retired or removed Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Agent was acting as an
Agent.  Notwithstanding anything herein to the contrary, (a) if at any time any
Agent ceases to be a Lender hereunder, such Agent shall be deemed to have
provided its notice of resignation, which notice shall be automatically
effective as of the date such Agent ceased to be a Lender hereunder, (b) if at
any time the Person serving as the Administrative Agent ceases to be the
Administrative Agent hereunder, such Person shall be deemed to have provided its
notice of resignation as Calculation Agent, which notice shall be automatically
effective as of the date such Person ceased to be the Administrative Agent
hereunder, and (c) if at any time the Person serving as the Calculation Agent
ceases to be the Calculation Agent hereunder, such Person shall be deemed to
have provided its notice of resignation as Administrative Agent, which notice
shall be automatically effective as of the date such Person ceased to be the
Calculation Agent hereunder.

9.07.      Non-Reliance on the Agents and Other Lenders.





93

--------------------------------------------------------------------------------

 



(a)         Each Lender confirms to the Agents, each other Lender and each of
their respective Related Parties that it (i) possesses (individually or through
its Related Parties) such knowledge and experience in financial and business
matters that it is capable, without reliance upon any of the Agents, any other
Lender or any of their respective Related Parties, of evaluating the merits and
risks (including tax, legal, regulatory, credit, accounting and other financial
matters) of (x) entering into this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder, (y) making
the Loans and (z) taking or not taking actions hereunder, (ii) is financially
able to bear such risks and (iii) based on such documents and information as it
has deemed appropriate, has performed its own analysis and made its own decision
(credit, legal and otherwise) that entering into this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder and that the making of the Loans are suitable and appropriate for it.

(b)         Each Lender acknowledges that (i) it is solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the other Loan Documents, (ii) it
has, independently and without reliance upon the Agents, any other Lender or any
of their respective Related Parties, made its own appraisal and investigation of
all risks associated with, and its own credit analysis and decision to enter
into, this Agreement based on such documents and information as it has deemed
appropriate and (iii) it will, independently and without reliance upon any
Agents, any other Lender or any of their respective Related Parties, continue to
be solely responsible for making its own appraisal and investigation of all
risks arising under or in connection with, and its own decisions (credit, legal
and otherwise) to take or not take action under, this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder based on such documents and information as it shall from time to time
deem appropriate, which may include, in each case:

(i)             the financial condition, status and capitalization of the
Borrower;

(ii)            the legality, validity, effectiveness, adequacy or
enforceability of this Agreement and the other Loan Documents and any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with this Agreement;

(iii)           determining compliance or non-compliance with any condition
hereunder to the making of the Loans and the form and substance of all evidence
delivered in connection with establishing the satisfaction of each such
condition; and

(iv)          the adequacy, accuracy and/or completeness of any other
information delivered by the Agents, any other Lender or by any of their
respective Related Parties under or in connection with this Agreement, the other
Loan Documents, the transactions contemplated hereby and thereby or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with this Agreement.





94

--------------------------------------------------------------------------------

 



9.08.      Lenders’ Rights with Respect to Collateral.

(a)         Each Lender (other than an Agented Lender), upon becoming a Lender
hereunder, shall establish a Collateral Account with the Custodian.  The
Borrower (or in the case of any Lender taking pursuant to an Assignment and
Assumption, the applicable assignor) shall instruct the Custodian to transfer to
such Collateral Account (or, in the case of an Agented Lender, to the relevant
Applicable Lender’s Collateral Account) such Lender’s Ratable Share of the
Collateral (including, ratably, the Pledged Shares and any other Collateral and,
if applicable, any proceeds in respect of the Eligible Assignee’s Ratable Share
of the Collateral); provided that, in the case of an Agented Lender, if the
relevant Applicable Lender is the assignor, such Agented Lender and Applicable
Lender may agree to retain such Collateral in the existing Collateral Accounts
or to transfer such Collateral to a new Collateral Account over which such
Applicable Lender has, or purports to have, control.

(b)         Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent and each Lender hereby
agree that (i) after and during the continuance of an Event of Default, each
Applicable Lender shall have the right individually to require the Custodian to
realize upon any of its Applicable Collateral and to apply the proceeds thereof
to the repayment of such Applicable Lender’s (and, ratably, its Agented
Lenders’, if applicable) portion of the Loans and other Obligations as provided
in Section 6(g) of the Security Agreement and (ii) in the event of a foreclosure
or similar enforcement action by such Applicable Lender on its Applicable
Collateral pursuant to a public or private sale or other disposition (including
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code), such Applicable Lender may be the purchaser or licensor of any
or all of such Applicable Collateral at any such sale or other disposition,
subject to Section 6(b) of the Security Agreement.

(c)          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, each Lender shall (and, if such Lender is an Agented
Lender, such Agented Lender shall instruct its Applicable Lender to) (without
notice to, or vote or consent of, any other Lender) take such actions as shall
be necessary and proper or reasonably requested by the Borrower to effect a
release of such Lender’s security interest in any Collateral, (i) subject to,
and in accordance with, Section 7(n) of the Security Agreement, when all
Obligations of such Lender (other than unmatured contingent indemnification
obligations) have been paid in full and all Commitments of such Lender have
terminated or expired or (ii) when such Collateral is expressly permitted to be
released pursuant to Section 2.09.

(d)         Each Agent hereby further authorizes each Applicable Lender and each
of the Agented Lenders of an Applicable Lender hereby further authorizes each
such Applicable Lender, in each case, to enter into the Loan Documents as
secured party on behalf of and for the benefit of itself, each of its Agented
Lenders and each of the Agents (solely, in the case of each Agent, to the extent
of such Applicable Lender’s Applicable Percentage of any Obligations owing to
such Agent in its capacity as an Agent and not as a Lender, Applicable Lender,
Agented Lender or otherwise) and agrees to be bound by the terms of the Loan
Documents. Without limiting the provisions of Section 9.10, the Lenders and the
Agents irrevocably authorize each Applicable Lender (as to its Applicable
Collateral) and each Lender and each Agent irrevocably authorizes the





95

--------------------------------------------------------------------------------

 



Calculation Agent, at its option and in its discretion, as applicable, to
release any Lien on any Collateral (i) upon termination of the aggregate
Commitments and payment in full of all Obligations (other than contingent
obligations with respect to which no claim has been made) (or, in the case of
any Applicable Lender, upon the termination of the aggregate Commitments held
by, and payment in full of all Obligations (other than contingent obligations
with respect to which no claim has been made) owing to, such Applicable Lender
and its Agented Lenders or Agents (solely, in the case of each Agent, to the
extent of such Applicable Lender’s Applicable Percentage of any Obligations
owing to such Agent in its capacity as an Agent and not as a Lender, Applicable
Lender, Agented Lender or otherwise), as applicable) or (ii) that is expressly
permitted to be released pursuant to Section 2.09.

9.09.      Withholding Taxes.  To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax.  If the IRS or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, or if Administrative Agent reasonably
determines that a payment was made to a Lender pursuant to this Agreement
without deduction of applicable withholding Tax from such payment, such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred.

9.10.      Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loans shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)         to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other obligations that
are owing and unpaid to the Agents or the Lenders under the Loan Documents and
to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders and the Agents (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the Agents
and their respective agents and counsel and all other amounts due the Lenders
and the Agents under the Loan Documents) allowed in such judicial proceeding;
and

(b)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making





96

--------------------------------------------------------------------------------

 



of such payments directly to the Lenders, to pay to the Administrative Agent any
amount due the Administrative Agent under the Loan Documents.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
obligations owed by the Borrower hereunder or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding

ARTICLE X

MISCELLANEOUS

10.01.      Amendments, Etc.  (a) No amendment, modification or waiver of any
provision of this Agreement or any other Loan Document, nor consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same (i) shall be in writing and signed by the Required Lenders and the Borrower
and (ii) notice of such amendment, modification, waiver or consent, together
with an executed copy of such amendment, modification waiver or consent, is
provided to the Agents, and then any such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided that no amendment, modification, waiver or consent shall be effective
if the effect thereof would be to:

(i)             extend or increase the Commitment of any Lender without the
written consent of such Lender (it being understood that any such amendment,
modification or waiver shall not require the separate consent of any other
Lenders, including, for the avoidance of doubt, Required Lenders); provided
that, notwithstanding the foregoing, any amendment, modification or waiver that
increases the aggregate principal amount of the Commitments and Loans permitted
to be incurred hereunder shall require the consent of the Required Lenders (it
being understood and agreed that this proviso shall not prohibit any Incremental
Agreement in accordance with Section 2.15 (as in effect on the Closing Date and
as amended with the consent of the Required Lenders));

(ii)            extend the scheduled final maturity of any Loan or any Note
without the written consent of such Lender (it being understood that any such
amendment, modification or waiver shall not require the separate consent of any
other Lenders, including, for the avoidance of doubt, Required Lenders);

(iii)           (x) amend, modify or waive any condition set forth in Section
4.02 (other than Section 4.02(d)) as to any Borrowing of Delayed Draw Loans
without the written consent of each Delayed Draw Lender (it being understood
that any such amendment, modification or waiver shall not require the separate
consent of any other Lenders, including, for the avoidance of doubt, Required
Lenders), (y) amend, modify or waive any condition set forth in Section 4.02
(other than Section 4.02(d)) as to any Borrowing of Additional Loans without the
written consent of each Additional Lender (it being understood that any such
amendment, modification or waiver shall not require the separate consent of any
other Lenders, including, for the avoidance of doubt, Required Lenders) or (z)
amend, modify or waive the condition set forth in Section 4.02(d) without





97

--------------------------------------------------------------------------------

 



the written consent of each Lender (it being understood that the waiver of any
Default or the amendment, waiver or other modification of any representation,
warranty, covenant or other provision of the Loan Documents (other than Section
4.02) effected in accordance with this Section 10.01 shall not require the
separate consent of the Delayed Draw Lenders or Additional Lenders);

(iv)          waive, reduce or postpone any scheduled repayment or mandatory
prepayment under Section 2.03 or Section 2.05 (but not voluntary prepayment)
without the consent of each Lender;

(v)           reduce the rate of interest on any Loan or any fee or any premium
payable hereunder without the consent of each Lender affected thereby;

(vi)          extend the time for payment of any such interest or fees without
the consent of each Lender;

(vii)         reduce the principal amount of any Loan without the consent of
each Lender affected thereby;

(viii)        except as otherwise permitted under Section 1.02(d), decrease the
Minimum Price or increase the Maximum Share Number, the LTV Margin Call Level,
the Initial LTV Level or the LTV Reset Level without the consent of each Lender;

(ix)          amend, modify, terminate or waive any provision of this Section
10.01 or any other provision of this Agreement that specifies the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder or change the
definition of “Required Lenders” without the consent of each Lender;

(x)           amend the definition of “Ratable Share”, “Pro Rata Basis” or
“Applicable Percentage”, or change Section 2.12 or Section 2.14 in a manner that
would alter the pro rata sharing required thereby, in each case, without the
consent of each Lender;

(xi)          [reserved];

(xii)         consent to the assignment or transfer by the Borrower of any of
its rights and obligations under any Loan Document without the consent of each
Lender; or

(xiii)        amend, modify or waive Section 2.09 without the consent of each
Lender;

provided,  further, that notwithstanding anything to the contrary herein, (A)
upon the occurrence of any Issuer Merger Event, Spin-Off Event or Potential
Adjustment Event, the Calculation Agent may, without the consent of any other
party but in consultation with each other Lender, (i) make corresponding
adjustments to one or more of the terms of the Loan Documents in an equitable
manner as the Calculation Agent determines necessary to preserve for the Lenders
the fair value of the Loans then in effect and (ii) determine the effective
date(s) of the adjustment(s), (B) if, following the Closing Date, the
Administrative Agent and the Borrower shall have jointly identified





98

--------------------------------------------------------------------------------

 



an ambiguity, inconsistency, obvious error or any error or omission of a
technical or immaterial nature, in each case, in any provision of any Loan
Document, then the Administrative Agent and the Borrower shall be permitted to
amend such provision to correct such ambiguity, inconsistency, error or
omission, and such amendment shall become effective without any further action
or consent of any other party to any Loan Documents if the same is not objected
to in writing by the Required Lenders within five (5) Business Days following
receipt of notice thereof, (C) the Borrower and the Persons providing any
Additional Loan Commitments may enter into any Incremental Agreement (and any
amendments thereto) in accordance with Section 2.15 without the consent of any
other Lender, and (D) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than the Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.  Any such adjustments pursuant to the
immediately preceding proviso shall be binding on all parties to the Loan
Documents (other than, in the case of the Collateral Account Control Agreement,
the Custodian (unless the Custodian consents thereto)) and all such parties
shall enter into such documentation required to reflect such adjustments.

(b)         No amendment or waiver of any provision of this Agreement or any
other Loan Document, nor consent to any departure by the Borrower therefrom,
shall amend, modify, terminate or waive any provision of Article IX as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent.

10.02.      Notices; Effectiveness; Electronic Communications.

(a)         Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile
transmission, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been delivered,  received or given (as
applicable) when received; notices sent by facsimile transmission shall be
deemed to have been delivered,  received or given (as applicable) when sent
(except that, if not delivered, received or given during normal business hours
for the recipient, shall be deemed to have been delivered,  received or given
(as applicable) at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b)         Electronic Communications.  Notices and other communications to any
Person hereunder or under the other Loan Documents may be delivered or furnished
by electronic





99

--------------------------------------------------------------------------------

 



communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by such Person.  An Agent, a Lender or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
or under the other Loan Documents by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless a Person otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed delivered, received or given (as
applicable) when sent (provided, that, if the sender receives electronic
notification that the message containing such notice or other communication is
undeliverable, such notice or other communication shall not be deemed delivered,
received or given, as applicable); provided that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been delivered, received or
given (as applicable)  at the opening of business on the next Business Day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed delivered, received or given (as
applicable)  upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor; provided that if such notice or communication is not sent during
normal business hours of the recipient, such notice or communication shall be
deemed delivered, received or given upon the opening of business on the next
Business Day for the recipient.

Notwithstanding the foregoing, each Collateral Shortfall Notice, Borrowing
Request, Voluntary Prepayment Notice, Mandatory Prepayment Notice, PIK Interest
Election Notice, and any notice delivered pursuant to Section 2.09(e) and any
notice of termination or reduction of Commitments may be delivered
electronically.

(c)          Change of Address, Etc.  Each of the Borrower, an Agent and a
Lender may change its address, facsimile number or telephone number for notices
and other communications hereunder by notice to the other party.

(d)         Reliance.  Each Lender and Agent shall be entitled to rely and act
upon any notices reasonably believed by it to have been given by or on behalf of
the Borrower.  The Borrower shall indemnify the Lenders, the Agents and each of
their Related Parties from all losses, costs, expenses and liabilities resulting
from the reliance by such Person on each notice reasonably believed by it to
have been given by or on behalf of the Borrower in accordance with this Section
10.02.  All telephonic notices to and other telephonic communications with a
Lender or an Agent may be recorded by such Lender or Agent and the Borrower
hereby consents to such recording.

(e)          The Platform.  ANY ELECTRONIC PLATFORM PROVIDED BY THE
ADMINISTRATIVE AGENT IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS, FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY





100

--------------------------------------------------------------------------------

 



AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall any Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the Borrower’s or any Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet.

(f)          The Borrower hereby acknowledges and agrees that (i) the
Administrative Agent and the Calculation Agent may, but shall not be obligated
to, make available to the Lenders  and the other Agents materials and/or
information provided by or on behalf of the Borrower hereunder, including,
without limitation, any Communications (collectively, the “Borrower Materials”),
by posting the Borrower Materials on the Platform, (ii) the Agents and the
Lenders are authorized to treat the Borrower Materials as not containing any
material Non-public Information, and (iii) the Borrower Materials may be
distributed to the Lenders and Agents through a portion of the Platform
designated as “Public Side Information”.

10.03.      No Waiver; Cumulative Remedies.  No failure by an Agent or a Lender
to exercise, and no delay by an Agent or a Lender in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

10.04.      Expenses; Indemnity; Damage Waiver.

(a)         Costs and Expenses.  The Borrower shall pay all reasonable and
documented out-of-pocket expenses incurred by the Lenders, the Agents and their
Affiliates (which, in the case of legal expenses, shall be limited to the
reasonable and documented fees, charges and disbursements of a single counsel
selected together by the Agents and the reasonable and documented fees, charges
and disbursements of a single special counsel to the Lenders and the Agents in
each relevant specialty (in each case except allocated costs of in-house
counsel) in connection with (A) the preparation, negotiation, execution and
delivery of this Agreement and the other Loan Documents (provided that the
Borrower’s obligation to pay such documented counsel fees, charges and
disbursements under this clause (A) shall be capped at $600,000 in the aggregate
for this Agreement and the other Loan Documents, (B) the administration of this
Agreement and the other Loan Documents and any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (C) the enforcement or
protection of the rights of the Lenders, the Agents and their Affiliates in
connection with this Agreement and the other Loan Documents, including (I) the
rights of the Lenders, the Agents and their Affiliates under this Section 10.04
or in connection with the Loans made hereunder and (II) all such reasonable and
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Loans; provided that solely in the case of any
actual or potential conflict of interest as determined by an affected Agent or
Lender, such expenses may include the fees, charges and disbursements of one
additional counsel (and one special counsel) for each similarly situated group
of Agents and/or Lenders.





101

--------------------------------------------------------------------------------

 



(b)         Indemnification by the Borrower.  The Borrower shall indemnify each
Lender, each Agent and each of their Related Parties (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related reasonable and documented
out-of-pocket expenses (which, in the case of legal expenses, shall be limited
to the reasonable and documented fees, charges and disbursements of a single
counsel for all Indemnitees and the reasonable and documented fees, charges and
disbursements of a single special counsel for all Indemnitees in each relevant
specialty (in each case except allocated costs of in-house counsel) for any of
the foregoing); provided that solely in the case of any actual or potential
conflict of interest as determined by the affected Indemnitee, such expenses may
include the fees, charges and disbursements of one additional counsel for the
affected Indemnitees as a whole) incurred by any Indemnitee or asserted against
any Indemnitee by any Person arising out of, in connection with, or as a result
of (i) the execution or delivery of this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) the Loans or the use or proposed use of the proceeds therefrom, or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, brought by any Person (including the Borrower and its Affiliates), and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available for (A) losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (I) the
gross negligence or willful misconduct of such Indemnitee or (II) a material
breach under this Agreement or any other Loan Document by such Indemnitee or
disputes between and among Indemnitees (other than disputes against the
Administrative Agent or any other Agent in such capacity or which involves an
act or omission by the Borrower or its Affiliates) and (B) any settlement
entered into by such person without the Borrower’s written consent (such consent
not to be unreasonably withheld or delayed) and (iv) any increased costs,
compensation or net payments incurred by or owed to any Indemnitee to the extent
addressed in Sections 3.03,  3.04 or 3.05, except to the extent set forth
therein.  This Section 10.04(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims or damages arising from any non-Tax
claim.

(c)          Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section 10.04 to be paid by it to any Agent  (or any sub-agent thereof) or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to such Agent or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent (or any sub-agent thereof) in its capacity as such, or
against any Related Party of any of the foregoing acting for such Agent(or any
such sub-agent) in connection with such capacity.  The obligations of Lenders
under this clause (c) are subject to the provisions of Section 2.11(g).

(d)         Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, each party hereto shall not assert, and hereby
waives, any claim against any other party or an Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive





102

--------------------------------------------------------------------------------

 



damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, the Loans or the use of the proceeds
thereof.  No party hereto or Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e)          Payments.  All amounts due under this Section 10.04 shall be
payable by the Borrower on demand therefor.

(f)          Survival.  The agreements in the first sentence of Section 2.10(a),
in Article III, in the penultimate sentence of Section 10.02(d), in this Section
10.04 and in Section 10.05 shall survive the repayment of all Obligations under
the Loan Documents.

10.05.    Payments Set Aside.  To the extent that any payment by or on behalf of
the Borrower is made to an Agent or the Lenders (or an Agent on behalf of the
Lenders), or a Lender or an Agent exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Lender or Agent in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such setoff had not occurred.

10.06.    Successors and Assigns.

(a)         Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and a Lender may not assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section 10.06, (ii) by way of participation
in accordance with the provisions of subsection (c) of this Section 10.06 or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of subsection (d) of this Section 10.06 (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (c) of this
Section 10.06 and, to the extent expressly contemplated hereby, the Indemnitees
and Affiliates of the Lenders and the Agents) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)         Assignments by a Lender.  A Lender may at any time assign to one or
more Eligible Assignees, all or a portion of its rights and obligations under
this Agreement (including all or a portion of the Loans at the time owing to it
or Commitments hereunder held by it at the time)





103

--------------------------------------------------------------------------------

 



pursuant to an Assignment and Assumption with the consent of the Administrative
Agent (not to be unreasonably withheld or delayed); provided that unless an
Event of Default exists and is continuing or such assignment is to Lender or an
Affiliate or Approved Fund of a Lender, such assignment shall be subject to the
consent of the Borrower, such consent not to be unreasonably withheld or delayed
(and which will be deemed given with respect to the Lenders previously
identified by the Borrower in writing as acceptable) and each such assignment
pursuant to this Section 10.06(b) shall be either (i) in an aggregate amount of
not less than $10,000,000 or (ii) an assignment of all of a Lender’s rights and
obligations hereunder.  From and after the effective date specified in the
Assignment and Assumption, and subject to the recordation thereof in the
Register pursuant to Section 2.10(a), such Eligible Assignee shall be a party to
this Agreement and, to the extent of the interest assigned by such Lender, have
the rights and obligations of such Lender under this Agreement; provided that
such Eligible Assignee shall not be entitled to receive greater amounts pursuant
to Section 3.01 than those to which such Eligible Assignee’s assignor would have
been entitled, at the time of the assignment, had no such assignment been made,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the assignment was effected.  Such Lender
shall, to the extent of the interest so assigned, be released from its
obligations under this Agreement (and, in the case of an assignment of all of
such Lender’s rights and obligations under this Agreement, shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
 3.03,  3.04,  10.04 and 10.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment); provided that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.  Upon
request, the Borrower (at its expense) shall execute and deliver new or
replacement Notes to such Lender and the assignee (with a copy to the
Administrative Agent), and shall execute and deliver any other documents
reasonably necessary or appropriate to give effect to such assignment and to
provide for the administration of this Agreement after giving effect thereto.
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this subsection (b) shall be treated for
purposes of this Agreement as sale by such Lender of a participation in such
rights and obligations in accordance with subsection (c) of this Section
10.06.  Upon any assignment pursuant to this Section 10.06(b), (I) the
applicable Eligible Assignee shall execute and deliver to the Borrower and the
Administrative Agent a joinder to each of the Security Agreement and the
Collateral Account Control Agreement (unless (x) such Eligible Assignee elects
to be an Agented Lender in the Assignment and Assumption entered into by such
Eligible Assignee or (y) such Eligible Assignee is an existing Lender and such
joinders are not required as a result of the existing Security Agreement and
Collateral Account Control Agreement) as set forth in the Security Agreement and
the Collateral Account Control Agreement, respectively, and (II) the Borrower
shall deliver to such assignee a Form U-1 or Form G-3 Purpose Statement or, if
applicable, an amendment to a Form U-1 or Form G-3 Purpose Statement previously
delivered to such assignee in its capacity as a Lender hereunder, duly executed
by a Responsible Officer (in each case, unless such assignee has confirmed that
it does not require either such form).  Any Lender that assigns any or all of
its Loans pursuant to this Section 10.06(b) shall (unless and for so long as the
applicable Eligible Assignee elects to be an Agented Lender) cooperate in good
faith with the Agents to effect transfers of Collateral to Collateral Accounts
under the control of such Eligible Assignee, including, for the avoidance of
doubt, by submitting written instructions to the Custodian to effect the
relevant transfers, and the assigning Lender and such Eligible Assignee hereby
consent to such transfers.





104

--------------------------------------------------------------------------------

 



The Borrower hereby agrees to execute any such documents that may be reasonably
requested to effect such transfers.

(c)          Participations.  A Lender may at any time, with the prior written
consent of the Borrower (unless an Event of Default exists and is continuing or
such participation is to Lender or an Affiliate or Approved Fund of a Lender),
such consent not to be unreasonably withheld or delayed, sell participations to
any Eligible Assignee (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of the portion of any Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the Borrower, the other Lenders and
the Administrative Agent for the performance of such obligations and (iii) the
Borrower and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement pursuant to which a Lender sells a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement and the other Loan
Documents; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that would require the consent of all of the Lenders or such Lender.  The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01 and 3.03 (subject to the limitations and requirements of those
Sections) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section 10.06;
 provided that the Participant shall not be entitled to the benefits of Section
3.01 to the extent of any Taxes imposed as a result of such Participant’s
failure to provide the forms required under Section 3.01(g) if it were a Lender
(it being understood that the Participant shall provide such forms to the
participating Lender instead of the Borrower).  To the extent permitted by Law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.12 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in the
Loans or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that the Loans or such other
obligation is in registered form under Section 5f.103-1(c) of the Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d)         Certain Pledges.  A Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under a Note, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank.





105

--------------------------------------------------------------------------------

 



(e)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Ratable Share of the Loans.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this subsection (e), then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(f)          Delegation of Duties. Any Lender may perform all of its duties and
exercise its rights and powers (including any such duties, rights and powers as
an Applicable Lender, if applicable) by or through its Related Parties, and such
delegation shall not, by itself, constitute an assignment; provided that no such
delegation shall release a Lender from any of its obligations hereunder

10.07.      Confidentiality.  The Lenders and the Agents agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to any other Lender or Agent or their respective Affiliates
and to their and their Affiliates’ respective partners, directors, officers,
employees, agents, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority), (c) to the extent required by applicable Laws or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement and the other Loan
Documents or (ii) any actual or prospective counterparty (and its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower, (h) to the Custodian in its capacity as
such or (i) to the extent such Information (x) becomes publicly available other
than as a result of a breach of this Section 10.07 or (y) becomes available to a
Lender or Agent or any of their Affiliates on a nonconfidential basis from a
source other than the Borrower.

For purposes of this Section 10.07, “Information” means all information received
from or on behalf of the Borrower or the Parent relating to the Borrower or the
Parent, other than any such information that is available to a Lender or Agent
on a nonconfidential basis prior to





106

--------------------------------------------------------------------------------

 



disclosure by the Borrower or the Parent or which is public information.  Any
Person required to maintain the confidentiality of Information as provided in
this Section 10.07 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

10.08.      Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates are hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any of
its Affiliates to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or its Affiliates,
irrespective of whether or not such Lender or its Affiliates shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender or any such Affiliate different from the branch
or office holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of
Section 2.13(b) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of a Lender and its Affiliates under
this Section 10.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its Affiliates may have.  Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

10.09.      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If a Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of such Lender’s portion of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by a Lender exceeds the
Maximum Rate, such Lender may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude Voluntary Prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations.

10.10.      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating





107

--------------------------------------------------------------------------------

 



to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent, and the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto (including, without limitation,
each Person that is a Lender on the Closing Date, the Calculation Agent and the
Borrower).  Delivery of an executed counterpart of a signature page of this
Agreement or any other Loan Document, or any certificate delivered hereunder or
thereunder, via telecopy or e-mail (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement, such other Loan
Document or certificate; provided that, without limiting the foregoing, upon the
request of the Administrative Agent, any electronic signature shall be promptly
followed by such manually executed counterpart.

10.11.      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
required to be delivered pursuant hereto or thereto or required to be delivered
in connection herewith or therewith shall survive the execution and delivery
hereof and thereof.  Such representations and warranties have been or will be
relied upon by the Lenders and the Agents, regardless of any investigation made
by any Lender or Agent or on its behalf and notwithstanding that any Lender or
Agent may have had notice or knowledge of any Default at the time of any Loan,
and shall continue in full force and effect as long as any Loan or any other
Obligation shall remain unpaid or unsatisfied.

10.12.      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13.      Governing Law; Jurisdiction; Etc.

(a)         GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF, RELATING TO, OR INCIDENTAL TO THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAWS
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

(b)         SUBMISSION TO JURISDICTION.  EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE
STATE, COUNTY AND CITY OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT





108

--------------------------------------------------------------------------------

 



OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED
IN SUCH STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(c)          WAIVER OF VENUE.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SUBSECTION (b) OF THIS SECTION 10.13.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)         SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.14.      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).

10.15.      USA PATRIOT Act Notice.  Each Lender and Agent (for itself and not
on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
Law October 26, 2001)) (the “USA PATRIOT Act”), it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Lender or Agent to identify the Borrower in accordance with the USA PATRIOT
Act.  The Borrower agrees to provide such information and take such actions as
are reasonably requested by such Lender or Agent in order to assist such Lender
or Agent in maintaining compliance with its procedures, the USA PATRIOT Act and
any other applicable Laws.

10.16.      Bankruptcy Code.  The parties hereto agree that, to the fullest
extent permitted by applicable Law, this Agreement is a “securities contract” as
such term is defined in Section 741(7) of the Bankruptcy Code, qualifying for
protection under Section 555 of the Bankruptcy





109

--------------------------------------------------------------------------------

 



Code; all deliveries and transfers of cash, securities or other property and all
payments and grants of security interests made or required to be made under or
in connection with this Agreement and the other Loan Documents or contemplated
hereby or thereby are “transfers” made  and “margin payments” or “settlement
payments” made “by or to (or for the benefit of)” a “financial institution”
(each as defined in the Bankruptcy Code) within the meaning of Sections
362(b)(6) and/or (27) and Sections 546(e) and/or 546(j) of the Bankruptcy Code;
and all obligations under or in connection with this Agreement and the other
Loan Documents represent obligations in respect of “termination values,”
“payment amounts” or “other transfer obligations” within the meaning of Sections
362 and 561 of the Bankruptcy Code.

10.17.      No Recourse to Affiliates of Borrower.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, THE AGENTS
AND THE LENDERS AGREE AND UNDERSTAND THAT ANY AMOUNTS OWED, OR CLAIMS OR
LIABILITIES INCURRED BY, THE BORROWER UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, SHALL BE SATISFIED FROM THE ASSETS OF THE BORROWER, AND NO RECOURSE
WHETHER BY SETOFF OR OTHERWISE, SHALL BE HAD TO THE ASSETS OF ANY DIRECTOR,
OFFICER, EMPLOYEE, SHAREHOLDER, INVESTMENT MANAGER, MEMBER, INDEPENDENT MANAGER
OR LIMITED OR GENERAL PARTNER OF THE BORROWER, OR OF ANY OF THEIR RESPECTIVE
AFFILIATES.  THE LOANS ARE MADE WITH FULL RECOURSE TO THE BORROWER AND
CONSTITUTE DIRECT, GENERAL, UNCONDITIONAL AND UNSUBORDINATED INDEBTEDNESS OF THE
BORROWER.

10.18.      Conflicts.  The parties acknowledge that (a) there is no hedging
arrangement relating to any Loan between any Lender or any of its Affiliates on
one hand and the Borrower or any of its Affiliates on the other hand, (b) there
is no understanding between any Lender or any of its Affiliates on one hand and
the Borrower or any of its Affiliates on the other hand regarding any hedging
related to any Loan by any Lender or its Affiliates and (c) there is no
arrangement or understanding for any Lender or its Affiliates to provide, and
each Lender agrees not to provide and will use its reasonable best efforts to
cause its Affiliates not to provide, the Borrower with any information regarding
how, when or whether such Lender or its Affiliates hedges, or will hedge, any
Loan; provided that neither the Borrower nor any Affiliate of the Borrower will
request such information from the Lender or any Affiliate of the Lender.  The
Borrower will not seek to control or influence how, when or whether Lender will
make any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)
under the Exchange Act) under any Loan entered into under this Agreement,
including any Lender’s decision to enter into any hedging transactions or to
conduct foreclosure sales of any shares of Pledged Shares made in accordance
with the terms of the Loan Documents.  The Borrower acknowledges that: (i)
during the term of the Loans, any Lender and its affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to its portion of the Loans; (ii) any
Lender and its affiliates may also be active in the market for the Shares other
than in connection with any hedging activities in relation to its portion of the
Loans; (iii) any Lender shall make its own determination as to whether, when or
in what manner any hedging or market activities in Shares or other securities
shall be conducted and shall do so in a manner that it deems appropriate; and
(iv) any market activities of any Lender and





110

--------------------------------------------------------------------------------

 



its affiliates with respect to the Shares may affect the market price and
volatility of the Shares, as well as the LTV Ratio, each in a manner that may be
adverse to the Borrower.

10.19.      Electronic Execution of Assignments and Certain Other Documents. 
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including, without
limitation, any Assignment and Assumption, amendment or other modification,
Borrowing Request, waiver or consent) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

10.20.      No Advisory or Fiduciary Relationship.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (a)(i) the services
regarding this Agreement provided by the Administrative Agent, the Calculation
Agent and the Lenders are arm’s-length commercial transactions between the
Borrower, on the one hand, and the Administrative Agent, the Calculation Agent
and the Lenders, on the other hand, (ii) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) the Borrower is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (b)(i) each of the Administrative Agent,
the Calculation Agent and the Lenders is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person, and (ii) none of
the Administrative Agent, the Calculation Agent or any of the Lenders has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) each of the Administrative
Agent, the Calculation Agent and the Lenders and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower and its Affiliates, and none of the Administrative
Agent, the Calculation Agent nor any of the Lenders has any obligation to
disclose any of such interests to the Borrower or any of its Affiliates.  To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, the Calculation Agent,
each of the Lenders or their respective Affiliates with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.21.      Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement,





111

--------------------------------------------------------------------------------

 



arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any EEA Financial Institution arising under
any Loan Document, to the extent such liability is unsecured, may be subject to
the Write-Down and Conversion Powers of an EEA Resolution Authority and agrees
and consents to, and acknowledges and agrees to be bound by:

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)             a reduction in full or in part or cancellation of any such
liability;

(ii)            a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)           the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[REMAINING SPACE INTENTIONALLY LEFT BLANK;

SIGNATURES TO FOLLOW ON NEXT PAGE]

 

 



112

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

LBC CHEETAH 6, LLC, as the Borrower

 

 

 

 

 

 

 

 

By: LMC CHEETAH 1, LLC, as sole

 

 

member and a manager of LBC CHEETAH 6, LLC

 

 

 

 

 

 

 

 

 

By: Liberty Broadband Corporation, as

 

 

 

sole member and a manager of LMC

 

 

 

CHEETAH 1, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Laura Baldi

 

 

 

 

Name: Laura Baldi

 

 

 

 

Title: Vice President and Assistant Treasurer

 





[Signature Page to Cheetah 6 Margin Loan Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

BANK OF AMERICA, N.A., as
Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Kelly Weaver

 

 

Name: Kelly Weaver

 

 

Title: Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Calculation Agent

 

 

 

 

 

 

 

By:

/s/ Brian G. Smith

 

 

Name: Brian G. Smith

 

 

Title: Director

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Brian G. Smith

 

 

Name: Brian G. Smith

 

 

Title: Director

 





[Signature Page to Cheetah 6 Margin Loan Agreement]

--------------------------------------------------------------------------------

 



 

UBS AG, LONDON BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Lee Frankenfield

 

 

Name: Lee Frankenfield

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Michael O’Donovan

 

 

Name: Michael O’Donovan

 

 

Title: Managing Director

 





[Signature Page to Cheetah 6 Margin Loan Agreement]

--------------------------------------------------------------------------------

 



 

MIZUHO BANK, LTD., as a Lender

 

 

 

 

 

 

 

By:

/s/ Daniel Guevara

 

 

Name: Daniel Guevara

 

 

Title: Authorized Signatory

 





[Signature Page to Cheetah 6 Margin Loan Agreement]

--------------------------------------------------------------------------------

 



 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Glenn Van Allen

 

 

Name: Glenn Van Allen

 

 

Title: Authorized Signatory

 





[Signature Page to Cheetah 6 Margin Loan Agreement]

--------------------------------------------------------------------------------

 



 

BNP PARIBAS, as a Lender

 

 

 

 

 

 

 

By:

/s/ Davina Saint

 

 

Name: Davina Saint

 

 

Title: Authorised Signatory

 

 

 

 

 

 

 

By:

/s/ Clive W. Christie

 

 

Name: Clive W. Christie

 

 

Title: Authorised Signatory

 





[Signature Page to Cheetah 6 Margin Loan Agreement]

--------------------------------------------------------------------------------

 



 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Jean S. Bel

 

 

Name: Jean S. Bel

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Tanya Crossley

 

 

Name: Tanya Crossley

 

 

Title: Managing Director

 

 



[Signature Page to Cheetah 6 Margin Loan Agreement]

--------------------------------------------------------------------------------

 



List of Omitted Exhibits and Schedules

 

The following exhibits and schedules to the Margin Loan Agreement, dated as of
August 31, 2017, among LBC Cheetah 6, LLC, as Borrower, various lenders and Bank
of America, N.A., as Calculation Agent and Bank of America, N.A., as
Administrative Agent have not been provided herein:

 

SCHEDULES

 

 

 

SCHEDULE I TO MARGIN LOAN AGREEMENT

 

SCHEDULE 10.02 TO MARGIN LOAN AGREEMENT

 

 

EXHIBITS

 

 

 

Form of

 

 

A

Collateral Account Control Agreement

B

Note

C

Compliance Certificate

D

Security Agreement

E

Assignment and Assumption

F

Issuer Acknowledgment

G

Solvency Certificate

H-1

Borrowing Request

H-2

Voluntary Prepayment Notice

I-1

U.S. Tax Compliance Certificate

I-2

U.S. Tax Compliance Certificate

I-3

U.S. Tax Compliance Certificate

I-4

U.S. Tax Compliance Certificate

J

PIK Interest Election Notice

K

Collateral Reallocation Instruction

L

Mandatory Prepayment Notice

M

Collateral Shortfall Notice

 

The undersigned registrant hereby undertakes to furnish supplementally a copy of
any omitted exhibit or schedule to the Securities and Exchange Commission upon
request.

 

--------------------------------------------------------------------------------